                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF NEW YORK

DR. A., NURSE A., DR. C., NURSE D., DR. F.,           )
DR. G, THERAPIST I., DR. J., NURSE J., DR.            )
                                                      )
M.,   NURSE    N.,   DR.    O.,  DR.    P.,
                                                      )
TECHNOLOGIST P., DR. S., NURSE S. and                 )
PHYSICIAN LIAISON X.,                                 )
                                                      )
                           Plaintiffs,                )       Case No. 1:21-cv-1009 (DNH/ML)
                                                      )
                    v.                                )
                                                      )
KATHY HOCHUL, Governor of the State of New            )
York, in her official capacity; HOWARD A.             )
ZUCKER, Commissioner of the New York State            )
Department of Health, in his official capacity; and   )
LETITIA JAMES, Attorney General of the State of       )
New York, in her official capacity,                   )
                                                      )
                           Defendants.                )




                              VERIFIED COMPLAINT

       Plaintiffs herein, proceeding under pseudonyms for the reasons set forth below,

complain of the Defendants as follows:

                                  NATURE OF ACTION

       1. This action seeks injunctive and declaratory relief from a New York State

Department of Health (DOH) regulation, promulgated on August 26, 2021, that purports to

nullify Title VII and the parallel protections of the New York State Human Rights Law and the

New York City Human Rights Law by mandating the COVID-19 vaccination of health care

professionals with no exemption for sincere religious beliefs that compel the refusal of such

vaccination (the “Vaccine Mandate”).
        2. This “emergency” regulation, promulgated almost three months after the former

Governor of New York ended the COVID-related “state disaster emergency” and rescinded all

his pertinent executive orders, negates even the protection for sincere religious beliefs in a prior

DOH regulation promulgated only days before, when the former Governor was still in office.

        3. Plaintiffs have moved this Court for temporary and preliminary injunctive relief in

view of the September 27, 2021 deadline for compliance with the Vaccine Mandate, after which

plaintiffs, whose religious beliefs compel abstention from COVID-19 vaccination, will be

harmed irreparably by loss of employment and professional standing.

                                 JURISDICTION AND VENUE

        4. This action arises under the First and Fourteenth Amendments to the United States

Constitution and is brought pursuant to 42 U.S.C. § 1983. This action also arises under federal

statutory laws, namely 42 U.S.C. § 1985(3) and 42 U.S.C. § 2000e-2

        5. This Court has jurisdiction over the instant matter pursuant to 28 U.S.C. §§ 1331

and 1343.enue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because two of the

defendants reside in this District and a substantial part of the events or omissions giving rise to

Plaintiffs’ claims occurred in this District.

        6. This Court is authorized to grant declaratory judgment under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201–02, implemented through Rule 57 of the Federal Rules of

CivilProcedure.

        7. This Court is authorized to grant Plaintiffs’ prayer for temporary, preliminary, and

permanent injunctive relief pursuant to Rule 65 of the Federal Rules of Civil Procedure.

        8. This Court is authorized to grant Plaintiffs’ prayer for relief regarding costs,

including a reasonable attorney’s fee, pursuant to 42 U.S.C. § 1988.



                                                 2
                                         THE PARTIES

                                            Plaintiffs

        9.    As more particularly alleged below, the plaintiffs herein are medical professionals

whose sincere religious beliefs compel them to refuse vaccination with the available COVID-19

vaccines, all of which employ aborted fetus cell lines in their testing, development, or

production.

        10. All of the plaintiffs are employed by entities with 15 more employees covered by

Title VII, which mandates the reasonable accommodation of sincere religious beliefs. Eight of

the seventeen plaintiffs reside and work in this District, while the others reside and/or work

variously in the Southern, Eastern and Western Districts.

                                               Defendants

        11. Defendant Kathy Hochul (Hochul) is Governor of the State of New York who, as

the State’s chief executive, is responsible for the execution of its laws and regulations,

including the challenged vaccine mandate, and for the approval of all executive branch policies

and directives, including those of the DOH pertaining to the vaccine mandate. At all pertinent

times Hochul has acted and will act under color of state law. Defendant Hochul’s principal

place of business is located at the State Capitol Building, Albany, New York. She is sued in her

official capacity.

        12. Defendant Howard A. Zucker (Zucker) is Commissioner of Health for the DOH. He

is responsible for promulgation and enforcement of the challenged vaccine mandate. At all

pertinent times Zucker has acted and will act under color of state law. Defendant Zucker’s

principal place of business is located at 3959 Broadway, New York, NY 10032. He is sued in

his official capacity.


                                                 3
       13.     Defendant LETITIA JAMES (James) is the Attorney General for the State of New

York, the State’s highest-ranking law enforcement officer charged with overall supervision of

the enforcement of the challenged vaccine mandate and other laws of the State of New York. At

all times relevant to this Complaint, James is and was acting under color of State law. Defendant

James’ principal place of business is located at the State Capitol Building, Albany, New York.

She is sued in her official capacity.

                                        BACKGROUND

       “No one should be forced to be vaccinated against their will both because of the
       constitutional right to refuse treatment, and pragmatically because forced
       vaccination will deter at least some people from seeking medical help when they
       need it.”

       “Following this flawed logic, several state-based proposals have sought to address
       any ‘public health emergency,’ … [by] resort[ing] to punitive, police-state tactics,
       such as forced examinations, vaccination and treatment, and criminal sanctions
       for those individuals who did not follow the rules.”

                                                    -The American Civil Liberties Union in 2008
                                                (before it became the Anti-Civil Liberties Union)

                              The Cuomo Administration and the
                           “Public Health Emergency” Come to an End


       14. On August 23, 2021, the People of the State of New York were definitively rescued

from the nearly eighteen-month-long medical dictatorship of ex-Governor Cuomo, who

resigned in disgrace and forfeited the Emmy Award for his press conference “performances” as

the savior of New York from the coronavirus.1

       15. The legacy of Cuomo’s medical dictatorship was the second highest COVID death

rate per 100,000 in the country—with New Jersey in first place under the equally draconian and

1
  See Nick Niedzwiaek, “Cuomo Loses Emmy following scandal, resignation,” POLITICO,
August 24, 2021, https://www.politico.com/states/new-york/albany/story/2021/08/24/cuomo-
loses-emmy-following-scandal-resignation-1390423
                                                4
still-ongoing medical dictatorship of Governor Murphy.2 There is an ongoing FBI investigation

into official concealment of the 15,000 COVID deaths caused by Cuomo’s order to return

COVID-positive patients to nursing homes after their discharge from the hospital.3

       16.   On June 25, 2021, two months before his last day in office, Cuomo finally

rescinded his declaration of a “State disaster emergency”—fifteen months after it was issued—

along with all the executive orders that followed. There is no longer a public health emergency

in the State of New York. Despite the incessant media fearmongering over the “Delta variant”

and now the “Mu variant,” on September 7, 2021, only 47 deaths out of a state population of

almost 20,000,000 could be attributed (however loosely) to the virus.4

                                 The Vaccination Mandate
                             Supersedes the Prior Health Order

       17.   The end of the Cuomo administration, however, has apparently not been

accompanied by any institutional awareness of the failure of his policies to improve the lot of

New Yorkers during the pandemic as compared to virtually every other State in the Union. On

the contrary, the defendant Health Commissioner, Howard A. Zucker, and Cuomo’s successor

as Governor, defendant Governor Kathy Hochul (Hochul), continue to behave as if the “disaster

emergency” had never ended—and never will end.

       18.   Solely on the pretext of what the DOH’s Public Health and Health Planning

Council (“the Health Council”) deems “a concerning national trend of increasing circulation of

the SARS-CoV-2 Delta variant,” Zucker and the DOH, with the assistance of defendant


2
   See https://www.statista.com/statistics/1109011/coronavirus-covid19-death-rates-us-by-state/.
New York was only recently bumped to third worst in the nation, but only barely, by Mississippi.
3
   See Michael Gold and Ed Shanahan, “What We Know About Cuomo’s Nursing Home
Scandal,” August 4, 2021, https://www.nytimes.com/article/andrew-cuomo-nursing-home-
deaths.html
4
  See https://www.worldometers.info/coronavirus/usa/new-york/
                                               5
Attorney General Letitia James and the approval of Hochul as the State’s chief executive, are

now enforcing the Health Council’s proposed COVID-19 “emergency” regulation, the aforesaid

Vaccine Mandate, effective only days ago, on August 26, 2021.

       19. The Vaccine Mandate orders the COVID-19 vaccination of the “personnel” of all

“covered entities” in the field of medical and health services, including the Plaintiffs and all the

hospitals, clinics, or private practices with which they are associated. See Exhibit A to this

Complaint and NYCRR, Title 10, Part 2, § 2.61 (“the Vaccine Mandate”).

       20.   The Vaccine Mandate excludes any religious exemption from COVID-19

vaccination but permits medical exemptions. Yet, only days before, the superseded Public

Health Order issued in the waning days of the Cuomo administration (the “prior Health

Order”)—one of the few things he got right—provided a broad and indeed constitutionally

required religious exemption:

       Religious exemption. Covered entities shall grant a religious exemption for
       COVID-19 vaccination for covered personnel if they hold a genuine and sincere
       religious belief contrary to the practice of immunization, subject to a reasonable
       accommodation by the employer. Covered entities shall document such
       exemptions and such reasonable accommodations in personnel records or other
       appropriate records in accordance with applicable privacy laws by September 27,
       2021, and continuously, as needed, thereafter.

See Exhibit B to this Complaint (emphasis added)

       21.   The Vaccination Mandate declares that “Covered entities shall continuously

require personnel to be fully vaccinated against COVID-19, with the first dose for current

personnel received by September 27, 2021 for general hospitals and nursing homes, and by

October 7, 2021 for other covered entities absent receipt of an exemption.” Mandate at 2.61 (c)

(emphasis added).

       22.   Ominously enough, by “continuously… fully vaccinated” the Vaccine Mandate


                                                 6
appears to contemplate however many “booster shots” of COVID vaccine federal and state

health bureaucrats demand: “‘Fully vaccinated,’ for the purposes of this section, shall be

determined by the Department in accordance with applicable federal guidelines and

recommendations.” Id. at § 3.

       23.   In the State of Israel, where COVID vaccines are already failing massively to

“contain the virus,” the national government has announced that “fully vaccinated” now means

three shots.5 Or perhaps four shots very soon, as Israel’s top health expert suggests.6 In this

country, the Biden administration is already promoting the three shots = “fully vaccinated”

narrative: “It will make you safer, and for longer, and it will help us end the pandemic faster,”

said Biden said in a speech on August 18.7

       24. As pleaded more particularly below, the Vaccine Mandate purports to override

federal protections under Title VII, commanding employers to deny religious accommodation

of sincere religious objections to vaccination—a blatant violation of the Supremacy Clause as

well as the Free Exercise Clause. The Vaccine Mandate even nullifies parallel state law

protections under the New York Human Rights Law and the New York City Human Rights

Law.

       25.   Only days after the prior Health Order had declared “Covered entities shall grant a

religious exemption” in recognition of federal and state law, the Vaccine Mandate effectively

declared that “covered entitles” shall not grant a religious exemption. The targeting of a large


5
  “Three doses not two: Israel sets new benchmark for full vaccination. It is on India’s horizon as
well,” The Times of India, September 1, 2021 @ https://timesofindia.indiatimes.com/blogs/toi-
editorials/three-doses-not-two-israel-sets-new-benchmark-for-full-vaccination-it-is-on-indias-
horizon-as-well/
6
  “New normal: Israel's health expert says fourth shot of Covid vaccine needed,” September 5,
2021, Wio News, https://www.wionews.com/world/new-normal-israels-health-expert-says-
fourth-shot-of-covid-vaccine-needed-410904
7
  https://www.politico.com/news/2021/08/18/biden-recommends-covid-booster-shots-505911
                                                 7
class of religious objectors to mandatory vaccination among health professionals, who are very

knowledgeable on this subject—and notably at least 20% of the health care workforce in New

York8—is plainly evident. Yet any ill-informed college student can obtain a religious

exemption from a panoply of vaccinations simply by filing a statement that “he/she objects to

immunization due to his/her religious beliefs.” See Public Health Law § 2165.

                           Reasons for Proceeding with Pseudonyms

       26. The same “front line” health care workers hailed as heroes by the media for

treating COVID patients before vaccines were available, including the Plaintiffs herein, are now

vilified by the same media as pariahs who must be excluded from society until they are

vaccinated against their will.

       27. The Vaccine Mandate emerges in the context of an atmosphere of fear and

irrationality in which the unvaccinated are threatened with being reduced to a caste of

untouchables if they will not consent to being injected, even “continuously,” with vaccines that

violate their religious beliefs, are clearly not as effective as promised, and have known and

increasingly evident risks of severe and even life-threatening side effects, including blood clots9

and what the CDC admits is “a ‘likely association’ between a rare heart inflammatory condition

in adolescents and young adults [under age 30] mostly after they’ve received their second

Covid-19 vaccine shot…”10


8
  See letter to defendants Zucker and Hochul from numerous members of the State Assembly @
https://www.scribd.com/document/523955400/COVID-Vaccination-Letter#from_embed
9
  Cf. authoritative study in the prestigious journal Nature: “Antibody epitopes in vaccine-
induced immune thrombotic thrombocytopaenia,” July 7, 2021; available at
https://www.nature.com/articles/s41586-021-03744-4
10
  See Berkeley Lovelace, Jr. “CDC safety group says there’s a likely link between rare heart
inflammation in young people after Covid shot,” CNBC, June 23, 2021 @
https://tinyurl.com/sse5zsr9
                                                8
       28.   With caution thrown to the winds, everyone—the young and healthy, the old, the

previously recovered and naturally immune, even pregnant and breastfeeding women—is now

being pressured by governments, businesses and educational institutions to submit to COVID-

19 vaccination with no assessment of the risks or benefits for each individual or any

consideration of medical necessity or contraindication in each particular case. Even the smallest

children, at virtually no risk from the virus, are to be vaccinated as soon as a rushed approval

can be obtained from the FDA.

       29. For the sake of forcing people to be inoculated with novel vaccines regardless of

risk or benefit, college admissions are being revoked, career paths blocked, employment

terminated, and lives ruined on a vast scale. Nothing like this has ever been seen in our nation.

       30. And yet the CDC now admits that the COVID vaccines do not prevent viral

transmission or infection, especially by the “Delta variant.”11

       31. As things now stand, according to “public health authorities” the vaccinated can

infect the unvaccinated, the unvaccinated can infect the vaccinated, both the vaccinated and the

unvaccinated can infect each other, and everyone must wear masks indoors in “high

transmission” areas—that is, virtually the entire country12—as if no one at all had been

vaccinated.13 And with both the “fully vaccinated” and the unvaccinated still contracting

COVID, “continuous” “booster shots” of the same less-than-miraculous vaccines, to which




11
   Frank Diamond, Infection Control Today, “Vaccines Not as Effective against the Delta Variant,
say CDC Data,” August 25, 2021 @ https://www.infectioncontroltoday.com/view/vaccines-not-
as-effective-against-delta-variant-says-cdc-data
12
   See CDC Map at https://www.usatoday.com/in-depth/graphics/2021/07/29/cdc-mask-
guidelines-map-high-covid-transmission-county/5400268001/
13
   See “When You’ve Been Fully Vaccinated,” https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/fully-vaccinated.html
                                                 9
plaintiffs have the same religious objections, are doubtless on the way, accompanied by further

government mandates.

       32. In the midst of this regulatory muddle, combined with unreasoning official coercion

and widespread, media-generated panic, plaintiffs seek leave of court to proceed anonymously as

they run the risk of ostracization, threats of harm, immediate firing and other retaliatory

consequences if their names become known. This is shown by the following examples of a

pervasive climate of fear and loathing of the unvaccinated:

          MSNBC guest Frank Schaeffer stating that those who are “anti-vaccine” are
           “bio terrorists” who should be the target of “Drone strikes.”14

          In the Eastern District of New York, where two of the Plaintiffs reside, an
           explicit death threat was made in a comment that had to be deleted (likely for
           fear of liability on the part of the publishers) (Exhibit C)15

          Mayor de Blasio, announcing his “vaccine passport” for New York City,
           which affects several of the plaintiffs herein, declared that “If you want to
           participate in our society fully, you’ve got to get vaccinated.”16

          On ABC News, commentator Margaret Hoover declared that government, by
           withholding all benefits from the unvaccinated, should “just make it almost
           impossible for people to—to live their lives without being protected and
           protecting the rest of us.”17

          On CNN, commentator Don Lemon stated to Chris Cuomo that “[If ou] don’t
           get the vaccine, you can’t go to the supermarket. Don’t have the vaccine, can’t
           go to the ball game. Don’t have a vaccine, can’t go to work. You don’t have a
           vaccine, can’t come here. No shirt, no shoes, no service.”18



14
    https://www.breitbart.com/politics/2021/09/10/msnbc-guest-calls-drone-strikes-americans-
opposed-vaccine-mandates/
15
    https://riverheadlocal.com/2021/09/04/protest-outside-riverhead-hospital-draws-crowd-of-
vaccine-mandate-opponents/
16
   See video @ https://tinyurl.com/j4npw5c h
17
   This Week,” July 25, 2021, https://abcnews.go.com/Politics/week-transcript-25-21-speaker-
nancy-pelosi-sen/story?id=79045738
18
   https://www.realclearpolitics.com/video/2021/08/01/don_lemon_no_shirt_no_shoes_no_
vaccine_no_service.html
                                               10
          On his late night “comedy” show Jimmy Kimmel stated that the unvaccinated
           who contract COVID should be allowed to die rather than being admitted to
           the hospital: “Rest in peace, wheezy.”19 The audience roared its approval.
           Kimmel offered no such advice to the millions who seek emergency medical
           treatment after disregarding constant public health warnings against smoking,
           drinking, drug abuse, and junk food-induced Type II diabetes.

          In The Week, Ryan Cooper declared that “Anti-vaxxers” (i.e. people who
           decline the COVID vaccines) “should be exiled from society until they get
           their shots, and their efforts to intimidate people against controlling the
           pandemic should be met with massive resistance.”20

       33. Furthermore, plaintiffs’ allegations below involve sensitive personal medical

information concerning their vaccination status, the presence of antibodies, and whether they are

breastfeeding or intending to become pregnant.

       34. Under these circumstances, plaintiffs clearly meet the criteria for permission to

proceed anonymously. See Memorandum of Law in Support of this application.

                         Plaintiffs’ Common Religious Beliefs Opposing
                              Compulsory COVID-19 Vaccination

       35. The following allegations detail plaintiffs’ sincere religious conviction that they

cannot consent to be inoculated, “continuously” or otherwise, with vaccines that were tested,

developed or produced with fetal cells line derived from procured abortions, and the drastic

consequences they now face absent emergency injunctive relief.

       36. The seventeen plaintiffs in this action—practicing doctors, M.D.s fulfilling their

residency requirement, nurses, a nuclear medicine technologist, a cognitive rehabilitation

therapist and a physician’s liaison—are united in their conscientious religious objection as

Christians to being inoculated at all, much less “continuously,” with any of the available


19
        https://www.westernjournal.com/late-night-host-ghoulishly-mocks-sick-unvaccinated-rest-
peace-wheezy/
20
   https://theweek.com/coronavirus/1002909/theres-1-obvious-solution-to-the-delta-variant-
mandatory-vaccination
                                                 11
COVID-19 vaccines because they all employ fetal cell lines derived from procured abortion in

testing, development or production of the vaccines. In particular:

            Johnson & Johnson/Janssen: Fetal cell cultures are used to produce and
             manufacture the J&J COVID-19 vaccine and the final formulation of this
             vaccine includes residual amounts of the fetal host cell proteins (≤0.15 mcg)
             and/or host cell DNA (≤3 ng).

            Pfizer/BioNTech: The HEK-293 abortion-related cell line was used in
             research related to the development of the Pfizer COVID-19 vaccine.

            Moderna/NIAID: Aborted fetal cell lines were used in both the development
             and testing of Moderna’s COVID-19 vaccine.

       37.    Plaintiffs hold in common the following sincere religious beliefs concerning

abortion-connected vaccines:

       a) They oppose abortion under any circumstances, as they believe that abortion

             is the intrinsically evil killing of an innocent, and thus they also oppose the

             use of abortion-derived fetal cell lines for medical purposes and abortion-

             derived fetal stem cell research.

       b) It would be a violation of their deeply held religious beliefs and moral

             consciences to take any of the available COVID-19 vaccines given their use of

             abortion-derived fetal cell lines in testing, development, or production.

       c) By receiving one of the COVID vaccines currently available, all of which are

             abortion-connected, they believe they would be cooperating with the evil of

             abortion in a manner that violates their consciences and that they would sin

             gravely if they acted against their consciences by taking any of these vaccines.

       d) They agree with the teaching of spiritual leaders, including certain Catholic

             bishops, who urge Christians to refuse said vaccines to avoid cooperation in




                                                  12
           abortion and to bear witness against it without compromise, and who defend

           the right to a religious exemption from vaccination with such vaccines.

       e) They do not accept the opinion—expressed by certain other Catholic bishops,

           the Pope included—that there is a therapeutically proportional reason to resort

           to abortion-connected vaccines which can justify “remote” cooperation in

           abortion. They reject as a matter of religious conviction any medical

           cooperation in abortion, no matter how “remote.”21

       f) They believe in the primacy of conscience in this matter. While one may

           personally conclude that recourse to abortion-connected vaccines can be

           justified in his or her case, vaccination is not morally obligatory and must be

           voluntary, and those who in conscience refuse vaccination need only take

           other protective measures to avoid spreading the virus.22

       g) Although they are not “anti-vaxxers” who oppose all vaccines, they believe as

           a matter of religious conviction that the ensouled human person, made in the

           image and likeness of God, is inviolable as a temple of the Holy Ghost and

           that civil authorities have no right to force anyone to be medicated or

           vaccinated against his or her will, whether or not the medication or vaccine is

           abortion-connected.




21
   See, Exhibit D (collecting statements of Catholic prelates, who call for conscientious abstention
from abortion-connected vaccines).
22
   See, “Note on the Morality of Using Some Anti-COVID-19 Vaccines,”
https://www.vatican.va/roman_curia/congregations/cfaith/documents/rc_con_cfaith_doc_202012
21_nota-vaccini-anticovid_en.html
                                                13
       h) A risk-benefit analysis factors into each person’s formulation of a

           conscientious religious position on the morality of vaccinations.23 Plaintiffs

           are all aware of the vaccines’ side effects, which can be quite serious, their

           fading efficacy, requiring “booster shots,” their evident inability to prevent

           transmission or infection, (see Exhibit F)24 and the fact that natural immunity

           is likely more protective than injections with the available COVID-19

           vaccines.25 These medical facts inform Plaintiffs’ religious conviction against

           involuntary or coerced vaccination as an invasion of bodily autonomy

           contrary to their religious beliefs. Given that the Vaccine Mandate requires

           that employers insure that employees are “continuously” “fully vaccinated”—

           as many times as the government advises—Plaintiffs now reasonably fear that

           “booster shots” of the same vaccines they consider immoral will soon be

           demanded by the government as a condition of employment and even normal

           life in society, as is already the case with the original vaccines.

                                         Plaintiff “Dr. A.”

         38. Plaintiff A., M.D. (“Dr. A.”), who is Catholic, is a board-certified Anatomic and

Clinical Pathologist on staff at a private hospital in the Northern District, where he performs

pathology testing and diagnosis under contract with the hospital.


23
   See, “A Letter from the Colorado Bishops on COVID-19 Vaccine Mandates,” August 5, 2021
@ https://cocatholicconference.org/a-letter-from-the-bishops-on-covid-19-vaccine-mandates/
24
    On August 5, 2021, during a CNN interview, CDC Director Rochelle Walensky stated that
because of the new spread of the delta variant, “what [the COVID vaccines] can’t do anymore is
prevent transmission,” (emphasis added),
http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html; see also Exhibit F (reproducing
transcript of this interview).
25
   See, Exhibit E (on the science pertaining to natural versus vaccine-induced immunity).



                                                 14
           39. On August 12, 2021, Dr. A., who seeks a religious exemption from COVID

vaccination based on the religious beliefs enumerated in ¶ 37 (a)-(h), was informed by the

hospital administration via email that the hospital would be mandating the Covid-19 vaccination

for all employees and medical staff members who provide on-site care. Unvaccinated staff

members could refuse the vaccine without penalty but would be required to undergo weekly

testing.

           40. This policy changed on or about August 20, 2021, due to the DOH’s issuance of the

prior Health Order, which eliminated testing in lieu of vaccination but did allow both medical

and religious exemptions.

           41. On August 27, 2021, however, the hospital policy changed again after DOH issued

the Vaccinate Mandate removing the religious exemption provision under the prior Health

Order.

           42. Knowing that religious exemptions had been banned by the DOH, on August 31,

2021, Dr. A. sent the hospital administration the required form for a medical exemption instead,

but has not yet received a reply.

           43. Refusal to receive an abortion-connected COVID-19 vaccine will imminently result

in the loss of Dr. A’s position at the hospital and this termination of employment would have to

be mentioned in Dr. A.’s license renewal statements, which could trigger disciplinary

proceedings against him.

           44. Dr. A. is now also at risk of disciplinary charges by the DOH or otherwise that

could result in loss of his license if he refuses, as he must, vaccination with any of the currently

available abortion-connected vaccines. There is also the threat that the DOH will make COVID-




                                                15
19 vaccination a condition of renewal or threaten license suspension or revocation in order

further to coerce Dr. A. to be vaccinated with a vaccine he cannot take in good conscience.

         45. The imminent loss of his position and staff privileges at the hospital with which Dr.

A. is affiliated will make it impossible to conduct his practice and will also render him

unemployable anywhere in the State of New York as no other hospital would place him on the

pathology staff under the Vaccine Mandate.

         46. Dr. A. will suffer imminent irreparable harm to his occupation, reputation, and

professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.

                                      Plaintiff “Nurse A.”

         47. Plaintiff A., R.N. (“Nurse A.”), who is Catholic, is a registered nurse, licensed in

the State of New York, who works in a major medical center in the Southern District.

         48. Nurse A. has cared for numerous dialysis patients with COVID during the

pandemic without need of vaccination.

         49. On August 20, 2021, Nurse A. received a religious exemption from COVID

vaccination from her hospital, based on the religious beliefs enumerated in ¶ 37 (a)-(h),On

August 30, 2021, however, Nurse A. received an email revoking her religious exemption because

of the Vaccine Mandate, which email stated that her hospital “must follow NYS DOH

requirements as they evolve. This means that [the hospital] can no longer consider any religious

exemptions to the COVID vaccination even those previously approved.”

         50. Said email further warned that “employees who do not comply with the vaccination

program by the deadlines above will be placed off duty for seven days without pay, and given




                                               16
those seven days to meet the program requirements. Employees who choose not to

meet the program requirements after seven days will be deemed to have opted to resign.”

          51. Nurse A. has been given a deadline of September 15, 2021 to receive the “first

dose” of COVID vaccine.

          52. Termination of Nurse A.’s employment will be devastating to her and her family.

Nurse A. will also be unemployable anywhere in the State of New York as no other hospital

would hire her under the Vaccine Mandate.

          53. Nurse A.’s termination will have to be reported at the time of license renewal and

may well trigger disciplinary proceedings against her. There is also the threat that the DOH will

make COVID-19 vaccination a condition of her license renewal to further coerce compliance.

        54.   Nurse A. is now also under the threat of disciplinary proceedings by the DOH,

including license suspension or revocation as measure of coercion to take a vaccine that in her

informed medical judgment she cannot take in good conscience.

        55. Nurse A. will suffer imminent irreparable harm to her occupation, reputation, and

professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.

                                          Plaintiff “Dr. C.”

        56. Plaintiff C, M.D. (“Dr. C.”), who is Catholic, is a board-certified ophthalmologist

who is an attending physician with admitting privileges at a private hospital in the Northern

District, and he also directs a large private surgical practice.

        57. During 2020, Dr. C.’s large practice group performed almost 10,000 surgeries

without a single case or outbreak of COVID-19 traceable to his practice and without vaccination

of anyone on staff.



                                                  17
       58. Prior to the Vaccine Mandate, religious exemption and periodic testing in lieu of

vaccination were allowed under the prior Health Order that the Vaccine Mandate superseded, as

to which exemption Plaintiff Dr. C. was in discussions with hospital management.

       59. Plaintiff Dr. C. has now been advised by said hospital that on account of the Vaccine

Mandate he must be COVID-vaccinated by September 27, 2021, and that there is no religious

exemption.

       60. Dr. C.’s written request for an exemption, reflecting the religious beliefs enumerated

in ¶ 37 (a)-(h), was thus denied on September 1, the same day it was submitted.

       61.   The imminent loss of admitting privileges at the hospital with which Dr. C is

affiliated will make it impossible to conduct his practice, as he cannot conduct ophthalmic and

maxillofacial surgery without the ability to admit patients to a hospital if the need arises.

       62.   The imminent loss of privileges will also render Dr. C. unemployable anywhere in

the State of New York as no other hospital would grant him privileges under the Vaccine

Mandate.

       63.   The imminent loss of privileges will have to be reported at the time of license

renewal and may well trigger disciplinary proceedings against Dr. C. There is also the threat that

the DOH will make COVID-19 vaccination a condition of license renewal in a further bid to

coerce compliance.

       64.   Dr. C. is now also under the threat of disciplinary proceedings by the DOH,

including license suspension or revocation, for refusing to obey the Vaccine Mandate by taking a

vaccine that in his informed medical judgment he cannot take in good conscience.




                                                 18
          65.   Dr. C. will suffer imminent irreparable harm to his occupation, reputation, and

professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.

                                        Plaintiff “Nurse D.”

          66.   Plaintiff D., R.N. (“Nurse D.”), who is Catholic, is a registered nurse, licensed in

the State of New York, who works at a private hospital in the Northern District. She has two

sons and a husband, and her job is a vital source income and health and dental insurance for her

family.

          67.   Nurse D. attempted to obtain a religious exemption from her hospital, based on the

religious beliefs enumerated in ¶ 37 (a)-(h), but it was denied on account of the Vaccine

Mandate. She has been advised by management that if she is not vaccinated by September 27,

she will be deemed to have “voluntarily resigned.”

          68.   In a memo issued September 7, 2021, management further advised that the

employment of Nurse D. and any other employee refusing vaccination under the Vaccine

Mandate will end on September 28, the separation will be “deemed” to be voluntary, meaning no

unemployment benefits, and all health and other benefits will terminate.

          69.   Termination of Nurse D’s employment will be devastating to her and her family.

Nurse D. has more than $50,000 of student loans from her nursing program alone.

          70.   Nurse D. will also be unemployable anywhere in the State of New York as no other

hospital would hire her under the Vaccine Mandate.

          71.   Nurse D.’s termination will have to be reported at the time of license renewal and

may well trigger disciplinary proceedings against her. There is also the threat that the DOH will

make COVID-19 vaccination a condition of her license renewal to further coerce compliance.



                                                  19
       72.   Nurse D. is now also under the threat of disciplinary proceedings by the DOH,

including license suspension or revocation as measure of coercion to take a vaccine that in her

informed medical judgment she cannot take in good conscience.

       73. Nurse D. will suffer imminent irreparable harm to her occupation, reputation, and

professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.

                                             Plaintiff “Dr. F.”

       74.   Plaintiff F., D.D.S., M.D. (“Doctor F.”), who is Catholic, is a board-certified Oral

and Maxillofacial Surgeon, licensed in dentistry and medicine in the State of New York.

       75.   Dr. F. is employed by a private hospital in the Northern District, where he is on

staff and has admitting privileges in addition to his private practice.

       76.   Dr. F. and his partners have treated numerous patients who were sick with COVID

without need of vaccination. Patients with COVID were not turned away but received dental

treatment that was urgently needed. Dr. F.’s clinic is vital to the region in which it is located and

cannot turn away patients in need of urgent care.

       77.   Although he was granted a religious exemption from COVID vaccination under the

prior Health Order, the Vaccine Mandate has forced his hospital employer to revoke it and he

was notified by hospital administration that if he fails to provide proof of vaccination by

September 21, 2021, his hospital privileges will be suspended.

       78.   In addition to the concerns about the scientific questions pertaining to the available

COVID-19 vaccines noted in ¶ 37(h), Dr. F. also knows of two people who have died, one who

had a heart attack, and many others who have been injured following injection with a COVID




                                                 20
vaccine. These medical facts inform Dr. F’s religious objection to involuntary vaccination of

any kind, including COVID vaccines, although he is not “anti-vax” in general.

       79.   The imminent loss of admitting privileges at the hospital with which Dr. F is

affiliated will make it impossible to conduct his practice, as he cannot conduct oral and

maxillofacial surgery without the ability to admit patients to a hospital if the need arises.

       80.   The imminent loss of privileges will also render Dr. F. unemployable anywhere in

the State of New York as no other hospital would grant him privileges under the Vaccine

Mandate, which he cannot in conscience obey.

       81.   The imminent loss of privileges will have to be reported at the time of license

renewal and may well trigger disciplinary proceedings against Dr. F. There is also the threat that

the DOH will make COVID-19 vaccination a condition of license renewal in a further bid to

coerce compliance with the Vaccine Mandate.

       82.   Dr. F. is now also under the threat of disciplinary proceedings by the DOH,

including license suspension or revocation—yet another measure of coercion to take a vaccine

that in his informed medical judgment he cannot take in good conscience.

       83.   Dr. F. will suffer imminent irreparable harm to his occupation, reputation, and

professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.

                                             Plaintiff Dr. “G.”

       84.   Plaintiff G., M.D. (“Dr. G.”), who is Catholic, is a board-certified specialist in

Internal Medicine, licensed in the State of New York, who is employed by two private hospitals

operated by a health service in the Western District at which he has staff and admitting




                                                 21
privileges. Dr. G also directs an internal medicine residency program in which he instructs

dozens of M.D.s who are fulfilling their residency requirements.

       85.   Dr. G., who seeks a religious exemption from COVID vaccination based on the

beliefs enumerated in ¶ 37 (a)-(h), has been informed by the Medical Affairs Department that

there is no religious exemption from the Vaccine Mandate and that if he is not “fully vaccinated”

by September 27 he will not be allowed to enter any of the buildings of the health service,

including the hospitals in which he works and teaches.

       86.   The imminent loss of Dr. G.’s positions and admitting privileges at the hospitals

with which he is affiliated will make it impossible for him to conduct his practice.

       87.   The imminent loss of his positions and privileges will also render Dr. G.

unemployable anywhere in the State of New York as no other hospital would grant him

privileges under the Vaccine Mandate, which he cannot in conscience obey.

       88.   The imminent loss of privileges and the termination of his employments will have

to be reported at the time of license renewal and may well trigger disciplinary proceedings

against Dr. G. There is also the threat that the DOH will make COVID-19 vaccination a

condition of his license renewal.

       89.   Dr. G. is now also under the threat of disciplinary proceedings by the DOH,

including license suspension or revocation as a further measure of coercion to take a vaccine that

in his informed medical judgment he cannot take in good conscience.

       90. Dr. G. will suffer imminent irreparable harm to his occupation, reputation, and

professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.




                                                22
                                           Plaintiff “Therapist I.”

        91.    Plaintiff I. (“Therapist I.”), who is Catholic, is a certified brain injury specialist who

provides cognitive rehabilitation and other assistance to patients, groups of patients, their

families and visitors at a facility located in the Northern District.

        92.    In October of 2020, Therapist I. treated COVID patients as a TNA (temporary

nurses' aide) on a dedicated COVID Unit in a nursing home. Therapist I. was part of a team that

the parent facility set up to travel among its properties when the destination facility was in a

staffing crisis. Therapist I. did not require any form of vaccination to treat these patients but

rather was tested twice a week.

        93.    Therapist I. knows of two colleagues who were “fully vaccinated” yet still

contracted COVID-19 and had to be quarantined. These medical facts, along with those recited

herein above, inform Therapist I’s religious objection to involuntary vaccination as a violation of

human dignity.

        94.    Therapist I., who seeks a religious exemption from COVID vaccination based on

the beliefs noted in ¶ 37 (a)-(h), has been advised by his employer, a rehabilitation center, that,

because of the Vaccine Mandate, he must receive “at least the first dose” of an abortion-

connected vaccine by September 27, 2021.

        95.    Therapist I. is now facing imminent termination of his employment and damage to

his reputation and future employment prospects if he refuses to be vaccinated against his

religious belief.

        96.    Therapist I. is also at risk of action against his certification in EMS as the DOH

imposing the Vaccine Mandate also regulates the granting, oversight and renewal of his EMT-B

certificate.



                                                   23
       97.   Therapist I will thus suffer imminent irreparable harm to his occupation, reputation,

and professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.

                                          Plaintiff “Doctor J.”

       98.   Plaintiff J., D.O., who is Catholic, is a Doctor of Osteopathy (“Dr. J.”), licensed in

the State of New York, whose specialty is Obstetrics and Gynecology, for which she is board-

certified. She has admitting privileges at a private hospital in the Western District in addition to

her private practice.

       99.    Dr. J. believes she has probably treated dozens of women with COVID, most of

whom were asymptomatic, and may have had an asymptomatic case of COVID herself. She

works in Labor and Delivery two days per week, training residents, and cares for “unassigned

patients” who don’t have a doctor. All patients are tested for COVID. Sometimes if the delivery

was happening quickly, Dr. J. would have to run into the room without knowing the patient’s

COVID status, and there was not always time to wear proper personal protection equipment

(PPE). She would find out after the fact that the patient was COVID-positive. Dr. J. has had 5 to

8 patients who were admitted specifically due to complications of COVID in pregnancy. She

assisted in their treatment even while she herself was pregnant.

       100. As an OBGYN, Dr. J. has always practiced in accord with the dictates of her

personal religious convictions, including the beliefs enumerated above, and she does not perform

any form of abortion or sterilization procedure, nor prescribe any contraceptive that could induce

an unintentional abortion.

       101. Dr. J. is currently breastfeeding her daughter, is aware of reports of the death of

breastfeeding infants following maternal vaccination, and is not aware of any studies to date that



                                                24
would prove safety in breastfeeding or during pregnancy, which is of particular concern to her as

an OB-GYN. Her hospital’s own notice of the Vaccination Mandate advises breastfeeding

women hesitantly as follows: “Evidence about the safety and effectiveness of COVID-19

vaccination during pregnancy is growing… It’s best to talk to your OB-GYN or pediatrician

about any questions or concerns you have.”

These medical facts, along with those recited herein above, inform Dr. J.’s religious conviction

against involuntary vaccination as an invasion of bodily autonomy that is contrary to Catholic

Church teaching, especially in the case of COVID vaccination while she is breast-feeding or

pregnant, when the welfare of her child is also implicated.

       102.     Dr. J., who seeks a religious exemption from COVID vaccination that reflects the

beliefs set forth in ¶ 37 (a)-(h), has been advised by hospital management that unless she has the

“first shot” of COVID vaccine by September 27, she can no longer have admitting privileges at

the hospital.

       103. Refusal to receive an abortion-connected COVID-19 vaccine will imminently result

in the loss of Dr. J.’s admitting privileges, which will make it impossible to conduct her practice.

       104. The loss of privileges due to refusal to comply with the Vaccine Mandate would

have to be mentioned in her license renewal statements, which could trigger disciplinary

proceedings against Dr. J.

       105. There is also the threat that the DOH will make COVID-19 vaccination a condition

of renewal or threaten license suspension or revocation in order further to coerce Dr. J. to be

vaccinated with a vaccine she does not need in her informed medical judgment, does not want,

and cannot take in good conscience.




                                                 25
       106. The loss of admitting privileges at the hospital with which Dr. J. is affiliated will

also render her unemployable anywhere in the State of New York as no other hospital would

grant her admitting privileges under the Vaccine Mandate.

       107. Dr. J. will suffer imminent irreparable harm to her occupation, reputation, and

professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.

                                          Plaintiff “Nurse J.”

       108. Plaintiff J., L.P.N. (“Nurse J.”), who is Baptist, is a licensed practical nurse,

licensed in the State of New York, who provides home nursing care for two private home care

agencies doing business in the Eastern District.

       109. Nurse J. has cared for COVID patients on an in-home basis, including a patient who

had to be hospitalized for several months, on which occasion Nurse J had to be quarantined for

two weeks. Nurse J. developed COVID-like symptoms and believes she has had the virus and

thus has acquired natural immunity.

       110. While not a Catholic, Nurse J. shares the common beliefs of the plaintiffs, as

enumerated above.

       111. On September 6, 2021, Nurse J. sent a letter of protest concerning the Vaccine

Mandate to the administration of the agencies for which she works, urging them not to capitulate

to the State. But on September 7, 2021, Nurse J. was advised by management that there would be

no religious exemptions from vaccination, “much to our disappointment.”

       112. Nurse J. has requested a religious exemption but does not expect to receive one,

given the Vaccine Mandate. On September 9, 2021, Nurse J. was advised by the executive




                                                   26
director of one of the agencies that employ her that no religious exemption is possible due to the

Vaccine Mandate and that “my hands are tied.”

       113. Nurse J. is now facing imminent termination of her employment as of October 7,

2021, the compliance date for entities other than hospitals and nursing homes under the Vaccine

Mandate. She will also be unemployable anywhere in the State of New York as no other hospital

would hire her under the Vaccine Mandate.

       114. Nurse J.’s termination will have to be reported at the time of license renewal and

may well trigger disciplinary proceedings against her. There is also the threat that the DOH will

make COVID-19 vaccination a condition of her license renewal.

       115. Nurse J. is now also under the threat of disciplinary proceedings by the DOH,

including license suspension or revocation as a further measure of coercion to take a vaccine that

in her informed medical judgment she cannot take in good conscience.

       116. Nurse J. will suffer imminent irreparable harm to her occupation, reputation, and

professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.

                                        Plaintiff “Dr. M.”

       117. Plaintiff M., M.D. (“Dr. M”), who is Catholic, is a medical school graduate in the

process of completing her residency at a private hospital in the Western District.

       118. On August 19, 2021, during the short time the prior Health Order was in effect, Dr.

M. received an email from Human Resources advising that all residents must be vaccinated for

COVID-19 and that “Information regarding waivers for medical or religious reasons will be

available shortly.”




                                                27
       119. On August 25, 2021, however, Dr. M. received an email from administration

warning that “disregarding the NYS Vaccination Mandate may affect your ability to continue

working and training with your residency or fellowship program.” There was no indication of an

allowance for religious exemptions.

       120. On August 30, 2021, Dr. M. received another email from HR advising that “Late

last week, the NYS Public Health & Planning Council and the NYS Commissioner of Health

removed the religious exemption for the recent state mandate requiring all health professionals

get vaccinated for COVID-19.” Dr. M. was thus barred from obtaining the religious exemption

from COVID vaccination that she seeks, based on the religious beliefs enumerated above.

       121. In addition to the medical concerns recited in ¶37 (h), Dr. M. has personally

witnessed a medical student having a seizure after receiving the one-shot Johnson & Johnson

vaccine. She collapsed to the floor and a rapid response team was summoned because she was

unresponsive. She recovered with the assistance of the team. These medical facts inform Dr.

M.’s religious conviction against involuntary vaccination.

       122. On September 3, 2021, the hospital administration further advised Dr. M. by email

that she must receive the “first dose” of a COVID vaccine by September 27 and that

“Disregarding the NYS Vaccination Mandate may affect your ability to continue working and

training with your residency or fellowship program.”

       123. Dr. M. has met with her program director to discuss her religious objection to

COVID vaccination, but was met only with reiteration of the warning that her residency was at

risk if she did not accept vaccination.




                                               28
       124. Dr. M. now faces the imminent loss of her residency and thus the destruction of her

entire career as she can never become a fully licensed physician and practice independently

without completing a residency.

       125. Given the Vaccine Mandate, Dr. M. will be unable to find a residency anywhere in

the State of New York due to her conscientious religious abstention from vaccination.

       126. Further, termination of her residency for refusal to obey the Vaccine Mandate in

violation of her religious belief is likely to have adverse consequences for Dr. M.’s licensure in

New York or any other jurisdiction.

       127. Dr. M. will suffer imminent irreparable harm to her occupation, reputation, and

professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.

                                      Plaintiff “Nurse N.”

       128. Plaintiff N., B.S.N, R.N.-C.(“Nurse N.), who is Catholic, is a Bachelor’s-prepared,

medical-surgical certified Registered Nurse, licensed in the State of New York, who works at a

hospital in the Northern District.

       129. On August 19, 2021, Nurse N., under the prior regime that included the Health

Order, received an exemption from COVID vaccination on the basis of anticipated pregnancy

and current breastfeeding, and thus did not submit an additional request to her employer for

religious exemption, which she would have done, based on the beliefs enumerated above, had

her request for exemption related to pregnancy and breastfeeding been denied. Nurse N.’s

request for exemption was approved as a “vaccination deferral.”

       130. On September 1, 2021, however, Nurse N. was notified by hospital administration

that the Vaccine Mandate had eliminated all exemptions for religion and pregnancy, that her



                                               29
exemption was thus revoked, and that she must receive at least one dose of a COVID-19 vaccine

by September 21.

       131.    Nurse N. does not accept the view that recourse to abortion-connected vaccines

can be justified as “remote” cooperation in abortion. She rejects any medical cooperation in

abortion, “remote” or otherwise.

       132.    Nurse N. also believes and follows the religious teaching of the Congregation for

the Doctrine of the Faith that vaccination is not morally obligatory. Nurse N. does not oppose

vaccination generally, and is not an “anti-vaxxer,” but does oppose government imposition of

any medication or vaccine without informed consent, which she views with sincere religious

conviction as a violation of the dignity of the human person.

       133. Further, Nurse N. has had COVID-19, from which she recovered. As a medical

professional who has read the pertinent medical literature, Nurse N. knows that she has natural

immunity that is superior to the vaccine-induced immunity that is already fading, that she is in no

need of vaccination by any form of COVID vaccine, and that all available COVID vaccines have

known and quite serious side effects, including death.

       134. Nurse N. also knows that in her county “fully vaccinated” patients now comprise

the majority of COVID cases according to testing results (25 out of 41 cases), which is why

“health experts” are now calling for “booster shots,” which she fears will be demanded of her

under the Vaccine Mandate, which requires that employees “continuously” be “fully

vaccinated,” however many times the government demands. These medical facts inform Nurse

N.’s religious conviction against involuntary vaccination as an invasion of bodily autonomy that

is contrary to Church teaching.




                                                30
       135. Plaintiff is now facing imminent loss of her employment, which is essential to the

support of her family, on account of her religious abstention from COVID-19 vaccination.

       136. Nurse N. will also be unemployable anywhere in the State of New York as no other

hospital would hire her due to her conscientious refusal to obey the Vaccine Mandate.

       137. Nurse N.’s termination will have to be reported at the time of license renewal and

may well trigger disciplinary proceedings against her. There is also the threat that the DOH will

make COVID-19 vaccination a condition of her license renewal.

       138. Nurse N. is now also under the threat of disciplinary proceedings by the DOH,

including license suspension or revocation as a further measure of coercion to take a vaccine that

in her informed medical judgment she cannot take in good conscience.

       139. Nurse N. will suffer imminent irreparable harm to her occupation, reputation, and

professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.

                                       Plaintiff “Dr. O.”

       140.    Plaintiff O., M.D. (“Dr. O.”), who is Catholic, is a board-certified General

Surgeon, licensed in the State of New York. He is employed by a private hospital in the

Northern District.

       141. Dr. O. has treated and seen multiple patients for surgical problems (appendicitis,

cholecystitis, soft tissue infections and other problems) who have had COVID.

       142.    On July 13, 2021, Dr. O. was granted a religious exemption from his hospital

under the prior Health Order, which allowed for religious exemptions, but this has been revoked

on account of the new Vaccine Mandate announced on August 26, removing the provision for

religious exemptions.



                                               31
       143.    Dr. O. has thus been advised by his employer that, because of the Vaccine

Mandate, he must be “fully vaccinated” with an abortion-connected vaccine by September 21,

and that “under the emergency regulations the NYS DOH will not permit exemptions or deferrals

for sincerely held religious beliefs…” As the employer further advised: “any colleague who was

previously approved for one of the above exemptions/deferrals [including religious exemption]

will be required to provide proof of [vaccination]…”

       144. Dr. O. now faces imminent loss of his privileges at the hospital where he performs

surgery. Without admitting privileges, he would not be able to operate a private surgical practice

as he would not have the capacity to admit patients to a hospital if need be.

       145. The imminent loss of his staff position and hospital privileges will also render Dr.

O. unemployable anywhere in the State of New York as no other hospital would hire him under

the Vaccine Mandate, given his religiously motivated refusal to follow it.

       146. The imminent loss of Dr. O’s staff position and hospital privileges will have to be

reported at the time of license renewal and may well trigger disciplinary proceedings against

him. There is also the threat that the DOH will make COVID-19 vaccination a condition of his

license renewal.

       147. Dr. O. is now also under the threat of disciplinary proceedings by the DOH,

including license suspension or revocation as a further measure of coercion “continuously” to be

inoculated with a vaccine that in his informed medical judgment he cannot take in good

conscience.

       148. Dr. O. will suffer imminent irreparable harm to his occupation, reputation, and

professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.



                                                32
                                          Plaintiff “Dr. P.”

       149. Plaintiff P., D.O. (“Dr. P.”), who is Catholic, is a third-year obstetrics and

gynecology resident at private hospital in the Western District.

       150. Midway through her first year of training, the COVID-19 pandemic broke out, and

Dr. P. cared for many patients infected with the virus, often with limited or no PPE. No

vaccination was needed or required for her to treat patients safely.

       151. In March 2020, Dr. P. was assigned to an ICU rotation, standard for a first-year

resident, during which she helped care for the sickest patients in the hospital, many suffering

from COVID. It was during this time that Dr. P. herself became sick with the virus, from which

she recovered before returning to work.

       152. As a Catholic, Dr. P. intends to practice medicine in line with the moral teachings

of the Church, including the beliefs enumerated in ¶ 37 (a)-(h), which is why she chose her

current residency program, in reliance on which she and her husband moved from Texas to

Buffalo.

       153. As a medical doctor who has recovered from COVID, Dr. P. knows that she has

natural immunity, shown by numerous studies to be superior to the vaccine-induced immunity

that is already fading; that the COVID vaccines now available do not limit viral transmission, as

shown by the rising demand for “booster shots” (including a fourth shot in Israel); and that

vaccinating a naturally immune person can do more harm than good by provoking a hyper-

immune response.

       154. On August 19, 2021, during the short time the prior Health Order was in effect, Dr.

P. received an email from Human Resources advising that all residents must be vaccinated for

COVID-19 and that “Information regarding waivers for medical or religious reasons will be



                                                 33
available shortly.” This email also states that “disregarding the NYS Vaccination Mandate may

affect your ability to continue working and training with your residency or fellowship program.”

       155. On August 30, 2021, Dr. P. received another email from HR advising that “Late last

week, the NYS Public Health & Planning Council and the NYS Commissioner of Health

removed the religious exemption for the recent state mandate requiring all health professionals

get vaccinated for COVID-19.”

       156. On September 7, Dr. P. was directed to meet with the OB/GYN department chair,

who attempted to pressure her into being vaccinated with the suggestion that, as she had been

advised on August 19, “disregarding the NYS Vaccination Mandate may affect your ability to

continue working and training with your residency or fellowship program.”

       157. Dr. P. now faces the imminent loss of her residency and thus destruction of her

entire career as she can never become a fully licensed physician and practice independently

without completing a residency.

       158. Given the Vaccine Mandate, Dr. P. will be unable to find a residency anywhere in

the State of New York due to her conscientious religious abstention from vaccination.

       159. Further, termination of her residency for refusal to obey the Vaccine Mandate in

violation of her religious belief is likely to have adverse consequences for her full licensure in

New York or any other jurisdiction.

       160. Dr. P. will suffer imminent irreparable harm to her occupation, reputation, and

professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.




                                               34
                                   Plaintiff “Technologist P.”

       161.    Plaintiff P.    (“Technologist P.”), who is Catholic, is a Nuclear Medicine

Technologist, licensed in the State of New York, who is employed by a private health

organization in the Eastern District.

       162.    On or about August 18, 2021, with the prior Health Order in effect, Technologist

P. was advised by her employer that she must be vaccinated with a COVID vaccine unless she

obtained a religious exemption, for which she applied on August 26, 2021, with extensive

explanation and documentation of her sincere religious belief.

       163. After the Vaccine Mandate eliminated religious exemptions on August 26,

however, Technologist P. was advised by her employer by email on September 1, 2021, that her

pending request for religious exemption had been rejected because “on August 26, 2021, the

DOH announced that religious exemptions are not permitted under the State mandate. It is for

this reason that we are unable to grant your request for a religious exemption.”

       164. Technologist P.’s employer warned in said email that she must receive at least her

“first shot” of one of the abortion-connected vaccines by September 27, 2020 and that “If you

choose to not receive your first shot between now and September 27, 2021, you will be non-

compliant with the NYS mandate and your continued employment will be at risk.”

       165. Technologist P. has been further advised by her manager that, as of September 27,

if she fails to be vaccinated against her religious belief, her security badge will be deactivated,

she will not be able to access her place of employment and will essentially be regarded as a

trespasser.

       166. In addition to the medical facts recited in ¶ 37 (h), Technologist P. knows of a co-

worker who collapsed after vaccination from a severe allergic reaction, requiring the calling of a



                                                35
code and the administration of Benadryl and steroids for a month, and who returned to work

visibly miserable, covered in a rash, itchy, jittery, and shaking. Technologist P. has also observed

that 50 percent of her colleagues who contract COVID and are out sick have been “fully

vaccinated,” and that there is a regular flow of “fully vaccinated” patients being admitted to her

hospital.

       167. In addition to the medical concerns recited herein above, Technologist P.             is

breastfeeding, and there are limited data on the safety of COVID vaccines for the breastfeeding

child, with reports of infant death following vaccination of the breastfeeding mother. These

medical facts inform Technologist P.’s religious conviction against involuntary vaccination as an

invasion of bodily autonomy contrary to Church teaching.

       168. Technologist P. now faces imminent loss of her employment, as well as loss of her

certification in disciplinary proceedings, if she refuses, as she must, any of the available COVID

vaccines.

       169. Any discharge from employment on account Technologist’s P’s conscientious and

religiously motivated refusal to take any of the available abortion-connected vaccines would

have to be reported upon renewal of Technologist P’s certification.

       170. Plaintiff Technologist P. will thus suffer imminent irreparable harm to her

occupation, reputation, and professional standing in the absence of injunctive relief barring

enforcement of the Vaccine Mandate.

                                         Plaintiff “Dr. S.”

       171. Plaintiff S., D.D.S. (“Dr. S.”), who is Catholic, is a board-certified Oral and

Maxillofacial surgeon who, in addition to his private practice, is an attending physician with

admitting privileges at a hospital in the Northern District.



                                                 36
       172. Dr. S. and his partners have treated numerous patients who were sick with COVID

without need of vaccination, and Dr. S. thus contracted COVID, from which he recovered.

Patients with COVID were not turned away but received dental treatment that was urgently

needed.

       173. On August 17, 2021, under the then-applicable DOH vaccination requirement,

which included the prior Health Order as of August 18, Dr. S. received a religious exemption

from COVID-19 vaccination. The exemption was based on his religious convictions as a

Catholic, including the beliefs enumerated above.

       174. On September 1, however, Dr. S.’s religious exemption was revoked due to the

issuance of the Vaccine Mandate, and he was notified by hospital administration that if he fails

to provide proof of vaccination by September 21, 2021, his hospital privileges will be suspended.

       175. As a licensed physician who has recovered from COVID, Dr. S. knows that he has

natural immunity, shown by studies he has reviewed to be superior to the vaccine-induced

immunity that is already fading. See Exhibit E.

       176. The imminent loss of admitting privileges at the hospital with which Dr. S is

affiliated will make it impossible to conduct his practice, as he cannot conduct oral and

maxillofacial surgery without the ability to admit patients to a hospital if the need arises.

       177. The imminent loss of privileges will also render Dr. S. unemployable anywhere in

the State of New York as no other hospital would grant him privileges under the Vaccine

Mandate.

       178. The imminent loss of privileges will have to be reported at the time of license

renewal and may well trigger disciplinary proceedings against Dr. S. There is also the threat that

the DOH will make COVID-19 vaccination a condition of license renewal.



                                                  37
       179. Dr. S. is now also under the threat of disciplinary proceedings by the DOH,

including license suspension or revocation as a further measure of coercion to take a vaccine that

in his informed medical judgment he cannot take in good conscience.

       180. Dr. S. will suffer imminent irreparable harm to his occupation, reputation, and

professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.

                                       Plaintiff “Nurse S.”

       181. Plaintiff S., R.N. (“Nurse S.”), who is Catholic, is a registered nurse employed by a

hospital in the Northern District.

       182. Nurse S. has treated a patient who had recovered from COVID but still decided to

be vaccinated. After receiving the second dose of the vaccine, this patient needed high-flow

oxygen to survive and was not able to get out of bed or even turn over without exacerbation of

her condition.

       183. On August 15, 2021, before the Vaccine Mandate removed religious exemptions,

Nurse S. applied for a religious exemption from the employing hospital, based on the beliefs

enumerated above. Nurse S.’s request for religious exemption advised in particular that she could

not take any of the available COVID-19 vaccines because of their connection to aborted fetal cell

lines, citing the analysis of each vaccine by the Charlotte Lozier Institute. Nurse S. advised that

“is my Catholic duty to refuse the injection.”

       184. In addition to the medical concerns recited herein above, Nurse S. intends to have

children, and she is aware that there is a lack of data on the effect of the available COVID

vaccines on pregnancy and post-partum development of children, given that the vaccines have




                                                 38
been available for less than year. These medical facts inform Nurse S.’s religious conviction

against involuntary vaccination.

       185. On September 1, 2021, Nurse S. was advised by the hospital administration that due

the Vaccine Mandate, as of August 26, 2021 the State will not permit exemptions for sincerely

held religious beliefs, that “we are required to comply with state law” and that every member of

the staff must have at least one dose of a two-dose COVID vaccine, or a single dose vaccine by

September 21, 2021.

       186. Nurse S., who is just beginning her nursing career, now faces imminent termination

of her employment and will be unemployable as a nurse anywhere in New York State due to the

Vaccine Mandate, as well as possible license suspension or disciplinary proceedings due to

termination for “insubordination.”

       187. Nurse S. will thus suffer imminent irreparable harm to her occupation, reputation,

and professional standing in the absence of injunctive relief barring enforcement of the Vaccine

Mandate.

                               Plaintiff “Physician Liaison X.”

       188. Plaintiff X. (“Physician Liaison X”), who is Catholic, is a physician liaison manager

for a major cancer center in the Southern District. Her job has been 100% remote for the past 18

months.

       189. Last month, Physician Liaison X.’s employer began mandating COVID

vaccinations for all employees, but with religious and medical exemptions allowed under the

prior Health Order. That policy changed on September 1, 2021, when her employer announced

by email that the Vaccine Mandate had eliminated all religious exemptions, that the employer

could no longer grant religious exemptions, and that any religious exemptions granted would be



                                              39
revoked. Physician Liaison X. is thus barred from obtaining the religious exemption she seeks,

based on the religious beliefs enumerated above, which she holds in common with the other

plaintiffs.

        190. Physician Liaison X. now faces imminent loss of her employment and severe

damage to her professional reputation and future employment in the extremely competitive

sector of the medical executive class.

        191. Physician Liaison X. will thus suffer imminent irreparable harm to her occupation,

reputation, and professional standing in the absence of injunctive relief barring enforcement of

the Vaccine Mandate.

                                                  COUNT I

                VIOLATION OF THE FREE EXERCISE CLAUSE
      OF THE FIRSTAMENDMENT TO THE UNITED STATES CONSTITUTION.
                            (42 U.S.C. § 1983)

        192. Plaintiffs hereby reallege and adopt each and every allegation in paragraphs 1-191

above as if fully set forth herein.

        193. The Free Exercise Clause of the First Amendment to the United States Constitution,

as applied to the states by the Fourteenth Amendment, prohibits the State from abridging

Plaintiffs’rights to free exercise of religion.

        194. Plaintiffs have sincerely held religious beliefs that compel them to refuse

vaccination with abortion-connected vaccines.

        195. Plaintiffs reallege the discussion of their sincerely held religious beliefs as set

forth in all the preceding paragraphs.

        196. The Vaccine Mandate, on its face and as applied, targets Plaintiffs’ sincerely held

religious beliefs by requiring the revocation of revoking religious exemptions previously



                                                    40
granted by their employers or by prohibiting them from seeking and receiving exemption and

accommodation for their sincerely held religious beliefs from their employers, with the

employers citing the Vaccine Mandate as the grounds for refusing even to consider exemption

requests.

       197. The Vaccine Mandate, on its face and as applied, impermissibly burdens Plaintiffs’

sincerely held religious beliefs, compels them to abandon their beliefs or violate them under

coercion, and forces Plaintiffs to choose between their religious convictions and the State’s

patently unconstitutional value judgment that their religious beliefs are of no account and cannot

be considered by employers.

       198. The Vaccine Mandate strips Plaintiffs, adult medical professionals, of the right to

religious exemption secured by state statute even for 17-year-old college students, who can

obtain an exemption by merely submitting “a written and signed statement from the student

(parent or guardian of students less than 18 years of age) that he/she objects to immunization due

to his/her religious beliefs.” See Public Health Law § 2165, Immunization Requirements for

Students, https://tinyurl.com/4byd8s56.

       199. The Vaccine Mandate even eliminates the protection for religion and the allowance

of religious exemptions under the prior Health Order, which was revised to exclude religious

accommodation on or about August 26, 2021, only days ago.

       200. The Vaccine Mandate, on its face and as applied, places Plaintiffs in an irresolvable

conflict between compliance with the mandate and their sincerely held religious beliefs.

       201. The Vaccine Mandate, on its face and as applied, puts substantial pressure on

Plaintiffs to violate their sincerely held religious beliefs or face loss of their occupations,

professional standing, licenses, reputations, and ability to support their families.



                                                 41
        202. The Vaccine Mandate, on its face and as applied, is neither neutral nor generally

applicable as it grants the possibility of medical exemptions for reasons of secular “health” but

bars religious exemptions according to the State’s unconstitutional value judgment that physical

health is less important than spiritual health.

        203. The Vaccine Mandate, on its face and as applied, thus targets Plaintiffs’ religious

beliefs for disparate and discriminatory treatment.

        204. The Vaccine Mandate, on its face and as applied, creates a               system of

individualized exemptions for preferred exemption requests based on physical health, while

discriminating against requests for exemption and accommodation based on sincerely held

religious beliefs.

        205. The Vaccine Mandate, on its face and as applied, is a religious gerrymander that,

only days after promulgation of the Health Order allowing religious exemptions, excluded

sincerely held religious beliefs from any form of accommodation while permitting state-favored

medical exemptions.

        206. There is no legitimate, rational, or compelling interest in the Vaccine Mandate’s

exclusion of exemptions and accommodations for sincerely held religious beliefs, especially

given the following facts: (a) those exempted for reasons of “health” are no less susceptible of

contracting and spreading COVID (the prevention of which is the very reason for the Vaccine

Mandate) than those who would be exempted for reasons of religion (b) that the available

COVID-19 vaccines are clearly failing to prevent transmission or infection, so that “booster

shots” are now being promoted; (c) even the vaccinated must continue to wear masks as if they

were not vaccinated because they can still be infected or infect others; (d) that naturally

immune persons who have recovered from COVID have superior immunity and do not need


                                                  42
vaccination; (e) that vaccinating      naturally immune people may harm them by causing a

hyperimmune response; and (f) that vaccinated persons are being admitted to the hospital along

with unvaccinated persons.

        207. The Vaccine Mandate is not the least restrictive means of achieving an otherwise

permissible government interest, which could be achieved by the same protective measures

(masking, testing, quarantining, etc.) already being required of the vaccinated and the

unvaccinated alike (including those exempted for health reasons).

        208. The Vaccine Mandate, on its face and as applied, has caused, is causing, and will

continue to cause irreparable harm and actual and undue hardship to Plaintiffs from violation of

their sincerely held religious beliefs and the occupational, professional, social and economic

consequences pleaded above.

        209. Plaintiffs have no adequate remedy at law to prevent the continuing violation of

their constitutional liberties and sincerely held religious beliefs.

                                             COUNT II

                       VIOLATION OF THE SUPREMACY CLAUSE OF
                         THE UNITED STATES CONSTITUTIONBY
                                  (42 U.S.C. ¶ 1983))

        210. Plaintiffs hereby reallege and adopt each and every allegation in paragraphs 1-209

as if fully set forth herein.

        211. The Supremacy Clause provides:

         This Constitution, and the Laws of the United States which shall be made in
         Pursuance thereof; and all Treaties made, or which shall be made, under the
         Authority of the United States, shall be the supreme Law of the Land; and
         the Judges in every State shall be bound thereby, any Thing in the Constitution
         or Lawsof any State to the Contrary notwithstanding.

        U.S. Const. Art. VI, cl. 22 (emphasis added).



                                                  43
          212. The Vaccine Mandate, both facially and as applied, compels employers of health

care workers in the State of New York to disregard Title VII’s protection against employment

discrimination on account of religion, forbidding any accommodation of religious belief

whatsoever and even requiring the revocation of previously granted religious exemptions from

COVID vaccination.

          213. The Vaccine Mandate thus requires actions that federal law forbids, which renders

the Vaccine Mandate null and void. Mutual Pharm. Co., Inc. v. Bartlett, 570 U.S. 472, 486

(2013).

          214. All of Plaintiffs’ employers have 15 or more employees and are subject to the

requirements of Title VII.

          215. By attempting to preclude application of Title VII in the State of New York in the

case of COVID vaccination, the Vaccine Mandate patently violates the Supremacy Clause.

          216. In particular, the Vaccine Mandate purports to negate Title VII’s requirement that

employers provide reasonable accommodations to individuals with sincerely held religious

beliefs, and even flatly prohibits religious exemption or accommodation requests, as the

employers noted above have indicated.

          217. By purporting to place themselves and their mandate outside the protections of

both Title VII and the First Amendment, Defendants have violated the basic constitutional

principle that “federal law is as much the law of the several States as are the laws passed by

their legislatures.” Haywood v. Drown, 556 U.S. 729, 734 (2009) (emphasis added).

          218. The Vaccine Mandate, on its face and as applied, has caused, is causing, and will

continue to cause irreparable harm and actual and undue hardship to Plaintiffs from violation of




                                                 44
their sincerely held religious beliefs and the occupational, professional, social and economic

consequences pleaded above.

        219. Plaintiffs have no adequate remedy at law for the continuing deprivation of their

statutory rights under Title VII as secured by the Supremacy Clause.

                                             COUNT III

   VIOLATION OF THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH
          AMENDMENT TO THE UNITED STATES CONSTITUTION
                           (42 U.S.C. § 1983)

        220. Plaintiffs hereby reallege and adopt each and every allegation in paragraphs 1-209

above as if fully set forth herein.

        221. The Fourteenth Amendment to the United States Constitution guarantees

Plaintiffs’ right to equal protection under the law.

        222. The Vaccine Mandate, on its face and as applied, is an unconstitutional abridgment

of Plaintiffs’ right to equal protection, is not neutral, and specifically targets Plaintiffs’ sincerely

held religious beliefs for discriminatory and unequal treatment as compared with the medical

exemptions favored by the State’s impermissible, anti-religious value judgment.

        223. The Vaccine Mandate, on its face and as applied, is an unconstitutional

abridgement of Plaintiffs’ right to equal protection because it permits the State to treat Plaintiffs

differently from similarly situated healthcare workers solely on the basis of Plaintiffs’ sincerely

held religious beliefs.

        224. The Vaccine Mandate, on its face and as applied, singles out Plaintiffs for

selective treatment based upon their sincerely held religious objections to the COVID-19

vaccines.




                                                   45
       225. The Vaccine Mandate, on its face and as applied, was clearly designed to slam

shut what Defendants undoubtedly viewed as a large potential “escape hatch” from their

planned regime of brute coercion to be vaccinated under penalty of personal and professional

destruction, which regime has no precedent in the history of the United States. This is shown

by the Vaccine Mandate’s abrupt excision of religious protection and religious accommodation

from the prior Health Order, issued only days before. The intent is clearly to leave religious

believers with no choice but to violate their religious beliefs to keep their jobs and avoid

professional destruction and financial hardship.

       226. The Vaccine Mandate, on its face and as applied, creates a system of classes and

categories that improperly accommodates exemptions for the class of            healthcare workers

concerned with bodily health while denying exemption to the class of health care workers

concerned with spiritual health above bodily health, including all the Plaintiffs herein.

       227. The Vaccine Mandate, reversing the State’s policy of only days before, arbitrarily

and capriciously attempts to deny Plaintiffs and others similarly situated the protection for

religion and the requirement of religious accommodation under both the Human Rights Law of

the State of New York and the Human Rights Law of the City of New York, as well as the

parallel the protections of Title VII, while leaving untouched protections under the same

statutes for other protected classes, including by allowing exemptions for reasons of “health”

but not religion.

       228. The Vaccine Mandate arbitrarily and capriciously denies to adult medical workers

with expert knowledge of vaccination and its risks the same religious exemption from

vaccination available to any college student under Public Health Law § 2615, as pleaded above.




                                                   46
        229. By purporting to negate statutorily required religious accommodations from

consideration in the State of New York, Defendants, via the Vaccine Mandate, have singled out

for disparate treatment the specific class of healthcare employees whose motive for seeking

exemption from vaccination is religious rather than medical.

        230. Further, Nurse J, Nurse N, Dr. P, and Dr. S have all previously had COVID or

COVID-like symptoms and, on information and belief, have natural immunity at a level no less

than, and likely far more than, the immunity purportedly offered by available COVID vaccines.

(See Exhibit E.)

        231. There is no rational, legitimate, or compelling interest in the Vaccine Mandate’s

application of different standards to different, similarly situated groups in the field of healthcare.

        232. The Vaccine Mandate, on its face and as applied, discriminates between religion

and nonreligion by allowing nonreligious exemptions to the Vaccine Mandate while prohibiting

religious exemptions.

        233. The Vaccine Mandate, on its face and as applied, is a “status-based enactment

divorced from any factual context” and “a classification of persons undertaken for its own

sake,” which “the Equal Protection Clause does not permit.” Romer v. Evans, 517 U.S. 620, 635

(1996). The Vaccine Mandate, on its face and as applied, “identifies persons by a single trait

[religious beliefs] and then denies them protections across the board.” Id.at 633.

        234. The Vaccine Mandate, on its face and as applied, by allowing medical exemptions

while denying religious exemptions, is a “disqualification of a class of persons from the right to

seek specific protection [for their religious beliefs].” Id.

        235. “A law declaring that in general it shall be more difficult for one group of citizens

than for all others to seek [an exemption from the COVID-19 Vaccine Mandate] is itself a


                                                   47
denial of equal protection of the laws in the most literal sense.” Id. The Vaccine Mandate, on its

face and as applied, is such a measure.

       236. The Vaccine Mandate, on its face and as applied, has caused, is causing, and will

continue to cause irreparable harm and actual and undue hardship to Plaintiffs from violation of

their sincerely held religious beliefs and the occupational, professional, social and economic

consequences pleaded above.

       237. Plaintiffs have no adequate remedy at law for the continuing deprivation of their

rights under the Equal Protection Clause.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully pray for relief as follows as to all Counts:

       (A). A statewide temporary restraining order and/or preliminary injunction, followed by

a permanent injunction, restraining and enjoining the Defendants, their officers, agents,

employees, attorneys and successors in office, and all other persons in active concert or

participation with them, from enforcing, threatening to enforce, attempting to enforce, or

otherwise requiring compliance with the Vaccine Mandate such that:

       (1) The Vaccine Mandate is suspended in operation to the extent that the

       Department of Health is barred from enforcing any requirement that employers

       deny religious exemptions from COVID-19 vaccination or that they revoke any

       exemptions employers already granted before the Vaccine Mandate superseded

       the prior Health Order to exclude religious exemptions, including the exemptions

       already granted to certain of the Plaintiffs herein;




                                                 48
       (2) The Department of Health is barred from interfering in any way with the

       granting of religious exemptions from COVID-19 vaccination going forward, or

       with the operation of exemptions already granted under the prior Health Order;

       (3) The Department of Health is barred from taking any action, disciplinary or

       otherwise, against the licensure, certification, residency, admitting privileges or

       other professional status or qualification of any of the Plaintiffs on account of

       their seeking or having obtained a religious exemption from mandatory COVID-

       19 vaccination.

       (B). A declaratory judgment declaring that the Vaccine Mandate, both on its face and as

applied by Defendants, is unconstitutional, unlawful, and unenforceable in that:

       (1) the Vaccine Mandate violates the Free Exercise Clause of the First Amendment by

       depriving Plaintiffs and others similarly situated of the free exercise of religion under a

       measure that is neither neutral nor generally applicable but rather favors secular over

       religious reasons for exemption from COVID-19 vaccination and specifically targets for

       elimination the religious exemptions provided only days earlier under the superseded

       Health Order;

       (2) the Vaccine Mandate violates the Supremacy Clause by purporting to strip Plaintiff

       and others similarly situated of statutory and constitutional protections for religion and

       religious accommodation under federal law;

       (3)   the Vaccine Mandate violates the Equal Protection Clause of the Fourteenth

       Amendment by purporting to strip Plaintiffs and others similarly situated of state and

       federal statutory protection from discrimination in the matter of vaccination solely

       because of the religious grounds on which Plaintiffs seek protection.



                                                49
       (C). An award of reasonable costs and expenses of this action, including a reasonable

attorney’s fee, in accordance with 42 U.S.C. § 1988; and

       (D). Such other and further relief as the Court deems equitable and just under the

circumstances.

Dated: September 13, 2021



Respectfully submitted,




__________________________                       _________________________
MMICHAEL G. MCHALE, ESQ.                         CHRISTOPHER A. FERRARA, ESQ.
(Bar No. 701887)                                  (Bar No. 51198)
Counsel                                           Special Counsel
THOMAS MORE SOCIETY                              THOMAS MORE SOCIETY
10506 Burt Circle, Ste. 110                      148-29 Cross Island Parkway
Omaha, NE 68114                                  Whitestone, Queens, New York 11357
Telephone: 402-501-8586                          Telephone: (718) 357-1040
mmchale@thomasmoresociety.org                    cferrara@thomasmoresociety.org
Counsel for Plaintiffs                            Counsel for Plaintiffs



Peter Breen                                      Stephen M. Crampton
Vice President and Senior Counsel                Senior Counsel
THOMAS MORE SOCIETY                              THOMAS MORE SOCIETY
309 W. Washington, Ste. 1250                     309 W. Washington St., Ste. 1250
Chicago, IL 60606                                Chicago, IL 60606
(312) 782-1680                                   662-255-9438
pbreen@thomasmoresociety.org                     scrampton@thomasmoresociety.org
Counsel for Plaintiffs                           Counsel for Plaintiffs
*Pro hac vice motion pending                     *Pro hac vice motion pending




                                              50
                                                    

                         

            !"#$%&  '                ( '

)   *+   ,'      +   -     '   )      

    ' ' +''        )  '     .' )'     

+     / 0              '          

1 ' 

                                     
                          

                                        ● VERIFICATION

       I, _____________________, am over the age of 18 and am a Plaintiff in this action. The

allegations that pertain to me in this VERIFIED COMPLAINT are true and correct, based upon

my personal knowledge (unless otherwise indicated), and if called upon to testify as to their

truthfulness, I would and could do so competently. I declare under penalties of perjury, under the

laws of the United States, that the foregoing statements are true and correct.

             9/9/2021
Executed on ___________

                                      ____________________________________
                        VERIFICATION

     I​ , _____________________, am over the age of 18 and am
a Plaintiff in this action. The allegations that pertain to me in
this VERIFIED COMPLAINT are true and correct, based upon
my personal knowledge (unless otherwise indicated), and if
called upon to testify as to their truthfulness, I would and could
do so competently. I declare under penalties of perjury, under the
laws of the United States, that the foregoing statements are true
and correct.
Executed on ___________

                              ________________________________
                      ____
     ​    ​    ​    ​     ​
EXHIBIT A
                                                                                          EXHIBIT A


Pursuant to the authority vested in the Public Health and Health Planning Council and the

Commissioner of Health by Public Health Law Sections 225, 2800, 2803, 3612, and 4010, as

well as Social Services Law Sections 461 and 461-e, Title 10 (Health) of the Official

Compilation of Codes, Rules and Regulations of the State of New York, is amended, to be

effective upon filing with the Department of State, to read as follows:



Part 2 is amended to add a new section 2.61, as follows:



2.61. Prevention of COVID-19 transmission by covered entities.

(a) Definitions.

       (1)     “Covered entities” for the purposes of this section, shall include:

               (i) any facility or institution included in the definition of “hospital” in section

               2801 of the Public Health Law, including but not limited to general hospitals,

               nursing homes, and diagnostic and treatment centers;

               (ii) any agency established pursuant to Article 36 of the Public Health Law,

               including but not limited to certified home health agencies, long term home health

               care programs, acquired immune deficiency syndrome (AIDS) home care

               programs, licensed home care service agencies, and limited licensed home care

               service agencies;

               (iii) hospices as defined in section 4002 of the Public Health Law; and

               (iv) adult care facility under the Department’s regulatory authority, as set forth in

               Article 7 of the Social Services Law.
                                                                                EXHIBIT A



(2) “Personnel,” for the purposes of this section, shall mean all persons employed or

affiliated with a covered entity, whether paid or unpaid, including but not limited to

employees, members of the medical and nursing staff, contract staff, students, and

volunteers, who engage in activities such that if they were infected with COVID-19, they

could potentially expose other covered personnel, patients or resid ents to the disease.



(3) “Fully vaccinated,” for the purposes of this section, shall be determined by the

Department in accordance with applicable federal guidelines and recommendations.

Unless otherwise specified by the Department, documentation of vaccination must

include the manufacturer, lot number(s), date(s) of vaccination; and vaccinator or vaccine

clinic site, in one of the following formats:

(i) record prepared and signed by the licensed health practitioner who administered the

vaccine, which may include a CDC COVID-19 vaccine card;

(ii) an official record from one of the following, which may be accepted as

documentation of immunization without a health practitioner’s signature: a foreign

nation, NYS Countermeasure Data Management System (CDMS), the NYS

Immunization Information System (NYSIIS), City Immunization Registry (CIR), a

Department-recognized immunization registry of another state, or an electronic health

record system; or

(iii) any other documentation determined acceptable by the Department.
                                                                                       EXHIBIT A



(c) Covered entities shall continuously require personnel to be fully vaccinated against COVID -

19, with the first dose for current personnel received by September 27, 2021 for general hospitals

and nursing homes, and by October 7, 2021 for all other covered entities absent receipt of an

exemption as allowed below. Documentation of such vaccination shall be made in personnel

records or other appropriate records in accordance with applicable privacy laws, except as set

forth in subdivision (d) of this section.



(d) Exemptions. Personnel shall be exempt from the COVID-19 vaccination requirements set

forth in subdivision (c) of this section as follows:

      (1) Medical exemption. If any licensed physician or certified nurse practitioner certifies

       that immunization with COVID-19 vaccine is detrimental to the health of member of a

       covered entity’s personnel, based upon a pre-existing health condition, the requirements

       of this section relating to COVID-19 immunization shall be inapplicable only until such

       immunization is found no longer to be detrimental to such personnel member’s health.

       The nature and duration of the medical exemption must be stated in the personnel

       employment medical record, or other appropriate record, and must be in accordance with

       generally accepted medical standards, (see, for example, the recommendations of the

       Advisory Committee on Immunization Practices of the U.S. Department of Health and

       Human Services), and any reasonable accommodation may be granted and must likewise

       be documented in such record. Covered entities shall document medical exemptions in

       personnel records or other appropriate records in accordance with applicable privacy laws

       by: (i) September 27, 2021 for general hospitals and nursing homes; and (ii) October 7,
                                                                                       EXHIBIT A


       2021 for all other covered entities. For all covered entities, documentation must occur

       continuously, as needed, following the initial dates for compliance specified herein,

       including documentation of any reasonable accommodation therefor.



(e) Upon the request of the Department, covered entities must report and submit documentation,

in a manner and format determined by the Department, for the following:

       (1) the number and percentage of personnel that have been vaccinated against COVID-

       19;

       (2) the number and percentage of personnel for which medical exemptions have been

       granted;

       (3) the total number of covered personnel.



(f) Covered entities shall develop and implement a policy and procedure to ensure compliance

with the provisions of this section and submit such documents to the Department upon request.



(g) The Department may require all personnel, whether vaccinated or unvaccinated, to wear an

appropriate face covering for the setting in which such personnel are working in a covered entity.

Covered entities shall supply face coverings required by this section at no cost to personnel.



Subparagraph (vi) of paragraph (10) of subdivision (b) of Section 405.3 of Part 405 is added to

read as follows:
                                                                                        EXHIBIT A


(vi) documentation of COVID-19 vaccination or a valid medical exemption to such vaccination,

pursuant to section 2.61 of this Title, in accordance with applicable privacy laws, and making

such documentation immediately available upon request by the Department, as well as any

reasonable accommodation addressing such exemption.



Paragraph (5) of subdivision (a) of Section 415.19 of Part 415 is added to read as follows:



(5) collects documentation of COVID-19 or documentation of a valid medical exemption to such

vaccination, for all personnel pursuant to section 2.61 of this title, in accordance with applicable

privacy laws, and making such documentation immediately available upon request by the

Department, as well as any reasonable accommodation addressing such exemption .



Paragraph (7) of subdivision (d) of Section 751.6 is added to read as follows:



(7) documentation of COVID-19 vaccination or a valid medical exemption to such vaccination,

pursuant to section 2.61 of this Title, in accordance with applicable privacy laws, and making

such documentation available immediately upon request by the Department

, as well as any reasonable accommodation addressing such exemption .


Paragraph (6) of subdivision (c) of Section 763.13 is added to read as follows:



(6) documentation of COVID-19 vaccination or a valid medical exemption to such vaccination,

pursuant to section 2.61 of this Title, in accordance with applicable privacy laws, and making
                                                                                     EXHIBIT A


such documentation available immediately upon request by the Department, as well as any

reasonable accommodation addressing such exemption.


Paragraph (7) of subdivision (d) of Section 766.11 is added to read as follows:



(7) documentation of COVID-19 vaccination or a valid medical exemption to such vaccination,

pursuant to section 2.61 of this Title, in accordance with applicable privacy laws, and making

such documentation available immediately upon request by the Department, as well as any

reasonable accommodation addressing such exemption.



Paragraph (8) of subdivision (d) of Section 794.3 is added to read as follows:



(8) documentation of COVID-19 vaccination or a valid medical exemption to such vaccination,

pursuant to section 2.61 of this Title, in accordance with applicable privacy laws, and making

such documentation available immediately upon request by the Department, as well as any

reasonable accommodation addressing such exemption.


Paragraph (v) of subdivision (q) of Section 1001.11 is added to read as follows:


(v) documentation of COVID-19 vaccination or a valid medical exemption to such vaccination,

pursuant to section 2.61 of this Title, in accordance with applicable privacy laws, and making

such documentation available immediately upon request by the Department, as well as any

reasonable accommodation addressing such exemption.
                                                                                      EXHIBIT A


Paragraph (18) of subdivision (a) of Section 487.9 of Title 18 is added to read as follows:



(18) documentation of COVID-19 vaccination or a valid medical exemption to such vaccination,

pursuant to section 2.61 of Title 10, in accordance with applicable privacy laws, and making

such documentation available immediately upon request by the Department, as well as any

reasonable accommodation addressing such exemption.



Paragraph (14) of subdivision (a) of Section 488.9 of Title 18 is added to read as follows:



(14) documentation of COVID-19 vaccination or a valid medical exemption to such vaccination,

pursuant to section 2.61 of Title 10, in accordance with applicable privacy laws, and making

such documentation available immediately upon request by the Department, as well as any

reasonable accommodation addressing such exemption.



Paragraph (15) of subdivision (a) of Section 490.9 of Title 18 is added to read as follows:

(15) Operator shall collect documentation of COVID-19 vaccination or a valid medical

exemption to such vaccination, pursuant to section 2.61 of Title 10, in accordance with

applicable privacy laws, and making such documentation available immediately upon request by

the Department, as well as any reasonable accommodation addressing such exemption .
                                                                                          EXHIBIT A


                           REGULATORY IMPACT STATEMENT

Statutory Authority:

        The authority for the promulgation of these regulations is contained in Public Health Law

(PHL) Sections 225(5), 2800, 2803(2), 3612 and 4010 (4). PHL 225(5) authorizes the Public

Health and Health Planning Council (PHHPC) to issue regulations in the State Sanitary Code

pertaining to any matters affecting the security of life or health or the preservation and

improvement of public health in the state of New York, including designation and control of

communicable diseases and ensuring infection control at healthcare facilities and any other

premises.

        PHL Article 28 (Hospitals), Section 2800 specifies that “hospital and related services

including health-related service of the highest quality, efficiently provided and properly utilized

at a reasonable cost, are of vital concern to the public health. In order to provide for the

protection and promotion of the health of the inhabitants of the state, pursuant to section three of

article seventeen of the constitution, the department of health shall have the central,

comprehensive responsibility for the development and administration of the state's policy with

respect to hospital and related services, and all public and private institutions, whether state,

county, municipal, incorporated or not incorporated, serving principally as facilities for the

prevention, diagnosis or treatment of human disease, pain, injury, deformity or physical

condition or for the rendering of health-related service shall be subject to the provisions of this

article.”

        PHL Section 2803(2) authorizes PHHPC to adopt and amend rules and regulations,

subject to the approval of the Commissioner, to implement the purposes and provisions of PHL

Article 28, and to establish minimum standards governing the operation o f health care facilities.
                                                                                              EXHIBIT A


PHL Section 3612 authorizes PHHPC to adopt and amend rules and regulations, subject to the

approval of the Commissioner, with respect to certified home health agencies, long term home

health care programs, acquired immune deficiency syndrome (AIDS) home care programs,

licensed home care service agencies, and limited licensed home care service agencies. PHL

Section 4010 (4) authorizes PHHPC to adopt and amend rules and regulations, subject to the

approval of the Commissioner, with respect to hospice organizations.

       Social Service Law (SSL) Section 461 requires the Department to promulgate regulations

establishing general standards applicable to Adult Care Facilities (ACF). SSL Section 461 -e

authorizes the Department to promulgate regulations to require adult care facilities to maintain

certain records with respect to the facilities residents and the operation of the facility.



Legislative Objectives:

       The legislative objective of PHL Section 225 empowers PHHPC to address any issue

affecting the security of life or health or the preservation and improvement of public health in the

state of New York, including designation and control of communicable diseases and ensuring

infection control at healthcare facilities and any other premises. PHL Article 28 specifically

addresses the protection of the health of the residents of the State by assuring the efficient

provision and proper utilization of health services of the highest quality at a reasonable cost.

PHL Article 36 addresses the services rendered by certified home health agencies, long term

home health care programs, acquired immune deficiency syndrome (AIDS) home care programs,

licensed home care service agencies, and limited licensed home care service agencies. PHL

Article 40 declares that hospice is a socially and financially beneficial alternative to conventional
                                                                                         EXHIBIT A


curative care for the terminally ill. Lastly, the legislative objective of SSL Section 461 is to

promote the health and well-being of residents of ACFs.



Needs and Benefits:

       The Centers for Disease Control and Prevention (CDC) has identified a concerning

national trend of increasing circulation of the SARS-CoV-2 Delta variant. Since early July, cases

have risen 10-fold, and 95 percent of the sequenced recent positives in New York State were the

Delta variant. Recent New York State data show that unvaccinated individuals are

approximately 5 times as likely to be diagnosed with COVID-19 compared to vaccinated

individuals. Those who are unvaccinated have over 11 times the risk of being hospitalized with

COVID-19.

       The COVID-19 vaccines are safe and effective. They offer the benefit of helping to

reduce the number of COVID-19 infections, including the Delta variant, which is a critical

component to protecting public health. Certain settings, such as healthcare facilities and

congregate care settings, pose increased challenges and urgency for controlling the spread of this

disease because of the vulnerable patient and resident populations that they serve. Unvaccinated

personnel in such settings have an unacceptably high risk of both acquiring COVID-19 and

transmitting the virus to colleagues and/or vulnerable patients or residents, exacerbating staffing

shortages, and causing unacceptably high risk of complications.

       In response to this significant public health threat, through this emergency regulation, the

Department is requiring covered entities to ensure their personnel are fully vaccinated against

COVID-19, and to document evidence thereof in appropriate records. Covered entities are also

required to review and make determinations on medical exemption requests, and provide
                                                                                       EXHIBIT A


reasonable accommodations therefor to protect the wellbeing of the patients, residents and

personnel in such facilities. Documentation and information regarding personnel vaccinations

as well as exemption requests granted are required to be provided to the Department immediately

upon request.



Costs for the Implementation of and Continuing Compliance with these Regulations to the

Regulated Entity:

    Covered entities must ensure that personnel are fully vaccinated against COVID-19 and

document such vaccination in personnel or other appropriate records. Covered entities must also

review and make determinations on requests for medical exemptions, which must also be

documented in personnel or other appropriate records, as well as any reasonable

accommodations. This is a modest investment to protect the health and safety of patients,

residents, and personnel, especially when compared to both the direct medica l costs and indirect

costs of personnel absenteeism.



Cost to State and Local Government:

       The State operates several healthcare facilities subject to this regulation. Most county

health departments are licensed under Article 28 or Article 36 of the PHL and are therefore also

subject to regulation. Similarly, certain counties and the City of New York operate facilities

licensed under Article 28. These State and local public facilities would be required to ensure that

personnel are fully vaccinated against COVID-19 and document such vaccination in personnel or

other appropriate records. They must also review and make determinations on requests for
                                                                                        EXHIBIT A


medical exemptions, which must also be documented in personnel or other appropriate records,

along with any reasonable accommodations.

       Although the costs to the State or local governments cannot be determined with precision,

the Department does not expect these costs to be significant. State facilities should already be

ensuring COVID-19 vaccination among their personnel, subject to State directives. Further, these

entities are expected to realize savings as a result of the reduction in COVID-19 in personnel and

the attendant loss of productivity and available staff.



Cost to the Department of Health:

       There are no additional costs to the State or local government, except as noted above.

Existing staff will be utilized to conduct surveillance of regulated parties and to monitor

compliance with these provisions.



Local Government Mandates:

       Covered entities operated by local governments will be subject to the same requirements

as any other covered entity subject to this regulation.



Paperwork:

       This measure will require covered entities to ensure that personnel are fully vaccinated

against COVID-19 and document such vaccination in personnel or other appropriate records.

Covered entities must also review and make determinations on requests for medical exemptions,

which must also be documented in personnel or other appropriate records along with any

reasonable accommodations.
                                                                                         EXHIBIT A


       Upon the request of the Department, covered entities must report the number and

percentage of total covered personnel, as well as the number and percentage that have been

vaccinated against COVID-19 and those who have been granted a medical exemption, along with

any reasonable accommodations. Facilities and agencies must develop and implement a policy

and procedure to ensure compliance with the provisions of this section, making such documents

available to the Department upon request.



Duplication:

       This regulation will not conflict with any state or federal rules.



Alternative Approaches:

       One alternative would be to require covered entities to test all personnel in their facility

before each shift worked. This approach is limited in its effect because testing only provides a

person’s status at the time of the test and testing every person in a healthcare facility every day is

impractical and would place an unreasonable resource and financial burden on covered entities if

PCR tests couldn’t be rapidly turned around before the commencement of the shift. Antigen tests

have not proven as reliable for asymptomatic diagnosis to date.

       Another alternative to requiring covered entities to mandate vaccination would be to

require covered entities to mandate all personnel to wear a fit-tested N95 face covering at all

times when in the facility, in order to prevent transmission of the virus. However, acceptable face

coverings, which are not fit-tested N95 face coverings have been a long-standing requirement in

these covered entities, and, while helpful to reduce transmission it does not prevent transmission
                                                                                      EXHIBIT A


and; therefore, masking in addition to vaccination will help reduce the numbers of infections in

these settings even further.



Federal Requirements:

       There are no minimum standards established by the federal government for the same or

similar subject areas.



Compliance Schedule:

       These proposed emergency regulations will become effective upon filing with the

Department of State and will expire, unless renewed, 90 days from the date of filing. As the

COVID-19 pandemic is consistently and rapidly changing, it is not possible to determine the

expected duration of need at this point in time. The Department will continuously evaluate the

expected duration of these emergency regulations throughout the aforementioned 90 -day

effective period in making determinations on the need for continuing this regulation on an

emergency basis or issuing a notice of proposed ruling-making for permanent adoption. This

notice does not constitute a notice of proposed or revised rule making for permanent adoption.



Contact Person:                Ms. Katherine E. Ceroalo
                               NYS Department of Health
                               Bureau of House Counsel, Regulatory Affairs Unit
                               Corning Tower Building, Room 2438
                               Empire State Plaza
                               Albany, NY 12237
                               (518) 473-7488
                               (518) 473-2019 –FAX
                               REGSQNA@health.state.ny.us
                                                                                        EXHIBIT A



                         REGULATORY FLEXIBILITY ANALYSIS


Effect on Small Business and Local Government:

       This regulation will not impact local governments or small businesses unless they

operate a covered entity as defined in the proposed emergency regulation. Currently, 5 general

hospitals, 79 nursing homes, 75 certified home health agencies (CHHAs), 20 hospices and 1,055

licensed home care service agencies (LHCSAs), and 483 adult care facilities (ACFs) are small

businesses (defined as 100 employees or less), independently owned and operated affected by

this rule. Local governments operate 19 hospitals, 137 diagnostic and treatment facilities, 21

nursing homes, 12 CHHAs, at least 48 LHCSAs, 1 hospice, and 2 ACFs.



Compliance Requirements:
      Covered entities are required to ensure their personnel are fully vaccinated against

COVID-19, and to document evidence thereof in appropriate records. Covered entities are also

required to review and make determinations on medical exemption requests, along with any

reasonable accommodations.

       Upon the request of the Department, covered entities must report the number and

percentage of total covered personnel, as well as the number and percentage that have been

vaccinated against COVID-19 and those who have been granted a medical exemption, along with

any reasonable accommodations. Facilities and agencies must develop and implement a policy

and procedure to ensure compliance with the provisions of this section, making such documents

available to the Department upon request.




Professional Services:
       There are no additional professional services required as a result of this regulation.
                                                                                       EXHIBIT A


Compliance Costs:
   Covered entities must ensure that personnel are fully vaccinated against COVID-19 and

document such vaccination in personnel or other appropriate records. Covered entities must also

review and make determinations on requests for medical exemptions, which must also be

documented in personnel or other appropriate records, along with any reasonable

accommodations. This is a modest investment to protect the health and safety of patients,

residents, and personnel, especially when compared to both the direct medical costs and indirect

costs of personnel absenteeism.

Economic and Technological Feasibility:

       There are no economic or technological impediments to the rule changes.



Minimizing Adverse Impact:

       As part of ongoing efforts to address the COVID-19 pandemic, regulated parties have

been a partner in implementing measures to limit the spread and/or mitigate the impact of

COVID-19 within the Department since March of 2020. Further, the Department currently has

an emergency regulation in place, which requires nursing homes and adult care facilities to offer

COVID-19 vaccination to personnel and residents, which has helped to facilitated vaccination of

personnel. Further, it is the Department’s understanding that many facilities across the State

have begun to impose mandatory vaccination policies. Lastly, on August 18, 2021, President

Biden announced that as a condition of participating in the Medicare and Medicaid programs, the

United States Department of Health and Human Services will be developing regulations

requiring nursing homes to mandate COVID-19 vaccination for workers.
                                                                                       EXHIBIT A


       Small Business and Local Government Participation:

       Due to the emergent nature of COVID-19, small businesses and local governments were

not consulted. If these regulations are proposed for permanent adoption , all parties will have an

opportunity to provide comments during the notice and comment period.
                                                                                       EXHIBIT A


                         RURAL AREA FLEXIBILITY ANALYSIS

Type and Estimated Numbers of Rural Areas:

       While this rule applies uniformly throughout the state, including rural areas, for the

purposes of this Rural Area Flexibility Analysis (RAFA), “rural area” means areas of the state

defined by Exec. Law § 481(7) (SAPA § 102(10)). Per Exec. Law § 481(7), rural areas are

defined as “counties within the state having less than two hundred thousand population, and the

municipalities, individuals, institutions, communities, and programs and such other entities or

resources found therein. In counties of two hundred thousand or greater population ‘rural areas’

means towns with population densities of one hundred fifty persons or less per square mile, and

the villages, individuals, institutions, communities, programs and such other entities or resources

as are found therein.”

       The following 42 counties have an estimated population of less than 200,000 based upon

2019 United States Census projections:


  Allegany County                  Greene County                    Schuyler County

  Broome                           Hamilton County                  Seneca County

  Cattaraugus County               Herkimer County                  St. Lawrence County
  Cayuga County                    Jefferson County                 Steuben County

  Chautauqua County                Lewis County                     Sullivan County
  Chemung County                   Livingston County                Tioga County
  Chenango County                  Madison County                   Tompkins County

  Clinton County                   Montgomery County                Ulster County
  Columbia County                  Ontario County                   Warren County

  Cortland County                  Orleans County
  Delaware County                  Schoharie County
                                                                                      EXHIBIT A


 Essex County                     Oswego County                    Washington County
 Franklin County                  Otsego County                    Wayne County
 Fulton County                    Putnam County                    Wyoming County
 Genesee County                   Rensselaer County                Yates County
                                  Schenectady County


       The following counties of have population of 200,000 or greater, and towns with

population densities of 150 person or fewer per square mile, based upon 2019 United States

Census population projections:


 Albany County                    Niagara County                   Saratoga County

 Dutchess County                  Oneida County                    Suffolk County
 Erie County                      Onondaga County
 Monroe County                    Orange County


Reporting, recordkeeping, and other compliance requirements; and professional services:

       Covered entities are required to ensure their personnel are fully vaccinated against

COVID-19, and to document evidence thereof in appropriate records. Covered entities are also

required to review and make determinations on medical exemption requests, along with any

reasonable accommodations.

       Upon the request of the Department, covered entities must report the number and

percentage of total covered personnel, as well as the number and percentage that have been

vaccinated against COVID-19 and those who have been granted a medical exemption, along with

any reasonable accommodations. Facilities and agencies must develop and implement a policy
                                                                                       EXHIBIT A


and procedure to ensure compliance with the provisions of this section, making such documents

available to the Department upon request.



Compliance Costs:

    Covered entities must ensure that personnel are fully vaccinated against COVID-19 and

document such vaccination in personnel or other appropriate records. Covered entities must also

review and make determinations on requests for medical exemptions, which must also be

documented in personnel or other appropriate records, along with any reasonable

accommodations. This is a modest investment to protect the health and safety of patients,

residents, and personnel, especially when compared to both the direct med ical costs and indirect

costs of personnel absenteeism.



Minimizing Adverse Impact:

       As part of ongoing efforts to address the COVID-19 pandemic, regulated parties have

been a partner in implementing measures to limit the spread and/or mitigate the impact of

COVID-19 within the Department since March of 2020. Further, the Department currently has

an emergency regulation in place, which requires nursing homes and adult care facilities to offer

COVID-19 vaccination to personnel and residents, which has helped to facilitated vaccination of

personnel. Further, it is the Department’s understanding that many facilities across the State

have begun to impose mandatory vaccination policies. Lastly, on August 18, 2021, President

Biden announced that as a condition of participating in the Medicare and Medicaid programs, the

United States Department of Health and Human Services will be developing regulations

requiring nursing homes to mandate COVID-19 vaccination for workers.
                                                                                       EXHIBIT A


Rural Area Participation:

       Due to the emergent nature of COVID-19, parties representing rural areas were not

consulted. If these regulations are proposed for permanent adoption, all parties will have an

opportunity to provide comments during the notice and comment period.
                                                                                       EXHIBIT A


                                 JOB IMPACT STATEMENT



Nature of Impact:

Covered entities may terminate personnel who are not fully vaccinated and do not have a valid

medical exemption and are unable to otherwise ensure individuals are not engaged in

patient/resident care or expose other covered personnel.



Categories and numbers affected:

       This rule may impact any individual who falls within the definition of “personnel” who is

not fully vaccinated against COVID-19 and does not have a valid medical exemption on file with

the covered entity for which they work or are affiliated.



Regions of adverse impact:

       The rule would apply uniformly throughout the State and the Department does not

anticipate that there will be any regions of the state where the rule would have a disproportionate

adverse impact on jobs or employment.



Minimizing adverse impact:


       As part of ongoing efforts to address the COVID-19 pandemic, regulated parties have

been a partner in implementing measures to limit the spread and/or mitigate the impact of

COVID-19 within the Department since March of 2020. Further, the Department currently has

an emergency regulation in place, which requires nursing homes and adult care facilities to offer

COVID-19 vaccination to personnel and residents, which has helped to facilitated vaccination of

personnel. Further, it is the Department’s understanding that many facilities across the State
                                                                                   EXHIBIT A


have begun to impose mandatory vaccination policies. Lastly, on August 18, 2021, President

Biden announced that as a condition of participating in the Medicare and Medicaid programs, the

United States Department of Health and Human Services will be developing regulations

requiring nursing homes to mandate COVID-19 vaccination for workers.
                                                                                       EXHIBIT A


                              EMERGENCY JUSTIFICATION

       The Centers for Disease Control and Prevention (CDC) has identified a concerning

national trend of increasing circulation of the SARS-CoV-2 Delta variant. Since early July, cases

have risen 10-fold, and 95 percent of the sequenced recent positives in New York State were the

Delta variant. Recent New York State data show that unvaccinated individuals are approximately

5 times as likely to be diagnosed with COVID-19 compared to vaccinated individuals. Those

who are unvaccinated have over 11 times the risk of being hospitalized with COVID-19.

       The COVID-19 vaccines are safe and effective. They offer the benefit of helping to

reduce the number of COVID-19 infections, including the Delta variant, which is a critical

component to protecting public health. Certain settings, such as healthcare facilities and

congregate care settings, pose increased challenges and urgency for controlling the spread of this

disease because of the vulnerable patient and resident populations that they serve. Unvaccinated

personnel in such settings have an unacceptably high risk of both acquiring COVID-19 and

transmitting the virus to colleagues and/or vulnerable patients or residents, exacerbating staffing

shortages, and causing unacceptably high risk of complications.

       In response to this significant public health threat, through this emergency regulation, the

Department is requiring covered entities to ensure their personnel are fully vaccinated against

COVID-19, and to document evidence thereof in appropriate records. Covered entities are also

required to review and make determinations on medical exemption requests, and provide

reasonable accommodations therefor to protect the wellbeing of the patients, residents and

personnel in such facilities. Documentation and information regarding personnel vaccinations as

well as exemption requests granted are required to be provided to the Department immediately

upon request.
                                                                                        EXHIBIT A


       Based on the foregoing, the Department has determined that these emergency regulations

are necessary to control the spread of COVID-19 in the identified regulated facilities or entities.

As described above, current circumstances and the risk of spread to vulnerable resident and

patient populations by unvaccinated personnel in these settings necessitate immediate action and,

pursuant to the State Administrative Procedure Act Section 202(6), a delay in the issuance of

these emergency regulations would be contrary to public interest.
EXHIBIT B
                                                                                          EXHIBIT B


STATE OF NEW YORK : DEPARTMENT OF HEALTH
------------------------------------------------------------------------------------
                       IN THE MATTER
                                                                                        ORDER FOR
                           OF                                                           SUMMARY
                                                                                         ACTION
                       COVERED ENTITIES IN THE PREVENTION
                      AND CONTROL OF THE 2019 NOVEL
                      CORONAVIRUS
-------------------------------------------------------------------------------------

WHEREAS the 2019 Novel Coronavirus (“COVID-19”) is an infection associated with fever

and signs and symptoms of pneumonia and other respiratory illness that is easily transmitted

from person to person, predominantly through droplet transmission, and has significant public

health consequences; and



WHEREAS COVID-19 is a global pandemic that, to date, has resulted in 2,195,903 documented

cases and 43,277 deaths in New York State alone; and



WHEREAS the Centers for Disease Control and Prevention (CDC) has identified a concerning

national trend of increasing circulation of the Delta COVID-19 variant; and



WHEREAS the U.S. Food and Drug Administration (FDA) granted Emergency Use

Authorizations (EUA) for Pfizer -BioNTech, Moderna, and Janssen COVID-19 vaccines which

have been shown to be safe and effective as determined by data from the manufacturers and

findings from large clinical trials; and
                                                                                        EXHIBIT B


WHEREAS while New York State has aggressively promoted vaccination since COVID-19

vaccines first became available in December 2020, current vaccination rates are not high enough

to prevent the spread of the Delta variant, which is approximately twice as transmissible as the

original SARS-CoV-2 strain; and



WHEREAS data show that unvaccinated individuals are approximately 5 times as likely to be

diagnosed with COVID-19 as are vaccinated individuals; and



WHEREAS those who are unvaccinated have over 10 times the risk of being seriously ill and

hospitalized with COVID-19; and



WHEREAS since early July, cases have risen 10-fold, and 95 percent of sequenced recent

positives in New York State were the Delta variant; and



WHEREAS certain settings, such as healthcare facilities, pose increased challenges and urgency

for controlling the spread of this disease because of the vulnerable patient and resident

populations that they serve; and



WHEREAS unvaccinated personnel in such settings have an unacceptably high risk of both

acquiring COVID-19 and transmitting such virus to colleagues and/or vulnerable patients or

residents; and
                                                                                         EXHIBIT B


WHEREAS based upon the foregoing, the Commissioner of Health of the State of New York is

of the Opinion that all entities identified in this Order (“covered entities”), must immediately

implement and comply with the requirements identified herein, and that failure to do so

constitutes a danger to the health, safety, and welfare of the people of the State of New York; and



WHEREAS the Commissioner of Health of the State of New York has determined that requiring

covered entities to immediately implement and comply with the requirements set forth herein

and cannot be achieved through alternative means, including the adoption of the Public Health

and Health Planning Council of emergency regulations, without delay, which would be

prejudicial to health, safety, and welfare of the people of the State of New York; and



WHEREAS it therefore appears to be prejudicial to the interest of the people to delay action for

fifteen (15) days until an opportunity for a hearing can be provided in accordance with the

provisions of Public Health Law Section (PHL) 12-a.



NOW, THEREFORE, THE HEALTH COMMISSIONER HEREBY ORDERS THAT: Pursuant

to PHL § 16:

(a) Definitions.

   (1) Covered entity shall mean a general hospital or nursing home pursuant to section 2801 of

       the Public Health Law.

   (2) Covered Personnel. All persons employed or affiliated with a covered entity, whether

       paid or unpaid, including but not limited to employees, members of the medical and

       nursing staff, contract staff, students, and volunteers, who engage in activities such that if
                                                                                  EXHIBIT B


   they were infected with COVID-19, they could potentially expose, patients, residents, or

   personnel working for such entity to the disease.

(3) Fully vaccinated. Covered personnel are considered fully vaccinated for COVID-19 ≥ 2

   weeks after receiving either (1) the second dose in a 2-dose series (e.g., Pfizer-BioNTech

   or Moderna), or (2) a single-dose vaccine (e.g., Johnson & Johnson [J&J]/Janssen),

   authorized for emergency use or approved by the U.S. Food and Drug Administration,

   and holds an emergency use listing by the World Health Organization.

(4) Documentation of vaccination shall include:

   (i)     a record prepared and signed by the licensed health practitioner who administered

           the vaccine, which may include a CDC COVID-19 vaccine card;

   (ii)    an official record from one of the following, which may be accepted as

           documentation of immunization without a health practitioner’s signature: a

           foreign nation, NYS Countermeasure Data Management System (CDMS), the

           NYS Immunization Information System (NYSIIS), City Immunization Registry

           (CIR), a Department-recognized immunization registry of another state, or an

           electronic health record system; or

   (iii)   any other documentation determined acceptable by the Department. Unless

           otherwise specified by the Department.

   (iv)    The following elements, unless otherwise specified by the Department:

           manufacturer, lot number(s), date(s) of vaccination; and vaccinator or vaccine

           clinic site.
                                                                                       EXHIBIT B


(b) Covered entities shall continuously require all covered personnel to be fully vaccinated

   against COVID-19, with the first dose for current personnel received by September 27, 2021.

   Documentation of such vaccination shall be made in personnel records or other appropriate

   records in accordance with applicable privacy laws, except as set forth in section (c) of this

   order.



(c) Limited exemptions to vaccination:

   1. Medical exemption. If any licensed physician or certified nurse practitioner certifies that

       immunization with COVID-19 vaccine is detrimental to a specific member of a covered

       entity’s personnel, based upon a specific pre-existing health condition, the requirements

       of this section relating to COVID-19 immunization shall be subject to a reasonable

       accommodation of such health condition only until such immunization is found no longer

       to be detrimental to the health of such member. The nature and duration of the medical

       exemption must be stated in the personnel employment medical record and must be in

       accordance with generally accepted medical standards, (see, for example, the

       recommendations of the Advisory Committee on Immunization Practices of the U.S.

       Department of Health and Human Services). Covered entities shall document medical

       exemptions and any reasonable accommodation in personnel records or other appropriate

       records in accordance with applicable privacy laws by September 27, 2021, and

       continuously, as needed, thereafter.

   2. Religious exemption. Covered entities shall grant a religious exemption for COVID-19

       vaccination for covered personnel if they hold a genuine and sincere religious belief

       contrary to the practice of immunization, subject to a reasonable accommodation by the
                                                                                        EXHIBIT B


       employer. Covered entities shall document such exemptions and such reasonable

       accommodations in personnel records or other appropriate records in accordance with

       applicable privacy laws by September 27, 2021, and continuously, as needed, thereafter.



(d) Upon the request of the Department, covered entities must report the number and percentage

   of covered personnel that have been vaccinated against COVID-19 and the number of

   personnel for which medical or religious exemptions have been granted by covered entities in

   a manner and format determined by the Department.



(e) Covered entities shall develop and implement a policy and procedure to ensure compliance

   with the provisions of Order.



(f) The Department may require all covered personnel, whether vaccinated or unvaccinated, to

   wear acceptable face coverings for the setting in which they work. Covered entities shall

   supply acceptable face coverings required by this section at no cost to covered personnel.



FURTHER, I DO HEREBY give notice that any entity that receives notice of and is subject to

this Order is provided with an opportunity to be heard at 10:00 a.m. on September 2, 2021, via

videoconference, to present any proof that failure to implement and comply with the

requirements of this Order does not constitute a danger to the health of the people of the State of

New York. If any such entity desires to participate in such a hearing, please inform the

Department by written notification to Vaccine.Order.Hearing@health.ny.gov, New York State

Department of Health, Corning Tower, Room 2438, Governor Nelson A. Rockefeller Empire
                                                                                         EXHIBIT B


State Plaza, Albany, New York 12237, within five (5) days of their receipts of this Order. Please

include in the notification the email addresses of all individuals who will be representing or

testifying for the entity at the hearing so that an invitation to access the hearing remotely can be

provided.



DATED:         Albany, New York              NEW YORK STATE DEPARTMENT OF HEALTH
               August 18, 2021




                                       BY: ___________________________________________
                                             HOWARD A. ZUCKER, M.D., J.D.
                                             Commissioner of Health
EXHIBIT C
EXHIBIT C
EXHIBIT D
EXHIBIT D
                                                                                        EXHIBIT D




Dear Flock of East Texas,

  “To know that God is not distant but close, not indifferent but compassionate, not aloof but
  a merciful Father who follows us lovingly with respect for our freedom: all this is a cause of
           deep joy which the alternating ups and downs of daily life cannot touch.”
                   Pope John Paul II, Angelus, Third Sunday of Advent, 2003

As the Bishop of the Roman Catholic Diocese of Tyler, I wish you peace as we approach the end
of a challenging 2020 and unwavering faith as we enter 2021. We have walked together through
these difficult times. Soon we will face the availability of vaccines which we hope will alleviate
the painful consequences of COVID-19 and its spread. Along with other Christian leaders, I have
stressed the importance of ensuring that vaccines respect the dignity of human life and do not
use the remains of electively aborted children in any part of the process.
We have the responsibility to make an informed and moral choice as to the use of a particular
vaccine. The Church teaches: “Conscience must be informed and moral judgment enlightened. A
well-formed conscience is upright and truthful. It formulates its judgments according to reason,
in conformity with the true good willed by the wisdom of the Creator” (Catechism of the Catholic
Church 1783). Christians are called to form their consciences in accordance with what is true as
revealed in natural law and divine revelation and to act accordingly when deciding about the use
of a COVID-19 vaccine.
Every procured abortion murders an innocent human person. For university, government, or
industrial scientists to use materials obtained from the remains of an electively aborted child in
the research, development, testing, or production of any vaccine is immoral and constitutes
formal cooperation in evil. We must never cease to protest this practice with maximum
determination to defend the dignity and sacredness of children in the womb. They are not objects
to be used but persons to be received as gifts, our brothers and sisters. As your shepherd, I cannot
in good conscience receive a vaccine that has been produced using an aborted child. There are
ethical vaccines in development which are worth waiting for.
The instructions, which were promulgated in Dignitas Personae in 2008, say we have a duty to
ask healthcare systems to do better. In this time of Covid-19, Catholic leaders have not asked for
better. Too many have accepted the exploitation of aborted children. I urge you to reject any
vaccine that uses the remains of aborted children in research, testing, development, or
production. Testify to the truth that abortion must be rejected and make a choice that is
consistent with the dignity of every human life from conception to natural death and is rooted in
a mature faith and trust in eternal life, not fear of suffering in this life.
                                                                                      EXHIBIT D




As bishop, I affirm the call from the American Association of Pro-Life Obstetricians and
Gynecologists, American College of Pediatricians, Catholic Medical Association, and Christian
Medical and Dental Associations that we should all “expect and demand vaccines that are safe,
effective, and ethically sound” (Joint Statement, December 2, 2020). Until that day, I urge all of
us to exercise patience and to educate our conscience by studying the teaching of the Church.
Then remain faithful to the truth concerning the dignity of every human life. We must prayerfully
consider how we might best conform our will to Jesus Christ and seek the good in all things for
ourselves, for our families, and for our communities. To echo Dignitas Personae, may we here in
East Texas “mobilize our consciences in favour of life.”




Most Reverend Joseph E. Strickland
Bishop of Tyler
                                                                                 EXHIBIT D
                On The Moral Illicitness Of The Use Of
                Vaccines Made From Cells Derived From
                       Aborted Human Fetuses
In recent weeks, news agencies and various information sources have reported that, in
response to the Covid-19 emergency, some countries have produced vaccines using cell
lines from aborted human fetuses. In other countries, such vaccines are being planned.

A growing chorus of churchmen (bishops’ conferences, individual bishops, and priests)
has said that, in the event that no alternative vaccine using ethically licit substances is
available, it would be morally permissible for Catholics to receive vaccines made from
the cell lines of aborted babies. Supporters of this position invoke two documents of the
Holy See: the first, from the Pontifical Academy for Life, is titled, “Moral reflections on
vaccines prepared from cells derived from aborted human fetuses” and was issued on
June 9, 2005; the second, an Instruction from the Congregation for the Doctrine of the
Faith, is titled, “Dignitas Personae, on certain bioethical questions” and was issued on
September 8, 2008. Both of these documents allow for the use of such vaccines in
exceptional cases and for a limited time, on the basis of what in moral theology is called
remote, passive, material cooperation with evil. The aforementioned documents assert
that Catholics who use such vaccines at the same time have “the duty to make known
their disagreement and to ask that their healthcare system make other types of vaccines
available.”

In the case of vaccines made from the cell lines of aborted human fetuses, we see a clear
contradiction between the Catholic doctrine to categorically, and beyond the shadow of
any doubt, reject abortion in all cases as a grave moral evil that cries out to heaven for
vengeance (see Catechism of the Catholic Church n. 2268, n. 2270), and the practice of
regarding vaccines derived from aborted fetal cell lines as morally acceptable in
exceptional cases of “urgent need” — on the grounds of remote, passive, material
cooperation. To argue that such vaccines can be morally licit if there is no alternative is
in itself contradictory and cannot be acceptable for Catholics.

One ought to recall the following words of Pope John Paul II regarding the dignity of
unborn human life: “The inviolability of the person which is a reflection of the absolute
inviolability of God, finds its primary and fundamental expression in the inviolability of
human life. Above all, the common outcry, which is justly made on behalf of human
rights — for example, the right to health, to home, to work, to family, to culture — is
false and illusory if the right to life, the most basic and fundamental right and the
condition for all other personal rights, is not defended with maximum determination.”
(Christifideles Laici, 38). Using vaccines made from the cells of murdered unborn
children contradicts a “maximum determination” to defend unborn life.

The theological principle of material cooperation is certainly valid and may be applied
to a whole host of cases (e.g. in paying taxes, the use of products made from slave labor,
and so on). However, this principle can hardly be applied to the case of vaccines made
from fetal cell lines, because those who knowingly and voluntarily receive such vaccines
enter into a kind of concatenation, albeit very remote, with the process of the abortion
industry. The crime of abortion is so monstrous that any kind of concatenation with this
crime, even a very remote one, is immoral and cannot be accepted under any
                                                                                EXHIBIT D
circumstances by a Catholic once he has become fully aware of it. One who uses these
vaccines must realize that his body is benefitting from the “fruits” (although steps
removed through a series of chemical processes) of one of mankind’s greatest crimes.

Any link to the abortion process, even the most remote and implicit, will cast a shadow
over the Church’s duty to bear unwavering witness to the truth that abortion must be
utterly rejected. The ends cannot justify the means. We are living through one of the
worst genocides known to man. Millions upon millions of babies across the world have
been slaughtered in their mother’s womb, and day after day this hidden genocide
continues through the abortion industry, biomedical research and fetal technology, and
a push by governments and international bodies to promote such vaccines as one of
their goals. Now is not the time for Catholics to yield; to do so would be grossly
irresponsible. The acceptance of these vaccines by Catholics, on the grounds that they
involve only a “remote, passive and material cooperation” with evil, would play into the
hands of the Church’s enemies and weaken her as the last stronghold against the evil of
abortion.

What else can a vaccine derived from fetal cell lines be other than a violation of the God-
given Order of Creation? For it is based on a serious violation of this Order through the
murder of an unborn child. Had this child not been denied the right to life, had his cells
(which have been further cultivated several times in the lab) not been made available for
the production of a vaccine, they could not be marketed. We therefore have here a
double violation of God’s holy Order: on the one hand, through the abortion itself, and
on the other hand, through the heinous business of trafficking and marketing the
remains of aborted children. Yet, this double disregard for the divine Order of Creation
can never be justified, not even on the grounds of preserving the health of a person or
society through such vaccines. Our society has created a substitute religion: health has
been made the highest good, a substitute god to whom sacrifices must be offered — in
this case, through a vaccine based on the death of another human life.

In examining the ethical questions surrounding vaccines, we have to ask ourselves: How
and why did all of this become possible? Was there truly no alternative? Why did
murder-based technology emerge in medicine, whose purpose is instead to bring life
and health? Bio-medical research that exploits the innocent unborn and uses their
bodies as “raw material” for the purpose of vaccines seems more akin to cannibalism
than medicine. We also ought to consider that, for some in the bio-medical industry, the
cell lines of unborn children are a “product,” the abortionist and vaccine manufacturer
are the “supplier,” and the recipients of the vaccine are “consumers.” Technology based
on murder is rooted in hopelessness and ends in despair. We must resist the myth that
“there is no alternative.” On the contrary, we must proceed with the hope and conviction
that alternatives exist, and that human ingenuity, with the help of God, can discover
them. This is the only way to pass from darkness to light, and from death to life.

The Lord said that in the end times even the elect will be seduced (cf. Mk. 13:22). Today,
the entire Church and all Catholic faithful must urgently seek to be strengthened in the
doctrine and practice of the faith. In confronting the evil of abortion, more than ever
Catholics must “abstain from all appearance of evil” (1 Thess. 5:22). Bodily health is not
an absolute value. Obedience to the law of God and the eternal salvation of the souls
must be given primacy. Vaccines derived from the cells of cruelly murdered unborn
                                                                                  EXHIBIT D
children are clearly apocalyptic in character and may possibly foreshadow the mark of
the beast (see Rev. 13:16).

Some churchmen in our day reassure the faithful by affirming that receiving a Covid-19
vaccine derived from the cell lines of an aborted child is morally licit if an alternative is
not available. They justify their assertion on the basis of “material and remote
cooperation” with evil. Such affirmations are extremely anti-pastoral and
counterproductive, especially when one considers the increasingly apocalyptic character
of the abortion industry, and the inhuman nature of some biomedical research and
embryonic technology. Now more than ever, Catholics categorically cannot encourage
and promote the sin of abortion, even in the slightest, by accepting these vaccines.
Therefore, as Successors of the Apostles and Shepherds responsible for the eternal
salvation of souls, we consider it impossible to be silent and maintain an ambiguous
attitude regarding our duty to resist with “maximum of determination” (Pope John Paul
II) against the “unspeakable crime” of abortion (II Vatican Council, Gaudium et Spes,
51).

This statement was written at the advice and counsel of doctors and scientists from
various countries. A substantial contribution also came from the laity: from
grandmothers, grandfathers, fathers and mothers of families, and from young people.
All of those consulted — independent of age, nationality and profession — unanimously
and almost instinctively rejected the idea of a vaccine derived from the cell lines of
aborted children. Furthermore, they considered the justification offered for using such
vaccines (i.e. “material remote cooperation”) as weak and unsuitable. This is comforting
and, at the same time, very revealing: their unanimous response is a further
demonstration of the strength of reason and the sensus fidei.

More than ever, we need the spirit of the confessors and martyrs who avoided the
slightest suspicion of collaboration with the evil of their own age. The Word of God says:
“Be simple as children of God without reproach in the midst of a depraved and perverse
generation, in which you must shine like lights in the world” (Phil. 2, 15).

December 12, 2020, Memorial of the Blessed Virgin Mary of Guadalupe

Cardinal Janis Pujats, Metropolitan archbishop emeritus of Riga

+ Tomash Peta, Metropolitan archbishop of the archdiocese of Saint Mary in Astana

+ Jan Pawel Lenga, Archbishop/bishop emeritus of Karaganda

+ Joseph E. Strickland, Bishop of Tyler (USA)

+ Athanasius Schneider, Auxiliary bishop of the archdiocese of Saint Mary in Astana
Statement of Conscience, to Awaken Conscience                         https://mailchi.mp/7742dd12483f/statement-of-conscience-to-awaken-co...

                                                                                                              EXHIBIT D




                                                      Statement of Conscience
                                                   To Awaken Conscience


                                                             Share         Tweet




                                                “Abortion has become the greatest destroyer of peace, because it destroys
                                                        two lives, the life of the child and the conscience of the mother.”
                                                                                          Mother Teresa of Calcutta (1988)


                                                     “She is the human and sacred image; all around her the social fabric
                                              shall sway and split and fall; the pillars of society shall be shaken, and the
                                        roofs of ages come rushing down, and not one hair of her head shall be harmed.”
                                                                          G.K. Chesterton, What’s Wrong with the World


           We the undersigned, men and women in solidarity with the weakest among us, wish to respond publicly to
           what appears to be a growing consensus among Catholic ethicists that vaccines derived from aborted fetal
           tissue are not only morally permissible (licit), but also (nearly) morally obligatory for the sake of the
           common good. Examples include, among others, this statement organized by EPPC, the steady position of
           the Catholic Health Association (CHA), and a December statement of the USCCB which says that
           receiving the (abortion-tainted) COVID-19 vaccine “should be considered...part of our moral
           responsibility for the common good.” These statements are troubling to us, and seem to run afoul of our
           rights of conscience to refuse such vaccines, clearly defended by the Church, in Dignitas Personae (CDF
           2008) and Note on the morality of using some Covid-19 vaccines (CDF 2020). We now fear the circling of
           the wagons around abortion-tainted vaccines, advanced by powerful voices which seem ready to silence
           our moral intuitions.

           We resist this “consensus” being foisted upon us as morally repugnant: we do not wish to benefit from
           abortion. We deplore the lack of moral imagination displayed by public health officials, politicians, and all
           those who disregard the natural disgust felt by persons who wish to remain separate from the crime of
           abortion in every way possible. And we lament a “soulless scientism” that fails to account for the unique
           dignity of the human person and the role of suffering in human life.

           We are puzzled and pained by the lack of reasonable skepticism which pro-life persons ought to show for



1 of 7                                                                                                                   9/10/2021, 4:57 PM
Statement of Conscience, to Awaken Conscience                      https://mailchi.mp/7742dd12483f/statement-of-conscience-to-awaken-co...

                                                                                                           EXHIBIT D
           the scientific-industrial complex (SIC). A distortion of medical and scientific standards so often
           accompanies questionable ethical practices, and a “science” which denies life inevitably takes life.
           Consequently, there are many reasons why a person may feel duty-bound to avoid these vaccines besides
           religious conviction, such as the experimental nature of them (FDA “emergency use”) and the unknown
           effects, especially on children and pregnant women.

           We hereby urge, by our witness and testimony, that people who agree with us—and also those who
           disagree but who admire our stance, and who wish to defend our right to hold it—join together to claim
           the freedom in conscience to refuse vaccines derived from aborted fetal cell lines.

           “There is a grave responsibility to use alternative vaccines and to make a conscientious objection with
           regard to those which have moral problems,” wrote the Pontifical Academy for Life in 2005, in guidance
           confirmed by the Congregation for the Doctrine of the Faith; abortion-tainted vaccines create a ”context of
           moral coercion of the conscience of parents, who are forced to choose to act against their conscience.”
           Indeed, many of us have spent decades trying to resist the abortion-tainted varicella and MMR vaccines,
           which were produced in the same compromised way, meeting resistance everywhere, being ‘fired’ by our
           physicians, and opposed even by leaders of our own churches. Many Catholic schools even require
           students to obtain the morally objectionable vaccines in order to attend.

           These failures make us now question whether earlier capitulations (on the grounds that there was ‘no
           alternative’) were the right courses of action. The threats grow by the moment. Even now, there is pending
           legislation which would allow children the right to consent to vaccines without parental knowledge. Such
           a policy has implications far beyond the present crisis. We wish to call attention to the unintended
           consequences of a ‘soft opposition’ of words and not of deeds. Coercion in these and other matters hostile
           to life is coming.

           We are told there is nearly ubiquitous use of HEK-293 cells in the scientific and medical industry. If this is
           so, we take it to be evidence of structures of sin surrounding abortion. We invite (and call upon our
           lawmakers to require) all product manufacturers to reveal publicly and label their use of these cells, so that
           we can go forward avoiding such products. More has been done to resist animal cruelty and the use of
           genetically modified organisms than to resist the benefiting from the murder of a child. (The very same
           papers which report tests of vaccines using HEK-293 cells take pains in their disclosures to say that no
           animals were mistreated in the course of their research!) We lament that we have been led to use
           compromised products and medicines in the past without knowledge. Let all that has been hidden be
           brought into the light.

           We find insufficient the accounts of moralists who lean on casuistical distinctions, originally designed to
           analyze private action in a Christian society, when we are crushed by a public edifice determined to
           protect the so-called ‘right to abortion’, and determined in addition to benefit from its byproducts in many
           ways beyond the current (and previous) vaccines. We know that trafficking in aborted fetal body parts
           exists and amounts to an industry. The acceptance of the use of tissues derived in the past does have
           implications for incentivizing this industry. While no attention is given to the truth about human life in the



2 of 7                                                                                                                9/10/2021, 4:57 PM
Statement of Conscience, to Awaken Conscience                      https://mailchi.mp/7742dd12483f/statement-of-conscience-to-awaken-co...

                                                                                                           EXHIBIT D




           public square, and while academia, the media, and elite institutions remain in the grips of a “culture of
           death,” we believe a more radical public witness is needed today.

           We remember the holy mother in 2 Maccabees, a type of Our Lady, who urged her sons to resist violating
           God's law even if it meant their death, saying, "Therefore the Creator of the world, who shaped the
           beginning of man and devised the origin of all things, will in his mercy give life and breath back to you
           again, since you now forget yourselves for the sake of his laws.” We expect great public good to arise if
           her example of witness to higher goods and God’s sovereignty inspires our actions today. The march of
           science, the treatments it pursues, the political incentives it responds to, none of them are immune from
           moral witness. Without our courage we fear that pinches of incense will continue to be extracted from us,
           rendering us insensitive to what should cause our indignation, sorrow, and determination to change.

           The abortions from which the cell lines are derived are said to be so “remote” as to be like roads
           constructed by slave laborers hundreds of years ago. Surely remoteness is a judgment in conscience. How
           “remote” is a cell line connected by continuous life with the murdered child? How “remotely” long ago is
           the abortion of a child who would be only 50 years old today? It is urged, as if it mattered, that the
           abortions were not carried out in order to create the cell lines—and yet the tissue of the aborted child
           (which no lab scientist had authority to use) did not miraculously give rise to cell lines but instead was
           manipulated deliberately, precisely in order to create the cell lines. Therefore, the use of these cell lines
           exactly corresponds to and complements the depraved intention to create them.

           “Protect unborn man from born man!” St. John Paul II exhorted us. We live in a world divided into a Way
           of Life and a Way of Death. The Way of Death is this: born man subordinates unborn man to himself, for
           his own advantage. The Way of Life is this: born man unwaveringly and resolutely protects unborn man,
           even to his own disadvantage. To which culture do we wish to belong? With which do we identify? “What
           does it profit a man to gain his life but lose his soul?”

           We therefore urge our ethicists to resist a premature “consensus” about abortion-tainted SARS-CoV-2
           vaccines. We insist on our freedom of conscience in this matter, to witness to life as we judge we are being
           called to do. We also urge a reconsideration of earlier “consensus” views about previous abortion-tainted


5 of 7                                                                                                                9/10/2021, 4:57 PM
Statement of Conscience, to Awaken Conscience                        https://mailchi.mp/7742dd12483f/statement-of-conscience-to-awaken-co...

                                                                                                             EXHIBIT D
           vaccines. And we urge a public reckoning as regards every secret use of these cells derived from an
           abortion.

           We reiterate in closing: even if, as a matter of general principles, it is not always morally illicit to use such
           abortion-tainted vaccines temporarily, in extreme necessity, and even then under strenuous protest, the use
           of such vaccines must never be advanced as mandatory, or as a universal duty. Because some of us in
           conscience believe that we are called to refuse to take them.

           St. Gianna Beretta Molla, pray for us!

           Signed by,


           Catherine Ruth Pakaluk, Ph.D.
           The Catholic University of America
           Washington, DC
           [Corresponding Author: pakalukc@cua.edu]


           And by,


           Stacy Ann Trasancos, Ph.D.
           St. Philip Institute of Catechesis and Evangelization
           Tyler, TX
           [Correspondence: strasancos@stphilipinstitute.org]


           Michael Pakaluk, Ph.D.
           The Catholic University of America
           Washington, DC


           Jose Luis Trasancos, Ph.D.
           Children of God for Life
           Tyler, TX


           Most Rev. Bishop Joseph E. Strickland, J.C.L.
                                                                                                Over 7,000 Signatories
           Bishop of Tyler
           Tyler, TX
                                       Click here to see list of signatories.


                                 We invite you to join us, and add your signature below.
           If you believe that we should have space in conscience to refuse the vaccine on ethical grounds, you



6 of 7                                                                                                                  9/10/2021, 4:57 PM
Statement of Conscience, to Awaken Conscience                        https://mailchi.mp/7742dd12483f/statement-of-conscience-to-awaken-co...

                                                                                                             EXHIBIT D
           are invited to sign this statement too. Note: by signing you consent for your name and location to be
           publicly displayed and shared with Church and government leaders. A signature does not mean that
           you affirm every word in the statement but that you want to stand with us in the defense of freedom of
           conscience.

                                          Email Address




                                          First Name




                                          Last Name




                                          Organization (Optional)




                                          City, State (or Country)




                                                       Sign the Statement


                                                            Share         Tweet



                                                       #resistabortionbenefit




7 of 7                                                                                                                  9/10/2021, 4:57 PM
Firefox                                                           https://www.vatican.va/roman_curia/congregations/cfaith/documents/rc_...

                                                                                                           EXHIBIT D




                                                                                           [DE - EN - ES - FR - IT - PT]

                                 CONGREGATION FOR THE DOCTRINE OF THE FAITH


                                               Note on the morality of using
                                               some anti-Covid-19 vaccines


          The question of the use of vaccines, in general, is often at the center of controversy in the forum of public
          opinion. In recent months, this Congregation has received several requests for guidance regarding the use
          of vaccines against the SARS-CoV-2 virus that causes Covid-19, which, in the course of research and
          production, employed cell lines drawn from tissue obtained from two abortions that occurred in the last
          century. At the same time, diverse and sometimes conflicting pronouncements in the mass media by
          bishops, Catholic associations, and experts have raised questions about the morality of the use of these
          vaccines.

          There is already an important pronouncement of the Pontifical Academy for Life on this issue, entitled
          “Moral reflections on vaccines prepared from cells derived from aborted human fetuses” (5 June 2005).
          Further, this Congregation expressed itself on the matter with the Instruction Dignitas Personae
          (September 8, 2008, cf. nn. 34 and 35). In 2017, the Pontifical Academy for Life returned to the topic
          with a Note. These documents already offer some general directive criteria.

          Since the first vaccines against Covid-19 are already available for distribution and administration in
          various countries, this Congregation desires to offer some indications for clarification of this matter. We
          do not intend to judge the safety and efficacy of these vaccines, although ethically relevant and necessary,
          as this evaluation is the responsibility of biomedical researchers and drug agencies. Here, our objective is
          only to consider the moral aspects of the use of the vaccines against Covid-19 that have been developed
          from cell lines derived from tissues obtained from two fetuses that were not spontaneously aborted.

          1. As the Instruction Dignitas Personae states, in cases where cells from aborted fetuses are employed to
          create cell lines for use in scientific research, “there exist differing degrees of responsibility”[1] of
          cooperation in evil. For example,“in organizations where cell lines of illicit origin are being utilized, the
          responsibility of those who make the decision to use them is not the same as that of those who have no
          voice in such a decision”.[2]

          2. In this sense, when ethically irreproachable Covid-19 vaccines are not available (e.g. in countries
          where vaccines without ethical problems are not made available to physicians and patients, or where their
          distribution is more difficult due to special storage and transport conditions, or when various types of
          vaccines are distributed in the same country but health authorities do not allow citizens to choose the
          vaccine with which to be inoculated) it is morally acceptable to receive Covid-19 vaccines that have used
          cell lines from aborted fetuses in their research and production process.

          3. The fundamental reason for considering the use of these vaccines morally licit is that the kind of


1 of 3                                                                                                                9/10/2021, 5:11 PM
Firefox                                                          https://www.vatican.va/roman_curia/congregations/cfaith/documents/rc_...

                                                                                                          EXHIBIT D
          cooperation in evil (passive material cooperation) in the procured abortion from which these cell lines
          originate is, on the part of those making use of the resulting vaccines, remote. The moral duty to avoid
          such passive material cooperation is not obligatory if there is a grave danger, such as the otherwise
          uncontainable spread of a serious pathological agent[3]--in this case, the pandemic spread of the SARS-
          CoV-2 virus that causes Covid-19. It must therefore be considered that, in such a case, all vaccinations
          recognized as clinically safe and effective can be used in good conscience with the certain knowledge that
          the use of such vaccines does not constitute formal cooperation with the abortion from which the cells
          used in production of the vaccines derive. It should be emphasized, however, that the morally licit use of
          these types of vaccines, in the particular conditions that make it so, does not in itself constitute a
          legitimation, even indirect, of the practice of abortion, and necessarily assumes the opposition to this
          practice by those who make use of these vaccines.

          4. In fact, the licit use of such vaccines does not and should not in any way imply that there is a moral
          endorsement of the use of cell lines proceeding from aborted fetuses.[4] Both pharmaceutical companies
          and governmental health agencies are therefore encouraged to produce, approve, distribute and offer
          ethically acceptable vaccines that do not create problems of conscience for either health care providers or
          the people to be vaccinated.

          5. At the same time, practical reason makes evident that vaccination is not, as a rule, a moral obligation
          and that, therefore, it must be voluntary. In any case, from the ethical point of view, the morality of
          vaccination depends not only on the duty to protect one's own health, but also on the duty to pursue the
          common good. In the absence of other means to stop or even prevent the epidemic, the common good
          may recommend vaccination, especially to protect the weakest and most exposed. Those who, however,
          for reasons of conscience, refuse vaccines produced with cell lines from aborted fetuses, must do their
          utmost to avoid, by other prophylactic means and appropriate behavior, becoming vehicles for the
          transmission of the infectious agent. In particular, they must avoid any risk to the health of those who
          cannot be vaccinated for medical or other reasons, and who are the most vulnerable.

          6. Finally, there is also a moral imperative for the pharmaceutical industry, governments and international
          organizations to ensure that vaccines, which are effective and safe from a medical point of view, as well as
          ethically acceptable, are also accessible to the poorest countries in a manner that is not costly for them.
          The lack of access to vaccines, otherwise, would become another sign of discrimination and injustice that
          condemns poor countries to continue living in health, economic and social poverty.[5]

          The Sovereign Pontiff Francis, at the Audience granted to the undersigned Prefect of the Congregation
          for the Doctrine of the Faith, on 17 December 2020, examined the present Note and ordered its
          publication.

          Rome, from the Offices of the Congregation for the Doctrine of the Faith, on 21 December 2020,
          Liturgical Memorial of Saint Peter Canisius.



                    Luis F. Card. Ladaria, S.I.                          + S.E. Mons. Giacomo Morandi
                              Prefect                                     Titular Archbishop of Cerveteri
                                                                                    Secretary




          [1] Congregation for the Doctrine of the Faith, Instruction Dignitas Personae (8 th December 2008), n.


2 of 3                                                                                                               9/10/2021, 5:11 PM
Firefox                                                          https://www.vatican.va/roman_curia/congregations/cfaith/documents/rc_...

                                                                                                          EXHIBIT D
          35; AAS (100), 884.

          [2] Ibid, 885.

          [3] Cfr. Pontifical Academy for Life, “Moral reflections on vaccines prepared from cells derived from
          aborted human foetuses”, 5th June 2005.

          [4] Congregation for the Doctrine of the Faith, Instruct. Dignitas Personae, n. 35: “When the illicit action
          is endorsed by the laws which regulate healthcare and scientific research, it is necessary to distance
          oneself from the evil aspects of that system in order not to give the impression of a certain toleration or
          tacit acceptance of actions which are gravely unjust. Any appearance of acceptance would in fact
          contribute to the growing indifference to, if not the approval of, such actions in certain medical and
          political circles”.

          [5] Cfr. Francis, Address to the members of the "Banco Farmaceutico" foundation, 19 September 2020.




3 of 3                                                                                                               9/10/2021, 5:11 PM
EXHIBIT E
Lasting immunity found after recovery from COVID-19 | National Institu...      https://www.nih.gov/news-events/nih-research-matters/lasting-immunity...

                                                                                                                                    EXHIBIT E



              COVID-19

            • Get the latest public health information from CDC        • Get the latest research information from NIH | Español
            • NIH staff guidance on coronavirus (NIH Only)


         NIH RESEARCH MATTERS


    January 26, 2021

    Lasting immunity found after recovery from COVID-19

           At a Glance
                • The immune systems of more than 95% of people who recovered from COVID-19 had durable memories of the virus up to
                  eight months after infection.
                • The results provide hope that people receiving SARS-CoV-2 vaccines will develop similar lasting immune memories after
                  vaccination.



    After people recover from infection with a virus, the immune system
    retains a memory of it. Immune cells and proteins that circulate in
    the body can recognize and kill the pathogen if it’s encountered
    again, protecting against disease and reducing illness severity.

    This long-term immune protection involves several components.
    Antibodies—proteins that circulate in the blood—recognize foreign
    substances like viruses and neutralize them. Different types of T cells
    help recognize and kill pathogens. B cells make new antibodies when
    the body needs them.

    All of these immune-system components have been found in people
    who recover from SARS-CoV-2, the virus that causes COVID-19. But
    the details of this immune response and how long it lasts after
    infection have been unclear. Scattered reports of reinfection with
    SARS-CoV-2 have raised concerns that the immune response to the
    virus might not be durable.
                                                                               Colorized scanning electron micrograph of a cell, isolated from a patient
    To better understand immune memory of SARS-CoV-2, researchers              sample, that is heavily infected with SARS-CoV-2 virus particles (red).
    led by Drs. Daniela Weiskopf, Alessandro Sette, and Shane Crotty           NIAID Integrated Research Facility, Fort Detrick, Maryland
    from the La Jolla Institute for Immunology analyzed immune cells
    and antibodies from almost 200 people who had been exposed to SARS-CoV-2 and recovered.

    Time since infection ranged from six days after symptom onset to eight months later. More than 40 participants had been recovered for
    more than six months before the study began. About 50 people provided blood samples at more than one time after infection.



                                                                                                                                            Page 1
1 of 4                                                                                                                                      9/10/2021, 5:22 PM
Lasting immunity found after recovery from COVID-19 | National Institu...           https://www.nih.gov/news-events/nih-research-matters/lasting-immunity...

                                                                                                                                  EXHIBIT E
    The research was funded in part by NIH’s National Institute of Allergy and Infectious Diseases (NIAID) and National Cancer Institute (NCI).
    Results were published on January 6, 2021, in Science.

    The researchers found durable immune responses in the majority of people studied. Antibodies against the spike protein of SARS-CoV-2,
    which the virus uses to get inside cells, were found in 98% of participants one month after symptom onset. As seen in previous studies, the
    number of antibodies ranged widely between individuals. But, promisingly, their levels remained fairly stable over time, declining only
    modestly at 6 to 8 months after infection.

    Virus-specific B cells increased over time. People had more memory B cells six months after symptom onset than at one month afterwards.
    Although the number of these cells appeared to reach a plateau after a few months, levels didn’t decline over the period studied.

    Levels of T cells for the virus also remained high after infection. Six months after symptom onset, 92% of participants had CD4+ T cells that
    recognized the virus. These cells help coordinate the immune response. About half the participants had CD8+ T cells, which kill cells that are
    infected by the virus.

    As with antibodies, the numbers of different immune cell types varied substantially between individuals. Neither gender nor differences in
    disease severity could account for this variability. However, 95% of the people had at least 3 out of 5 immune-system components that
    could recognize SARS-CoV-2 up to 8 months after infection.

    “Several months ago, our studies showed that natural infection induced a strong response, and this study now shows that the responses
    last,” Weiskopf says. “We are hopeful that a similar pattern of responses lasting over time will also emerge for the vaccine-induced
    responses.”

    —by Sharon Reynolds



    Related Links

         • Experimental Coronavirus Vaccine Highly Effective (https://www.nih.gov/news-events/nih-research-matters/experimental-
            coronavirus-vaccine-highly-effective)

         • Antibodies and T Cells Protect Against SARS-CoV-2 (https://www.nih.gov/news-events/nih-research-matters/antibodies-t-cells-
            protect-against-sars-cov-2)

         • Immune Cells for Common Cold May Recognize SARS-CoV-2 (https://www.nih.gov/news-events/nih-research-matters/immune-cells-
            common-cold-may-recognize-sars-cov-2)

         • Potent Neutralizing Antibodies Target New Regions of Coronavirus Spike (https://www.nih.gov/news-events/nih-research-matters
            /potent-neutralizing-antibodies-target-new-regions-coronavirus-spike)

         • Potent Antibodies Found in People Recovered from COVID-19 (https://www.nih.gov/news-events/nih-research-matters/potent-
            antibodies-found-people-recovered-covid-19)

         • Novel Coronavirus Structure Reveals Targets for Vaccines and Treatments (https://www.nih.gov/news-events/nih-research-matters
            /novel-coronavirus-structure-reveals-targets-vaccines-treatments)

         • Coronavirus (COVID-19) (https://covid19.nih.gov/)

         • Coronavirus Prevention Network (https://www.coronaviruspreventionnetwork.org/)

         • Coronavirus (COVID-19) (https://www.coronavirus.gov/)


    References: Immunological memory to SARS-CoV-2 assessed for up to 8 months after infection. Dan JM, Mateus J, Kato Y, Hastie KM, Yu ED, Faliti CE, Grifoni
    A, Ramirez SI, Haupt S, Frazier A, Nakao C, Rayaprolu V, Rawlings SA, Peters B, Krammer F, Simon V, Saphire EO, Smith DM, Weiskopf D, Sette A, Crotty S.
    Science. 2021 Jan 6:eabf4063. doi: 10.1126/science.abf4063. Online ahead of print. PMID: 33408181.


                                                                                                                                               Page 2
2 of 4                                                                                                                                         9/10/2021, 5:22 PM
Lasting immunity found after recovery from COVID-19 | National Institu...             https://www.nih.gov/news-events/nih-research-matters/lasting-immunity...

                                                                                                                                      EXHIBIT E
    Funding: NIH’s National Institute of Allergy and Infectious Diseases (NIAID) and National Cancer Institute (NCI); La Jolla Institute for Immunology; John and
    Mary Tu Foundation; Bill and Melinda Gates Foundation; Mastercard; Wellcome; Emergent Ventures; Collaborative Influenza Vaccine Innovation Centers;
    JPB Foundation; Cohen Foundation; Open Philanthropy Project.



          In this Edition
          Physician-pharmacist collaboration may improve care for opioid addiction

          Acute heart transplant rejection detected earlier with new test

          Lasting immunity found after recovery from COVID-19




          Search NIH Research Matters




          Connect with Us

            Subscribe to get NIH Research Matters by email


               RSS Feed

               Facebook

               Email us

          Mailing Address:
          NIH Research Matters
          Bldg. 31, Rm. 5B52, MSC 2094
          Bethesda, MD 20892-2094




          Popular Stories
          Immune response to vaccination after COVID-19

          Intranasal COVID-19 vaccine effective in animal studies

          Most COVID-19 hospitalizations due to four conditions

          Experimental vaccine protects against multiple coronaviruses

          Oral antiviral drug effective against COVID-19 in hamsters




          About NIH Research Matters
          Editor: Harrison Wein, Ph.D. Assistant Editor: Erin Bryant

          NIH Research Matters is a weekly update of NIH research highlights reviewed by NIH’s experts. It's published by the Office of
          Communications and Public Liaison in the NIH Office of the Director.

                                                                                                                                                  Page 3
3 of 4                                                                                                                                            9/10/2021, 5:22 PM
15 Studies That Indicate Natural Immunity
From Prior Infection Is More Robust Than
The COVID Vaccines:
SOURCE: Daniel Horowitz: 15 studies that indicate natural immunity from prior infection is more robust
than the COVID vaccines

[….]

1) New York University, May 3, 2021

The authors studied the contrast between vaccine immunity and immunity from prior infection as
it relates to stimulating the innate T-cell immunity, which is more durable than adaptive
immunity through antibodies alone. They concluded, "In COVID-19 patients, immune responses
were characterized by a highly augmented interferon response which was largely absent in
vaccine recipients. Increased interferon signaling likely contributed to the observed dramatic
upregulation of cytotoxic genes in the peripheral T cells and innate-like lymphocytes in patients
but not in immunized subjects."

The study further notes: "Analysis of B and T cell receptor repertoires revealed that while the
majority of clonal B and T cells in COVID-19 patients were effector cells, in vaccine recipients
clonally expanded cells were primarily circulating memory cells." What this means in plain
English is that effector cells trigger an innate response that is quicker and more durable, whereas
memory response requires an adaptive mode that is slower to respond. Natural immunity
conveys much more innate immunity, while the vaccine mainly stimulates adaptive immunity.

2) Washington University, St. Louis, Missouri, May 24, 2021, published in Nature

The media scared people last year into thinking that if antibody levels wane, it means their
immunity is weakening, as we are indeed seeing with the vaccines today. But as Nature wrote,
"People who recover [even] from mild COVID-19 have bone-marrow cells that can churn out
antibodies for decades." Thus, aside from the robust T-cell memory that is likely lacking from
most or all vaccinated individuals, prior infection creates memory B cells that "patrol the blood
for reinfection, while bone marrow plasma cells (BMPCs) hide away in bones, trickling out
antibodies for decades" as needed.

It's therefore not surprising that early on in the pandemic, an in-vitro study in Singapore found
the immunity against SARS-CoV-2 to last even 17 years later from SARS-1-infected patients
who never even had COVID-19.

3) Cleveland Clinic, June 19, 2021

In a study of 1,359 previously infected health care workers in the Cleveland Clinic system, not a
single one of them was reinfected 10 months into the pandemic, despite some of these
individuals being around COVID-positive patients more than the regular population.

                                                                                                         Page 4
4) Fred Hutchinson Cancer Research Center, Seattle/Emory University, Washington, July 14,
2021, published in Cell Medicine

The study found that most recovered patients produced durable antibodies, memory B cells, and
durable polyfunctional CD4 and CD8 T cells, which target multiple parts of the virus. "Taken
together, these results suggest that broad and effective immunity may persist long-term in
recovered COVID-19 patients," concluded the authors. In other words, unlike with the vaccines,
no boosters are required to assist natural immunity.

5) University of California, Irvine, July 21, 2021

The authors conclude: "Natural infection induced expansion of larger CD8 T cell clones
occupied distinct clusters, likely due to the recognition of a broader set of viral epitopes
presented by the virus not seen in the mRNA vaccine" (emphasis added).

6) University of California, San Francisco, May 12, 2021

Conclusion: "In infection-naïve individuals, the second dose boosted the quantity but not quality
of the T cell response, while in convalescents the second dose helped neither. Spike-specific T
cells from convalescent vaccinees differed strikingly from those of infection-naïve vaccinees,
with phenotypic features suggesting superior long-term persistence and ability to home to the
respiratory tract including the nasopharynx."

Given that we know the virus spreads through the nasopharynx, the fact that natural infection
conveys much stronger mucosal immunity makes it clear that the previously infected are much
safer to be around than infection-naive people with the vaccine. The fact that this study artfully
couched the choices between vaccinated naive people and vaccinated recovered rather than just
plain recovered doesn't change the fact that it's the prior infection, not the vaccine, conveying
mucosal immunity. In fact, studies now show that infected vaccinated people contain just as
much viral load in their nasopharynx as those unvaccinated, a clearly unmistakable conclusion
from the virus spreading wildly in many areas with nearly every adult vaccinated.

7) Israeli researchers, August 22, 2021

Aside from more robust T cell and memory B cell immunity, which is more important than
antibody levels, Israeli researchers found that antibodies wane slower among those with prior
infection. "In vaccinated subjects, antibody titers decreased by up to 40% each subsequent month
while in convalescents they decreased by less than 5% per month."

8) Irish researchers, published in Wiley Review, May 18, 2021

Researchers conducted a review of 11 cohort studies with over 600,000 total recovered COVID
patients who were followed up with over 10 months. The key finding? Unlike the vaccine, after
about four to six months, they found "no study reporting an increase in the risk of reinfection
over time."




                                                                                                     Page 5
9) Cornell University, Doha, Qatar, published in the Lancet, April 27, 2021

This is one of the only studies that analyzed the population‐level risk of reinfection based on
whole genome sequencing in a subset of patients with supporting evidence of reinfection.
Researchers estimate the risk at 0.66 per 10,000 person-weeks. Most importantly, the study
found no evidence of waning of immunity for over seven months of the follow-up period. The
few reinfections that did occur "were less severe than primary infections," and "only one
reinfection was severe, two were moderate, and none were critical or fatal." Also, unlike many
vaccinated breakthrough infections in recent weeks that have been very symptomatic, "most
reinfections were diagnosed incidentally through random or routine testing, or through contact
tracing."

10) Israeli researchers, April 24, 2021

Several months ago, Israeli researchers studied 6.3 million Israelis and their COVID status and
were able to confirm only one death in the entire country of someone who supposedly already
had the virus, and he was over 80 years old. Contrast that to the torrent of hospitalizations and
deaths we are seeing in those vaccinated more than five months ago in Israel.

11) French researchers, May 11, 2021

Researchers tested blood samples from health care workers who never had the virus but got both
Pfizer shots against blood samples from those health care workers who had a previous mild
infection and a third group of patients who had a serious case of COVID. They found, "No
neutralization escape could be feared concerning the two variants of concern [Alpha and Beta] in
both populations" of those previously infected.

12) Duke-NUS Medical School, Singapore, published in Journal of Experimental Medicine

Many people are wondering: If they got only an asymptomatic infection, are they less protected
against future infection than those who suffered infection with more evident symptoms? These
researchers believe the opposite is true. "Asymptomatic SARS-CoV-2–infected individuals are
not characterized by weak antiviral immunity; on the contrary, they mount a highly functional
virus-specific cellular immune response," wrote the authors after studying T cell responses from
both symptomatic and asymptomatic convalescent patients. If anything, they found that those
with asymptomatic infection only had signs of non-inflammatory cytokines, which means that
the body is primed to deal with the virus without producing that dangerous inflammatory
response that is killing so many hospitalized with the virus.

13) Korean researchers, published in Nature Communications on June 30, 2021

The authors found that the T cells created from convalescent patients had "stem-cell like"
qualities. After studying SARS-CoV-2-specific memory T cells in recovered patients who had
the virus in varying degrees of severity, the authors concluded that long-term "SARS-CoV-2-
specific T cell memory is successfully maintained regardless of the severity of COVID-19."




                                                                                                    Page 6
14) Rockefeller University, July 29, 2021

The researchers note that far from suffering waning immunity, memory B cells in those with
prior infection "express increasingly broad and potent antibodies that are resistant to mutations
found in variants of concern." They conclude that "memory antibodies selected over time by
natural infection have greater potency and breadth than antibodies elicited by vaccination." And
again, this is even before getting into the innate cellular immunity which is exponentially greater
in those with natural immunity.

15) Researchers from Madrid and Mount Sinai, New York, March 22, 2021

Until now, we have established that natural immunity provides better adaptive B cell and innate
T cell responses that last longer and work for the variants as compared to the vaccines.
Moreover, those with prior infection are at greater risk for bad side effects from the vaccines,
rendering the campaign to vaccinate the previously infected both unnecessary and dangerous.
But the final question is: Do the vaccines possibly harm the superior T cell immunity built up
from prior infection?
                                             * Vaccinations appear to have detrimental impact on pre-existing immunity

Immunologists from Mount Sinai in New York and Hospital La Paz in Madrid have raised
serious concerns. In a shocking discovery after monitoring a group of vaccinated people both
with and without prior infection, they found "in individuals with a pre-existing immunity against
SARS-CoV-2, the second vaccine dose not only fail to boost humoral immunity but determines a
contraction of the spike-specific T cell response." They also note that other research has shown
"the second vaccination dose appears to exert a detrimental effect in the overall magnitude of the
spike-specific humoral response in COVID-19 recovered individuals."

As early as March 27, among the many accurate statements Dr. Fauci made before he became a
political animal, he declared he was "really confident" in the immunity conferred by prior
infection. That was long before 17 months of data and dozens of studies confirmed that. Yet,
today, there are thousands of doctors and nurses with infinitely better immunity than what the
vaccines can confer who are losing their jobs during a staffing crisis for not getting the shots.
Just know that the big lie about natural immunity is perhaps the most verifiable lie, but it is likely
not the only lie with devastating consequences we are being told about the virus, the vaccines,
and alternative treatment options.




                                                                                                               Page 7
Harvard Epidemiologist Says the Case for COVID Vaccine Passports Wa...   https://fee.org/articles/harvard-epidemiologist-says-the-case-for-covid-va...




           Harvard Epidemiologist Says the Case for COVID
           Vaccine Passports Was Just Demolished
           New research found that natural immunity offers exponentially more
           protection than COVID-19 vaccines.

           Monday, August 30, 2021




           Photo by Thérèse Soukar, CC BY-SA 4.0 , via Wikimedia Commons

                   Jon Miltimore



            Politics     Vaccine Passport          Vaccines      Natural Immunity             COVID-19


            Freedom of Movement              CDC      Israel




           A        newly published medical study found that infection from COVID-19
                    confers considerably longer-lasting and stronger protection against
           the Delta variant of the virus than vaccines.


           “The natural immune protection that develops after a SARS-CoV-2 infection
                                                                                                                                 Page 8
1 of 6                                                                                                                          9/11/2021, 10:46 PM
Harvard Epidemiologist Says the Case for COVID Vaccine Passports Wa...   https://fee.org/articles/harvard-epidemiologist-says-the-case-for-covid-va...



           offers considerably more of a shield against the Delta variant of the
           pandemic coronavirus than two doses of the P�zer-BioNTech vaccine,
           according to a large Israeli study that some scientists wish came with a
           ‘Don’t try this at home’ label,” Science reported Thursday. “The newly
           released data show people who once had a SARS-CoV-2 infection were
           much less likely than vaccinated people to get Delta, develop symptoms
           from it, or become hospitalized with serious COVID-19.”


           Put another way, vaccinated individuals were 27 times more likely to get a
           symptomatic COVID infection than those with natural immunity from
           COVID.


                       Martin Kulldorff
                       @MartinKulldorff

             In Israel, vaccinated individuals had 27 times higher risk of
             symptomatic COVID infection compared to those with
             natural immunity from prior COVID disease [95%CI:13-57,
             adjusted for time of vaccine/disease]. No COVID deaths in
             either group.

                                      Comparing SARS-CoV-2 natural immunity to vaccine…
                                      Background Reports of waning vaccine-induced
                                      immunity against COVID-19 have begun to surface. …
                                        medrxiv.org


             6:36 PM · Aug 25, 2021

                   9.6K           See the latest COVID-19 information on Twitter




           A Death Blow to Vaccine Passports?
           The �ndings come as many governments around the world are demanding
           citizens acquire “vaccine passports” to travel. New York City, France, and
           the Canadian provinces of Quebec and British Columbia are among those
                                                                                                                                 Page 9
2 of 6                                                                                                                          9/11/2021, 10:46 PM
Harvard Epidemiologist Says the Case for COVID Vaccine Passports Wa...   https://fee.org/articles/harvard-epidemiologist-says-the-case-for-covid-va...



           who have recently embraced vaccine passports.


           Meanwhile, Australia has �oated the idea of making higher vaccination
           rates a condition of lifting its lockdown in jurisdictions, while President Joe
           Biden is considering making interstate travel unlawful for people who have
           not been vaccinated for COVID-19.


           Vaccine passports are morally dubious for many reasons, not the least of
           which is that freedom of movement is a basic human right. However,
           vaccine passports become even more senseless in light of the new �ndings
           out of Israel and revelations from the CDC, some say.


           Harvard Medical School professor Martin Kulldorff said research showing
           that natural immunity offers exponentially more protection than vaccines
           means vaccine passports are both unscienti�c and discriminatory, since
           they disproportionately affect working class individuals.


           “Prior COVID disease (many working class) provides better immunity than
           vaccines (many professionals), so vaccine mandates are not only scienti�c
           nonsense, they are also discriminatory and unethical,” Kulldorff, a
           biostatistician and epidemiologist, observed on Twitter.




                                                                                                                               Page 10
3 of 6                                                                                                                          9/11/2021, 10:46 PM
Harvard Epidemiologist Says the Case for COVID Vaccine Passports Wa...   https://fee.org/articles/harvard-epidemiologist-says-the-case-for-covid-va...




                       Martin Kulldorff
                       @MartinKulldorff

             Prior COVID disease (many working class) provides better
             immunity than vaccines (many professionals), so vaccine
             mandates are not only scientific nonsense, they are also
             discriminatory and unethical.

                    Martin Kulldorff @MartinKulldorff
                In Israel, vaccinated individuals had 27 times higher risk of symptomatic
                COVID infection compared to those with natural immunity from prior
                COVID disease [95%CI:13-57, adjusted for time of vaccine/disease]. No
                COVID deaths in either group.
                medrxiv.org/content/10.110…

             7:41 AM · Aug 27, 2021

                   4.8K           See the latest COVID-19 information on Twitter


           Nor is the study out of Israel a one-off. Media reports show that no fewer
           than 15 academic studies have found that natural immunity offers
           immense protection from COVID-19.




                                                                                                                               Page 11
4 of 6                                                                                                                          9/11/2021, 10:46 PM
Harvard Epidemiologist Says the Case for COVID Vaccine Passports Wa...   https://fee.org/articles/harvard-epidemiologist-says-the-case-for-covid-va...




                       Thomas Massie
                       @RepThomasMassie

             “Among the most fraudulent messages of the CDC's
             campaign of deceit is to force the vaccine on those with
             prior infection, who have a greater degree of protection
             against all versions of the virus than those with any of the
             vaccines.”

             15 studies show…




                Horowitz: 15 studies that indicate natural immunity from prior infection i…
                It's the 800-pound gorilla in the pandemic. The debate over forced
                vaccination with an ever-waning vaccine is cresting right around the tim…
                    theblaze.com

             6:40 AM · Aug 26, 2021

                   5.8K           See the latest COVID-19 information on Twitter


           Moreover, CDC research shows that vaccinated individuals still get infected
           with COVID-19 and carry just as much of the virus in their throat and nasal
           passage as unvaccinated individuals


           “High viral loads suggest an increased risk of transmission and raised
           concern that, unlike with other variants, vaccinated people infected with
           Delta can transmit the virus,” CDC Rochelle Director Walensky noted
           following a Cape Cod outbreak that included mostly vaccinated individuals.
                                                                                                                               Page 12
5 of 6                                                                                                                          9/11/2021, 10:46 PM
Harvard Epidemiologist Says the Case for COVID Vaccine Passports Wa...   https://fee.org/articles/harvard-epidemiologist-says-the-case-for-covid-va...



           These data suggest that vaccinated individuals are still spreading the virus
           much like unvaccinated individuals.



           The Bottom Line
           Vaccine passports would be immoral and a massive government overreach
           even in the absence of these �ndings. There is simply no historical parallel
           for governments attempting to restrict the movements of healthy people
           over a respiratory virus in this manner.


           Yet the justi�cation for vaccine passports becomes not just wrong but
           absurd in light of these new revelations.


           People who have had COVID already have signi�cantly more protection
           from the virus than people who’ve been vaccinated. Meanwhile, people
           who’ve not had COVID and choose to not get vaccinated may or may not
           be making an unwise decision. But if they are, they are principally putting
           only themselves at risk.



                                Jon Miltimore
                          Jonathan Miltimore is the Managing
                          Editor of FEE.org. His writing/reporting
                          has been the subject of articles in TIME
             magazine, The Wall Street Journal, CNN, Forbes, Fox
             News, and the Star Tribune.
             Bylines: Newsweek, The Washington Times,
             MSN.com, The Washington Examiner, The Daily
             Caller, The Federalist, the Epoch Times.




                                                                                                                               Page 13
6 of 6                                                                                                                          9/11/2021, 10:46 PM
7 ‫ערוץ‬                                                                 https://www.israelnationalnews.com/Generic/Generic/SendPrint?print=1...

                                                                                                               EXHIBIT E



         Study: Recovered COVID patients don't
         benefit from vaccine
         New US study finds natural infection to COVID provides robust long-term
         immunity, with vaccination providing no added benefit.
         David Rosenberg, 8/1/2021 ,‫כ"ג באב תשפ"א‬




         iStock




                                                                                                                        Page 14
1 of 2                                                                                                                    9/11/2021, 2:38 AM
7 ‫ערוץ‬                                                                              https://www.israelnationalnews.com/Generic/Generic/SendPrint?print=1...

                                                                                                                                   EXHIBIT E
         A new study on the effects of natural infection by the coronavirus suggests that there may be little to no benefit for recovered SARS-CoV-2
         patients in receiving vaccines against the coronavirus.

         According to the study, conducted in Cleveland, Ohio and published in the MedRxiv journal last month, people who were infected with the
         coronavirus enjoy significant long-term immunity from the virus, which is unlikely to be increased by being injected with one of the
         coronavirus vaccinations now on the market.

         The study followed 52,238 employees of the Cleveland Clinic Health System, monitoring infections among vaccinated and unvaccinated
         workers, and the incidents of reinfection among both vaccinated and unvaccinated workers.

         Of the 52,238 employees tracked in the study, 2,579 had previously tested positive for the coronavirus, while 49,659 had never been
         confirmed as carrying the virus.

         Fifty-three percent of the 2,579 employees who had been infected with the virus previously remained unvaccinated (1,359 people), compared
         to 41% (22,777) of the employees who were never diagnosed with the virus.

         Zero previously infected employees were reported to have become infected again with the virus, regardless of their vaccination status.

         Vaccination significantly reduced the risk of coronavirus infection, the study found, but only among those who had not previously been
         infected.

         The authors concluded that vaccination after natural infection is unlikely to have any benefit for recovered COVID patients.

         “Individuals who have had SARS-CoV-2 infection are unlikely to benefit from COVID-19 vaccination, and vaccines can be safely prioritized to
         those who have not been infected before.”

         Previous studies in Israel and Qatar have found extremely low levels of reinfection among recovered coronavirus patients.

         More recent data collected by the Israeli Health Ministry in the midst of outbreaks of the Delta Variant found that there were far fewer cases of
         reinfection after natural infection than there were infections among vaccinated Israelis who had never been diagnosed with the virus
         previously.

         With a total of 835,792 Israelis known to have recovered from the virus, the 72 instances of reinfection amount to 0.0086% of people who
         were already infected with COVID.

         By contrast, Israelis who were vaccinated were 6.72 times more likely to get infected after the shot than after natural infection, with over
         3,000 of the 5,193,499, or 0.0578%, of Israelis who were vaccinated getting infected in the latest wave.



                      www.israelnationalnews.com                            Arutz Sheva
                                                                        your Israel news site
         Arutz Sheva, your Israel news site




                                                                                                                                             Page 15
2 of 2                                                                                                                                         9/11/2021, 2:38 AM
                                                                                              EXHIBIT E

                                                                                                Article

Longitudinal analysis shows durable and broad
immune memory after SARS-CoV-2 infection with
persisting antibody responses and memory B and
T cells
Graphical abstract                                                   Authors
                                                                     Kristen W. Cohen, Susanne L. Linderman,
                                                                     Zoe Moodie, ..., Mehul S. Suthar,
                                                                     Rafi Ahmed, M. Juliana McElrath

                                                                     Correspondence
                                                                     rahmed@emory.edu (R.A.),
                                                                     jmcelrat@fredhutch.org (M.J.M.)

                                                                     In brief
                                                                     Cohen et al. evaluate immune responses
                                                                     longitudinally in 254 COVID-19 patients
                                                                     over 8 months. SARS-CoV-2-specific
                                                                     binding and neutralizing antibodies
                                                                     exhibit biphasic decay, suggesting long-
                                                                     lived plasma cell generation. Memory B
                                                                     cells remain stable; CD4 and CD8
                                                                     memory T cells are polyfunctional. Thus,
                                                                     broad and effective immunity may persist
                                                                     long-term following COVID-19.




Highlights
d   Most recovered COVID-19 patients mount broad, durable
    immunity after infection

d   Neutralizing antibodies show a bi-phasic decay with half-lives
    >200 days

d   Spike IgG+ memory B cells increase and persist post-
    infection

d   Durable polyfunctional CD4 and CD8 T cells recognize
    distinct viral epitope regions



           Cohen et al., 2021, Cell Reports Medicine 2, 100354
           July 20, 2021 ª 2021 The Authors.
           https://doi.org/10.1016/j.xcrm.2021.100354                                              ll
                                                                                                        Page 16
                                                                                                                          EXHIBIT E
                                                                                                                                 ll
                                                                                                                            OPEN ACCESS



Article
Longitudinal analysis shows durable and broad immune
memory after SARS-CoV-2 infection with persisting
antibody responses and memory B and T cells
Kristen W. Cohen,1,10 Susanne L. Linderman,2,3,10 Zoe Moodie,1 Julie Czartoski,1 Lilin Lai,2,4,5 Grace Mantus,2,4,6
Carson Norwood,2,4,6 Lindsay E. Nyhoff,2,4 Venkata Viswanadh Edara,2,4,5 Katharine Floyd,2,4,5 Stephen C. De Rosa,1,7
Hasan Ahmed,8 Rachael Whaley,1 Shivan N. Patel,6 Brittany Prigmore,1 Maria P. Lemos,1 Carl W. Davis,2,3 Sarah Furth,1
James B. O’Keefe,6 Mohini P. Gharpure,2,3 Sivaram Gunisetty,2,3 Kathy Stephens,4 Rustom Antia,8
Veronika I. Zarnitsyna,2,3 David S. Stephens,6 Srilatha Edupuganti,6,9 Nadine Rouphael,6,9 Evan J. Anderson,4
Aneesh K. Mehta,6 Jens Wrammert,2,4,11 Mehul S. Suthar,2,4,5,11 Rafi Ahmed,2,3,11,* and M. Juliana McElrath1,7,11,12,*
1Vaccine  and Infectious Disease Division, Fred Hutchinson Cancer Research Center, Seattle, WA, 98109, USA
2Emory   Vaccine Center, Emory University, Atlanta, GA 30322, USA
3Department of Microbiology and Immunology, Emory University, Atlanta, GA 30322, USA
4Center for Childhood Infections and Vaccines of Children’s Healthcare of Atlanta, Emory University Department of Pediatrics Department of

Medicine, Atlanta, GA 30322, USA
5Yerkes National Primate Research Center, Atlanta, GA 30329, USA
6Department of Medicine, Emory University School of Medicine, Atlanta, GA 30329, USA
7Departments of Laboratory Medicine and Medicine, University of Washington, Seattle, WA 98195, USA
8Department of Biology, Emory University, Atlanta, GA 30322, USA
9Hope Clinic of Emory Vaccine Center, Emory University School of Medicine, Atlanta, GA 30330, USA
10These authors contributed equally
11Senior author
12Lead contact

*Correspondence: rahmed@emory.edu (R.A.), jmcelrat@fredhutch.org (M.J.M.)
 https://doi.org/10.1016/j.xcrm.2021.100354

SUMMARY

Ending the COVID-19 pandemic will require long-lived immunity to SARS-CoV-2. Here, we evaluate 254
COVID-19 patients longitudinally up to 8 months and find durable broad-based immune responses. SARS-
CoV-2 spike binding and neutralizing antibodies exhibit a bi-phasic decay with an extended half-life of
>200 days suggesting the generation of longer-lived plasma cells. SARS-CoV-2 infection also boosts anti-
body titers to SARS-CoV-1 and common betacoronaviruses. In addition, spike-specific IgG+ memory B cells
persist, which bodes well for a rapid antibody response upon virus re-exposure or vaccination. Virus-specific
CD4+ and CD8+ T cells are polyfunctional and maintained with an estimated half-life of 200 days. Interest-
ingly, CD4+ T cell responses equally target several SARS-CoV-2 proteins, whereas the CD8+ T cell responses
preferentially target the nucleoprotein, highlighting the potential importance of including the nucleoprotein in
future vaccines. Taken together, these results suggest that broad and effective immunity may persist long-
term in recovered COVID-19 patients.


INTRODUCTION                                                          tantly, defining the frequency, immune function, and specificity
                                                                      of the antibodies; memory B and T cell responses among
The COVID-19 pandemic caused by the rapid spread of SARS-             COVID-19 patients; and identifying when they appear and how
CoV-2, a novel betacoronavirus, continues to cause significant        long they persist can provide understanding of the integral com-
morbidity and mortality. The induction of effective early immune      ponents for long-lived immunity to SARS-CoV-2 and potentially
control of SARS-CoV-2 and durable immune memory is critical           other human coronaviruses that emerge in the future.2
to prevent severe disease and to protect upon re-exposure.               We initiated two prospective COVID-19 patient cohorts in Seat-
SARS-CoV-2 infection induces polyclonal humoral and cellular          tle and Atlanta during the first surge of the pandemic to investigate
responses targeting multiple viral proteins described in cross-       long-term immunity to SARS-CoV-2. Among 254 COVID-19 pa-
sectional and longitudinal studies.1 More comprehensive, quan-        tients enrolled and frequently sampled, we identify binding and
titative analyses with extensive serial sampling in larger numbers    neutralizing antibodies to SARS-CoV-2 as well as antigen-specific
of COVID-19 patients are limited and could resolve some con-          B and T cells elicited early after infection, define their specificities,
flicting views about the durability of humoral immunity. Impor-       quantify the extent of antibody boosting of cross-reactive



                                                                 Cell Reports Medicine 2, 100354, July 20, 2021 ª 2021 The Authors. 1
                                                                                                                                      Page 17
                     This is an open access article under the CC BY-NC-ND license (http://creativecommons.org/licenses/by-nc-nd/4.0/).
                                                                                                                        EXHIBIT E
           ll
     OPEN ACCESS                                                                                                               Article

responses to other coronaviruses, and further characterize the           2 spike, RBD, and NTD binding IgG antibodies (DAICs > 10), sug-
decay rate and durability of these immune parameters over                gesting that spike-specific antibodies plateau over time. Because
250 days. We employ highly standardized or validated assays              the decay rate changes over time, the half-life is predicted to
that are also being used to evaluate immunity in recent and              change over time as well; therefore, we used the power law model
ongoing clinical vaccine trials.3-5 This in-depth longitudinal study     to estimate the half-lives at 120 days after symptom onset. The
demonstrates that durable immune memory persists in most                 power law estimated half-lives for the IgG antibody responses
COVID-19 patients, including those with mild disease, and serves         to spike (t1/2 = 238 days), RBD (t1/2 = 209 days), and NTD (t1/2 =
as a framework to define and predict long-lived immunity to SARS-        244 days) were longer than those estimated by the exponential
CoV-2 after natural infection. This investigation will also serve as a   decay model (Figures S1A and S1C), indicating that the concen-
benchmark for immune memory induced in humans by SARS-                   tration of these IgG antibodies may be starting to stabilize. IgA
CoV-2 vaccines.                                                          (Figures 1D–1F) and IgM (Figures 1G–1I) antibodies reactive to
                                                                         the SARS-CoV-2 spike also increased after SARS-CoV-2 infec-
RESULTS                                                                  tion but were detected at lower levels and declined faster than
                                                                         the SARS-CoV-2-reactive IgG antibodies. As expected, spike-
COVID-19 study population                                                binding IgM decayed more rapidly than spike-binding IgA and
COVID-19-confirmed patients were recruited into our longitudinal         IgG. Taken together, these results show that antibody responses,
study of SARS-CoV-2 specific B and T cell memory after infection.        especially IgG antibody, were not only durable in the vast majority
A total of 254 patients were enrolled at two sites, Atlanta and Se-      of patients in the 250 day period, but also that the bi-phasic decay
attle, starting in April 2020 and returned for follow up visits over a   curve suggests the generation of longer lived plasma cells pro-
period of 250 days. We were able to collect blood samples at 2–3         ducing antibody to the SARS-CoV-2 spike protein.
time points from 165 patients and at 4–7 time points from another           We also examined the antibody response to the SARS-CoV-2
80 patients, which allowed us to perform a longitudinal analysis of      nucleocapsid protein in these infected patients. As expected, the
SARS-CoV-2-specific B and T cell responses on a large number of          COVID-19 patients showed higher levels of antibody to the
infected patients. The demographics and baseline characteristics         nucleocapsid protein compared to the pre-pandemic healthy
of this cohort are described in Table S1. The study group was 55%        controls (Figure S2). However, the nucleocapsid-specific anti-
female and 45% male and between 18 and 82 years old (median,             bodies declined with a much shorter half-life of 63 days (95%
48.5 years). Based on World Health Organization (WHO) guide-             CI [58, 70]) compared to the spike protein antibodies (Figures
lines of disease severity, 71% of study participants exhibited           S1A–S1C). Also, the nucleocapsid reactive IgG decay rate was
mild disease, 24% had moderate disease, and 5% experienced               best fit by the exponential model and not the power law model
severe disease.                                                          in contrast to what we observed with the spike IgG antibody
                                                                         decay rate (Figure S1A). Thus, the nucleocapsid reactive IgG
Antibody responses to SARS-CoV-2 spike protein show                      not only declined much faster but also showed less evidence
a bi-phasic decay with an extended half-life                             of stabilizing antibody levels, consistent with a response driven
Binding antibodies to the SARS-CoV-2 full-length spike protein,          disproportionately by short-lived antibody secreting cells – at
to the receptor binding domain (RBD), and to the N-terminal              least at this stage of the immune response.
domain (NTD) of the spike protein were assessed in COVID-19
patients (n = 222) over a period of 8 months post symptom onset.         Stable and long-lived antibody responses to common
We included healthy individuals age 18–42 years as negative              human alpha- and betacoronaviruses in pre-pandemic
controls whose longitudinal blood samples were collected                 healthy controls
before the emergence of the COVID-19 pandemic. These pre-                We were interested in determining if SARS-CoV-2 infection had
pandemic samples (n = 51) were from recipients of either the             any effect on the levels of antibody to the circulating human
seasonal inactivated influenza vaccine (n = 27, collected from           alpha- and betacoronaviruses. As a prelude to this question,
2014-2018) or the live yellow fever virus (YFV-17D) vaccine (n =         we first examined antibody levels to the spike protein of the
24, collected from 2005–2007). The Mesoscale multiplex assay             two circulating alphacoronaviruses (229E and NL63) and the
was used to measure IgG, IgA, and IgM antibody responses to              two betacoronaviruses (HKU1 and OC43) in our pre-pandemic
SARS-CoV-2 proteins in the COVID-19 patients and in the pre-             samples. As shown in Figure 2, all 51 pre-pandemic samples
pandemic healthy controls.                                               had clearly detectable levels of IgG and IgA antibodies to the
   The magnitude of serum IgG antibodies binding to the SARS-            spike proteins of the four human coronaviruses. This is the ex-
CoV-2 spike protein increased in 92% of COVID-19 convalescent            pected result since seropositivity to these coronaviruses is
participants (n = 222) relative to pre-pandemic controls (Fig-           very high in the adult population, but what was quite interesting
ure 1A). The IgG responses to SARS-CoV-2 spike, RBD, and                 was the remarkable stability of these antibody responses over a
NTD declined over time with half-lives of 126 (95% confidence in-        200-day period in the pre-pandemic serum samples (shown as
terval [95% CI] [107, 154]), 116 (95% CI [97, 144]), and 130 (95% CI     red lines in Figure 2). These were essentially flat lines with no
[110, 158]) days, respectively, as estimated by an exponential           decline in the antibody levels and question the prevailing belief
decay model (Figures 1A–1C and S1A). We also estimated anti-             that antibody responses to the endemic coronaviruses are
body waning using a power law model, which models a scenario             short-lived.6-8 While some occasional boosting of these child-
in which the rate of antibody decay slows over time. The power           hood-acquired coronavirus infections cannot be ruled out, these
law model produced a better fit for the decay of the SARS-CoV-           data showing such stable antibody titers are best explained by


2 Cell Reports Medicine 2, 100354, July 20, 2021
                                                                                                                                  Page 18
                                                                                                                                          EXHIBIT E
                                                                                                                                                 ll
Article                                                                                                                                    OPEN ACCESS




Figure 1. Longitudinal SARS-CoV-2 spike-binding antibody responses
IgG (A–C), IgA (D–F), and IgM (G–I) antibodies reactive to SARS-CoV-2 spike (A, D, G); spike receptor binding domain (RBD, [B, E, and H]), and the spike
N-terminal domain (NTD, [C, F, and I]) were measured in triplicate by an electrochemiluminescent multiplex immunoassay and reported as arbitrary units per ml
(AU/mL) as normalized by a standard curve. Longitudinal antibody titers of COVID-19 patients (in blue, n = 222 COVID-19+ for IgG; n = 190 COVID-19+ for IgA and
for IgM) are plotted over days since symptom onset, whereas longitudinal pre-pandemic donor samples (in red, n = 51 for IgG, IgA, and IgM) were collected in the
course of a non-SARS-CoV-2 vaccine study before 2019 and plotted over days since immunization. IgG decay curves and half-lives estimated by an exponential
decay model are shown in black, and the decay curves and half-lives at day 120 post symptom onset estimated by a power law model are shown in green.



the persistence of long-lived plasma cells in the bone marrow                    to the 51 pre-pandemic healthy donor samples. In the COVID-19
many years after infection.9-13                                                  patients, IgG and IgA antibodies to the alphacoronaviruses 229E
                                                                                 and NL63 did not show any significant changes compared to the
COVID-19 infection results in increased levels of                                antibody levels in the pre-pandemic healthy controls (Figures
antibodies to two common human betacoronaviruses                                 2A, 2B, 2F, and 2G; Figures S1C and S1D). In contrast, the IgG
(HKU1 and OC43) and to SARS-CoV-1                                                and IgA antibodies to betacoronaviruses HKU1 and OC43 were
We next examined if SARS-CoV-2 infection had any impact on the                   substantially elevated in COVID-19 patients relative to pre-
levels of antibodies to the other human coronaviruses. We                        pandemic controls (Figures 2C, 2D, 2H, and 2I; Figures S1C and
measured IgG, IgA, and IgM antibody binding to the spike proteins                S1D; p < 0.0001). After this boost, HKU1 and OC43 IgG antibody
of other known human coronaviruses in the COVID-19 patients (n =                 levels declined with estimated half-lives of 288 (95% CI [235, 372])
222 for IgG and n = 190 for IgA and IgM) and compared these data                 and 212 (95% CI [176, 268]) days, respectively (exponential decay


                                                                                                     Cell Reports Medicine 2, 100354, July 20, 2021 3
                                                                                                                                                      Page 19
                                                                                                                                       EXHIBIT E
            ll
      OPEN ACCESS                                                                                                                               Article




Figure 2. Longitudinal binding antibody responses to other coronavirus spike proteins
IgG (A–E), IgA (F–J), and IgM (K–O) antibody responses in sera collected from COVID-19+ patients (in blue, n = 222 for IgG; n = 190 for IgA and IgM) and pre-
pandemic donors (in red, n = 51 for IgG, IgA and IgM) that were measured to 229E spike (A, F, and K), NL63 spike (B, G, and L), HKU1 spike (C, H, and M), OC43
spike (D, I, and N), and the SARS-CoV-1 spike protein (E, J, and O) in triplicate. Longitudinal antibody titers of COVID-19 patients are plotted over days since
symptom onset, whereas longitudinal pre-pandemic donor samples were collected in the course of a non-SARS-CoV-2 vaccine study before 2019 and plotted
over days since immunization. Antibody responses were measured by an electrochemiluminescent multiplex immunoassay and reported as arbitrary units per ml
(AU/mL) as normalized by a standard curve. IgG decay curves and half-lives estimated by an exponential decay model are shown in black. There was no sig-
nificant decline in IgG reactive to endemic alpha and betacoronaviruses in longitudinal samples collected in healthy donors before the pandemic (red, [A–D]).



model). IgM levels to common betacoronaviruses HKU1 and                          CoV-2 virus expressing the fluorescent reporter gene mNeon-
OC43 were low in both pre-pandemic controls and COVID-19 pa-                     Green (FRNT-mNG) (Figure 3A). During the first 250 days post-
tients (Figures 2M and 2N). While pre-existing exposure and anti-                symptom onset, FRNT50 titers varied considerably between
bodies against HKU1 and OC43 betacoronaviruses are common                        individuals and ranged from < 20 to 3726 (Figure 3A). Of the 183
in adults, pre-existing SARS-CoV-1 exposure is rare and antibody                 individuals for whom longitudinal neutralization titers were as-
levels to SARS-CoV-1 spike protein were very low (essentially                    sayed, 140 (77%) had at least one time point with neutralization
negative) in the pre-pandemic healthy controls. However, SARS-                   titers above the limit of detection (> 20). Seventy-five percent
CoV-1 spike-reactive antibodies increased significantly after                    (43/57) of COVID-19 patients generated serum neutralizing anti-
SARS-CoV-2 infection. These increases were quite striking for                    bodies between 30–50 days after symptom onset and similarly
IgG (p = 0.0038) and also IgA (p = 0.0084) and most likely represent             72% (48/67) had measurable titers between 180–263 days after
cross-reactive antibodies directed to SARS-CoV-2 spike epitopes                  symptom onset. Using an exponential decay model, we evaluated
that are conserved between SARS-CoV-2 and SARS CoV-114.                          the kinetics of neutralizing antibody titers after day 42 and esti-
These newly induced cross-reactive IgG antibodies generated af-                  mated a half-life of 150 days (95% CI [124, 226]). However, similar
ter COVID-19 infection declined with an estimated half-life of                   to the spike-reactive IgG binding antibodies, we hypothesized
215 days (95% CI [168, 298]) (exponential decay model) (Figure 2).               that the neutralizing antibody rate of decay may actually slow
Taken together, these results show that people infected with                     over time during the recovery period. To address this, we fit a po-
SARS-CoV-2 may have also have some heightened immunity                           wer law to the data. The power law model fit significantly better
against the common human betacoronaviruses and more impor-                       than the exponential decay model (DAIC = 9) and estimated the
tantly against SARS-CoV-1.                                                       half-life of neutralizing antibody responses at 120 days post-
                                                                                 symptom onset to be 254 days (95% CI [183, 400]).
Durable neutralizing antibody responses to SARS-CoV-2                               Next, we assessed the relationship between the levels of spike
in infected patients                                                             and RBD binding antibodies and SARS-CoV-2 neutralization. Fig-
Neutralizing antibodies were measured with a live virus focus                    ures 3B and C show the SARS-CoV-2 spike and RBD binding anti-
reduction neutralization test that uses a recombinant SARS-                      body response kinetics of the 183 participants for whom


4 Cell Reports Medicine 2, 100354, July 20, 2021
                                                                                                                                                    Page 20
                                                                                                                                      EXHIBIT E
                                                                                                                                             ll
Article                                                                                                                                OPEN ACCESS


                                                                                    period following infection, and show a correlation with spike
                                                                                    and RBD binding IgG.

                                                                                    SARS-CoV-2 spike and RBD-specific memory B cells
                                                                                    increase for several months after infection and then
                                                                                    plateau over 8 months
                                                                                    Memory B cells (MBC) are an important component of humoral
                                                                                    immunity and contribute to viral control by generating antibody
                                                                                    responses upon re-exposure to the pathogen. We used full-
                                                                                    length spike and RBD antigen probes to quantify the frequencies
                                                                                    of SARS-CoV-2 spike- and RBD-specific MBC in longitudinal
                                                                                    PBMC samples from 111 COVID-19 patients (Figure 4) and
                                                                                    from 29 pre-pandemic controls (Figures S3A and S3B). Our
                                                                                    flow cytometric gating strategy to identify SARS-CoV-2-specific
                                                                                    MBC and classify them as IgG, IgM, and IgA MBC isotypes is
                                                                                    shown in Figure 4A.
                                                                                       Among the total MBC, the spike IgG+ MBCs were significantly
                                                                                    increased in COVID-19 patients (n = 111; Figure 4B) in compar-
                                                                                    ison to pre-pandemic controls (n = 29; Figure S3A) (median in-
                                                                                    crease, 0.73% versus 0.02%; p < 0.0001). After a steep early
                                                                                    expansion over the first 2-3 months, the spike IgG+ MBC per-
                                                                                    sisted in COVID-19 patients with no decline out to 250 days
                                                                                    post symptom onset. These findings (Figure 4B) are supported
                                                                                    by a positive slope (0.004) from the model of the longitudinal
                                                                                    spike IgG+ MBC responses after day 30 (95% CI [0.002,
                                                                                    0.006], p < 0.001; Figures S4A and S4B).
                                                                                       The spike IgM+ MBC appeared within the first 2 weeks post-
                                                                                    symptom onset and quickly declined (Figures 4C and 4D).
                                                                                    The decay continued after day 30 (slope = 0.007, 95% CI
                                                                                    [-0.010, 0.005], p < 0.001). One month after symptom onset,
                                                                                    56% of spike MBC were IgG+, which increased to a peak of
                                                                                    80% at 5–6 months (Figure 4D). Circulating spike IgA+ MBC
                                                                                    were also detectable in many subjects at low frequencies and
Figure 3. Neutralizing antibody responses to SARS-CoV-2                             without significant change over time (day 30–250: slope =
(A) In vitro serum neutralization antibody titers to SAR-CoV-2 were measured in     0.000, 95% CI [-0.002, 0.002], p = 0.91, Figure 4D).
duplicate by focus-reduction neutralization assay COVID-19 patients (n = 183).         Since the RBD contains the primary neutralizing epitopes on
The limit of detection is indicated with a dashed line at FRNT-mNG50 = 20. The      the spike, we also used an RBD-specific probe to characterize
half-life estimated by the exponential decay model (black) is 150 days, whereas
                                                                                    this subset of spike-specific memory B cells. Overall, approxi-
the half-life estimated at day 120 using the power law model (green) is 254 days.
(B and C) IgG antibody titers reactive to SARS-CoV-2 spike (B) and RBD (C) of
                                                                                    mately 20% of the spike IgG+ memory B cells targeted the
the matched 183 COVID-19 for whom neutralization titers were assessed. The          RBD, which was consistent across subjects and time (Figures
geometric mean titer plus 3 standard deviations of pre-pandemic samples is          4E and 4F). As expected, RBD+ IgM+ MBC emerged early in
indicated by a dashed line.                                                         infection and subsequently switched to RBD+ IgG+ MBCs,
(D and E) SARS-CoV-2 spike (D) and RBD (E) reactive IgG levels correlated           which gradually increased during follow-up (day 30–250:
with neutralization titers at the matched time point (repeated-measures cor-
                                                                                    slope = 0.004, 95% CI [0.002, 0.005], p < 0.001, Figure 4E).
relation, p < 0.0001). The limit of detection is indicated with a dashed line at
FRNT-mNG50 = 20.
                                                                                    Thus, the maintenance of circulating spike- and RBD-specific
                                                                                    IgG memory B cells suggests that these cells could be re-
                                                                                    cruited for a rapid secondary response following re-exposure
neutralization titers were assessed. These exhibited a wide range                   or vaccination.
of antibody binding levels ranging from non-responders (n = 11)
who did not elicit antibody titers above those of pre-pandemic                      Induction of durable and polyfunctional virus specific
controls (defined as a COVID-19 patient titer below the mean                        memory CD4+ and CD8+ T cells in infected patients
pre-pandemic antibody titer plus three standard deviations, see                     CD4+ T cells are critical for generation of high affinity antibody re-
dashed line on Figures 3B and 3C) to those with IgG levels >                        sponses and can also have anti-viral effects. In addition, they pro-
200,000 AU/mL. Spike and RBD binding IgG levels correlated                          vide help for CD8+ T cell responses, which are vital for killing
significantly with the neutralization titers (Figure 3D, E; p < 0.0001).            infected cells and mediating viral clearance. Thus, we next exam-
   Taken together, our findings show that induction of neutral-                     ined virus-specific CD4+ and CD8+ T cell responses longitudinally
izing antibodies occurs in the majority of COVID-19 patients.                       in COVID-19 patients and uninfected controls using a high-dimen-
These neutralizing antibodies can persist over the 8–9 month                        sional, multi-parameter ex vivo intracellular cytokine staining (ICS)

                                                                                                                                                  Page 21
                                                                                                     Cell Reports Medicine 2, 100354, July 20, 2021 5
                                                                                                                                    EXHIBIT E
            ll
      OPEN ACCESS                                                                                                                            Article




Figure 4. SARS-CoV-2 spike and RBD-specific memory B cells
(A) Representative memory B cell gating strategy is shown for identification of SARS-CoV-2 spike and RBD-specific IgD- IgG+, IgD- IgM+, and IgD- IgA+ memory
B cells in PBMCs from a SARS-CoV-2 convalescent participant.
(B and C) The frequency of spike+ (B) IgG+ and (C) IgM+ memory B cells out of memory B cells (IgD- CD19+ CD20+) is displayed over time from initial symptom
onset among SARS-CoV-2-infected subjects (n = 105 subjects; measured in singlet replicates). The dashed line indicates the limit of detection. The bold line
represents the median fitted curve from a linear mixed effects model of post-day 30 responses.
(D) The median percent of spike+ memory B cells expressing IgG, IgM or IgA isotypes was assessed at monthly intervals post-symptom onset.
(E) The frequency of RBD+ IgG+ of memory B cells over time (n = 141).
(F) The proportion of S+ IgG+ memory B cells that are specific for the receptor binding domain are depicted over time.



assay. The assay is sensitive, precise, and specific for detection of          peptide pools. Our lab developed and validated the assay, and
antigen-specific T cells expressing multiple cytokines and                     we are currently using the method to quantitate Th1/Th2 CD4+
effector molecules following a short-term (6 h) stimulation with               and CD8+ T cell responses in SARS-CoV-2 vaccine trials. Here,


6 Cell Reports Medicine 2, 100354, July 20, 2021
                                                                                                                                                Page 22
                                                                                                                                               EXHIBIT E
                                                                                                                                                       ll
Article                                                                                                                                          OPEN ACCESS




Figure 5. CD4+ T cell responses to SARS-CoV-2 antigens
(A) The sum of background-subtracted CD4+ T cells expressing ex vivo IFN-g, IL-2 and/or CD40L to peptide pools spanning SARS-CoV-2 structural proteins: S1,
S2, envelope (E), membrane (M), nucleocapsid (N), and the following ORFs: 3a, 3b, 6, 7a, 7b, and 8 (n = 114; tested in singlets) for each individual/time point. Each
sample that is ‘‘positive’’ (by MIMOSA) for at least one SARS-CoV-2 antigen is indicated by a solid circle, whereas samples that are ‘‘negative’’ for all of the SARS-
CoV-2 antigens at that time point are indicated by open triangles. The bold line represents the median fitted curve from a nonlinear mixed effects model of post-
day 30 responses among those with a positive response at R1 time point; t1/2 is the median half-life estimated from the median slope, with 95% CI [104, 411].
(B) The proportion of SARS-CoV-2-specific CD4+ T cells expressing a specific memory phenotype over time: central memory (CCR7+ CD45RA-), effector
memory (CCR7- CD45RA-), or TEMRA (CCR7- CD45RA+); restricted to positive responders.
(C and D) Polyfunctionality of SARS-CoV-2-specific CD4+ T cells are shown at (C) 21-60 days since symptom onset (median, 30 days) and (D) > 180 days median
post symptom onset (median, 203 days). Percentages of cytokine-expressing CD4+ T cells are background subtracted and only subsets with detectable T cells
are displayed. Data shown were restricted to positive responders and a single data point per individual per time frame. All subsets were also evaluated for
expression of IL-4, IL-5, IL-13, IL-17, and perforin and were found to be negative.
(E) Bar graphs indicate the proportion of COVID-19 convalescent patients who had a positive CD4+ T cell response to the individual SARS-CoV-2. peptide pool
ex vivo stimulations. Some antigens were combined for stimulation as indicated.
(F) For each subject with positive SARS-CoV-2-specific CD4+ T cells, the proportion of the total SARS-CoV-2 responding CD4+ T cells that are specific for each
stimulation.


we assessed T cell responses to the SARS-CoV-2 structural (S, E,                        Among COVID-19 patients, 89% (102/113) mounted CD4+
M, and N) and accessory proteins (ORF 3a, 6, 7a, 7b, and 8) using                    T cell responses (Figure 5A) recognizing at least one SARS-
overlapping peptide pools that span the sequences of these                           CoV-2 structural protein that was detectable at one or more
proteins.                                                                            visits. By contrast, SARS-CoV-2 specific CD4+ T cells were


                                                                                                         Cell Reports Medicine 2, 100354, July 20, 2021 7
                                                                                                                                                            Page 23
                                                                                                                    EXHIBIT E
          ll
     OPEN ACCESS                                                                                                            Article

rarely detected in the uninfected control group using this assay      fraction of SARS-CoV-2-specific CD8+ T cells expressed a cen-
(Figure S3C). Antigen-specific CD4+ T cells expanded over the         tral memory phenotype (slope = 0.024, p = ns; Figure 6B).
first month after infection and then gradually declined over sub-        The SARS-CoV-2-specific CD8+ T cells were highly polyfunc-
sequent months. Their estimated half-life was 207 days (95% CI        tional with the highest magnitude populations secreting IFN-g,
[104, 211]) as shown in Figure 5A, and these findings are sup-        TNF-a, and granzyme B; other dominant subsets also expressed
ported by the individual CD4+ T cell response levels and slopes       IL-2 or perforin (Figures 6C and 6D). This polyfunctional profile
after day 30 (slope = 0.0033, 95% CI [-0.0017, 0.0066], p <         was seen in the expansion phase (median 30 days; Figure 6C)
0.0001) (Figures S4C and S4D). Of note, we observed a wide            and also at the later time points (>180 days post symptom onset;
range in the total magnitude of responses, some reaching >1%          median 203 days; Figure 6D). It is important to note that this
of circulating CD4+ T cells, and an overall median frequency of       pattern of CD8+ T cell differentiation has been described in detail
0.51% (Figures 5A and S5).                                            after vaccination in humans with the live attenuated yellow fever
   To better characterize the development of T cell memory in         virus vaccine (YFV-17D).15 This YFV-17D vaccine generates
SARS-CoV-2 infection, we examined the differentiation profiles        long-lived and functional virus-specific memory CD8+ T cells
of virus-specific T cells longitudinally in COVID-19 patients.        that persist in humans for decades.15,16 That the CD8+ T cell dif-
Based on CD45RA and CCR7 expression, SARS-CoV-2-specific              ferentiation program after COVID-19 infection resembles what is
CD4+ T cells were primarily central memory phenotype (CD              seen after YFV infection of human suggests that COVID-19 pa-
45RA- CCR7+) and to a lesser extent effector memory (CCRA-            tients may also generate long-lived CD8+ T cell memory.
CCR7-); this profile of the memory T cell subsets was very
consistent between subjects and stable over time (Figure 5B).         CD4+ and CD8+ cells target different SARS-CoV-2
The antigen-specific CD4+ T cells were Th1-biased with a pre-         antigen specificities
dominant CXCR3+CCR6- phenotype, and highly polyfunctional,            The majority of COVID-19 patients generated CD4+ T cells that
with simultaneous detection of antigen-specific CD154, IFN-g,         recognized most SARS-CoV-2 viral structural and accessory
IL-2, TNF-a and less frequently granzyme B in the early expan-        proteins, with the highest percentage responding to S2 (78%)
sion phase (21–60 days post symptom onset; median, 30 days)           and S1 (69%) (Figures 5E and 5F). Among the COVID-19 sub-
(Figure 5C). Interestingly, many of the virus-specific CD4+           jects with positive responses, the proportion of SARS-CoV-2-
T cells also exhibited this polyfunctionality at the memory time      specific CD4+ T cells reacting to each peptide pool was evenly
point (>180 days post symptom onset; median, 203 days) (Fig-          distributed (Figure 5F). Thus, CD4+ T cells equally targeted mul-
ure 5D). Circulating SARS-CoV-2-specific Th2 (IL-4, IL-5, and         tiple SARS-CoV-2 proteins.
IL-13), Th17 (IL-17), or perforin-expressing subsets were not de-        In contrast to the results seen with CD4+ T cells, SARS-CoV-
tected (Figures 5C and 5D).                                           2-specific CD8+ T cells showed preferential recognition of the
   Next, we examined the CD8+ T cell responses in COVID-19            nucleocapsid protein. The dominant CD8+ T cell response
patients and found that 69% generated CD8+ T cells recog-             rate was directed to the nucleocapsid (57%); followed by
nizing at least one SARS-CoV-2 structural protein that were           ORFs 7a, 7b, and/or 8 (25%); S1 (25%); ORFs 3a and/or 6
detectable at one or more visits (Figure 6A), in contrast to infre-   (16%); S2 (12%); and E and/or M (9%) (Figure 6E). Also, among
quent to rare, low-level antigen-specific responses in the unin-      the COVID-19 patients with CD8+ T cell responses, there was a
fected control donors (Figure S3D). Expansion of CD8+ T cells         bias with the largest percentage (median, 43%) reacting to the
occurred over the first month and then frequencies gradually          nucleoprocapsid protein (Figure 6F). While SARS-CoV-2 CD8+
declined, with a half-life of 196 days (95% CI [92, 417]) and a       T cell responses rates were much lower in uninfected controls,
negative estimated slope after 30 days of symptom onset               when present in a few control donors with lower frequencies,
(slope = 0.004, 95% CI [-0.002, 0.008], p < 0.0001) (Fig-           these were also targeted to the nucleocapsid protein (Fig-
ure 6A). The median frequency of SARS-CoV-2-specific CD8+             ure S3D). A likely explanation for these findings is that in
T cells was 0.2%, indicating a lower overall response magni-          SARS-CoV-2 infection, antigen-presenting cells in vivo may
tude than observed for CD4+ T cells. However, like the CD4+           display a higher proportion of peptides derived from the
T cells, a wide range in magnitudes was observed with many            nucleocapsid protein and hence more nucleocapsid-specific
SARS-CoV-2-specific CD8+ T cell frequencies above 1% and              CD8+ T cells are generated during infection. This has inter-
even up to 12% (Figure 6A).                                           esting implications suggesting that nucleocapsid-specific
   A very different pattern of phenotypic changes were observed       CD8+ T cells might be more efficient in recognizing virally in-
with virus-specific CD8+ T cells compared to what we saw with         fected cells.
the CD4+ T cells (Figure 6B versus Figure 5B). In contrast to the
dominance of the central memory subset with SARS-CoV-2-               Age and disease severity are significantly associated
specific CD4+ T cells, the vast majority of the virus-specific        with magnitude of SARS-CoV-2 immune responses
CD8+ T cells showed an effector memory phenotype during               We evaluated whether COVID-19 patient age, disease severity,
the early phase of the response. However, this population of          or gender could account in part for the heterogeneity observed
SARS-CoV-2-specific effector memory (CD45RA-CCR7-) con-               among the SARS-CoV-2-specific immune responses as esti-
tracted over time (slope = 0.904, p < 0.0001; Figure 6B) and         mated from the individual models (post day 30 for cellular and
simultaneously there was an increase in the proportion of the         post day 42 for antibody responses). We observed that age
TEMRA (CD45RA+CCR7-) subset of virus-specific CD8+                    was significantly associated with higher immune responses to
T cells (slope = 0.075, p < 0.0001; Figure 6B). A small but stable    SARS-CoV-2, independently of any covariation with disease


8 Cell Reports Medicine 2, 100354, July 20, 2021
                                                                                                                               Page 24
                                                                                                                                             EXHIBIT E
                                                                                                                                                     ll
Article                                                                                                                                        OPEN ACCESS




Figure 6. CD8+ T cell responses to SARS-COV-2 antigens
(A) The sum of background-subtracted CD8+ T cells expressing IFN-g (with or without other cytokines), in response to peptide pools covering SARS-CoV-2
structural proteins: S1, S2, envelope (E), membrane (M), nucleocapsid (N), and the following ORFs: 3a, 3b, 6, 7a, 7b, and 8 (n = 114; tested in singlets) for each
individual/time point. Each sample that is positive (MIMOSA) for at least 1 SARS-CoV-2 antigen is indicated by a solid circle, whereas samples that are negative
for all of the SARS-CoV-2 antigens at that time point are indicated by open triangles. The bold black line represents the median fitted curve from a nonlinear mixed
effects model of post-day 30 responses among those with a positive response to the antigen(s) under consideration at 31 time point; t1/2 shown is the median half-
life estimated from the median slope, with 95% CI [92, 417].
(B) The proportion of SARS-CoV-2-specific CD8+ T cells by memory phenotype over time: effector memory (EM; CCR7- CD45RA-), TEMRA (CCR7- CD45RA+),
and central memory (CM; CCR7+ CD45RA-). Analyses were restricted to positive responders.
(C and D) Polyfunctionality of SARS-CoV-2-specific CD8 T cells at (C) 21–60 days post symptom onset (median, 30 days) and (D) >180 days median post
symptom onset (median, 203 days). Percentages of cytokine expressing CD8+ T cells are background subtracted and only subsets with detectable T cells are
displayed. Data shown were restricted to positive responders and a single data point per individual per time frame. All CD8+ T cell subsets were also evaluated for
expression of IL-4, IL-5, IL-13, and IL-17 and were found to be negative.
(E) The bar graphs indicate the proportion of COVID-19 convalescent patients who had a positive CD8+ T cell response to the individual SARS-CoV-2 stimulations.
(F) The fraction of the total SARS-CoV-2 responding CD8+ T cells per subject that are specific for each peptide pool.


severity (Figure 7A). Neutralizing antibody titers and IgG antibody                severity (95% Cis [1.19, 1.54] and [1.08, 1.43], p values <
responses to nucleocapsid increased 1.35-fold and 1.25-fold,                       0.003). Similarly, increased age positively correlated with
respectively, with each decade of age and the same disease                         increased frequencies of spike and RBD-specific IgG+ memory


                                                                                                        Cell Reports Medicine 2, 100354, July 20, 2021 9
                                                                                                                                                          Page 25
                                                                                                                                            EXHIBIT E
            ll
      OPEN ACCESS                                                                                                                                    Article




Figure 7. Correlations between SARS-CoV-2-specific immune responses and assessment of covariates
(A) The forest plot depicts the estimated fold-change in the level of each immune response per decade of age, with 95% Wald-based CIs and p values.
(B) The forest plot shows the estimated fold-change in the level of each immune response for severe (WHO score >4) versus non-severe (WHO score £4) disease,
with 95% Wald-based CIs and p values. S1 CD8+ T cell responses compared moderate-severe (WHO score >2) to mild (WHO score £2) disease as there were no
participants with severe disease with at least one positive S1 CD8+ T cell response post-day 30. Estimates in (A) and (B) are from mixed effects models of post-
day 30 (B and T cell responses) or post-day 42 (antibody responses) among responders that account for fixed effects of age and disease severity on the level of
immune response.
(C and D) Univariate assessment of disease severity on the magnitude of (C) spike IgG antibodies and (D) SARS-CoV-2 neutralizing antibodies at day 120 is shown
for mild (WHO score: 0-2), moderate (WHO score: 3-4), and severe disease (WHO score: 5+); p values from one-way ANOVA.
(E) The heatmap shows Spearman correlations between critical SARS-CoV-2 memory immune responses (day 30 B and T cell responses and day 180 antibody
responses) with significance levels: *p < 0.05, **p < 0.01, and ***p < 0.001. The tile size and color intensity correspond to the absolute value of the Spearman rank
correlation coefficient, with red or blue indicating a positive or negative correlation, respectively. Day 30, 42, and 180 immune responses were estimated from
mixed effects models of the longitudinal SARS-CoV-2 binding antibodies, SARS-CoV-2 neutralizing antibodies, CD4+ and CD8+ T cell responses, and B cell
responses.


B cells, with 1.19- to 1.24-fold higher responses per decade of                     sponses (1.24-fold increase by decade of age, p = 0.039) ac-
age (p values < 0.02; Figure 7A), accounting for disease severity.                  counting for disease severity (Figure 7A).
Increased age also correlated with higher SARS-CoV-2 and S1-                          Since the cohort included primarily persons with mild-to-mod-
specific CD4+ T cell responses (1.16- to 1.20-fold increase by                      erate COVID-19, we had limited ability to assess the relationship
decade of age, p values < 0.02) and N-specific CD8+ T cell re-                      of severe disease and SARS-CoV-2 immune responses,


10 Cell Reports Medicine 2, 100354, July 20, 2021
                                                                                                                                                        Page 26
                                                                                                                       EXHIBIT E
                                                                                                                             ll
Article                                                                                                                 OPEN ACCESS


especially among the cellular responses. However, we found                The hallmark of the initial immune defense against SARS-CoV-
that after accounting for age, severe disease (WHO score >4)           2 is the emergence of antibodies recognizing the SARS-CoV-2
was associated with higher IgG antibodies to nucleocapsid,             spike protein, including the RBD and NTD components of the
spike, RBD, and NTD (Figures 7B and 7C), and SARS-CoV-2                S1 subunit, during the early phase of viral replication. These an-
neutralization titers (Figure 7D). Severe disease was also associ-     tibodies are likely secreted from plasmablasts rapidly generated
ated with 2.30- to 2.46-fold higher S1, E and/or M, and nucleo-        from B cells that are activated upon their first encounter with the
capsid-specific CD4+ T cells (all p values < 0.05; Figure 7B).         pathogen spike antigen. The brisk rise over the first month of
We found no significant relationships between gender and the           infection, followed by a fast decline of the circulating spike IgG
immune responses evaluated, apart from 1.66-fold higher IgG            and IgA antibodies, is a consistent finding and likely explained
NTD responses antibodies among males compared to females,              by the disappearance of the short-lived plasmablasts. These
after accounting for age and disease severity (95% CI [1.08,           events occur even sooner for the spike IgM and nucleocapsid
2.55], p = 0.022). In all, our analyses suggest that there are syn-    antibodies.
ergistic but also independent mechanisms driving higher adap-             Some antibodies that bind to specific epitopes on the spike
tive immune responses in COVID-19 patients who are older               RBD and NTD can block SARS-CoV-2 infection of respiratory
and/or who experienced more severe disease.                            epithelial cells by inhibiting the interactions of the viral spike
                                                                       with the ACE2 receptor.17-20 Thus, as expected, the early rise
Early SARS-CoV-2 B and T cell responses correlated                     and decline of antibodies neutralizing live SARS-CoV-2 were
with durable spike and RBD IgG antibody binding and                    similar to the kinetics of antibodies binding the spike and RBD
neutralization titers                                                  protein. The striking finding is the bi-phasic curve of the spike-
We assessed correlations between SARS-CoV-2-specific im-               specific binding and neutralizing antibody responses when
mune responses using the individual-level models to interpolate        analyzed with the power law model, which provides a better fit
the magnitude of responses for each COVID-19 patient at early          for the antibody kinetics after the peak response.21 This bi-
(day 30) or later (day 180) convalescent time points (Figure 7E).      phasic decline accords with other recently published observa-
We found that durable serum neutralization titers correlated           tions on SARS-CoV-2 serological kinetics.22,23 With sampling
with the magnitude of IgG+ binding antibodies to spike, NTD            data extended to 250 days, we were able to detect a slowing
and RBD at day 180 each (day 180; Spearman R = 0.62, 0.61,             of the decay of these functional antibodies toward a plateau
and 0.61, respectively; all p values < 0.0001). Similarly, the fre-    level, suggestive of the generation of longer-lived plasma cells,
quency of RBD+ IgG+ memory B cells at day 30 correlated with           and durable antibody responses. The importance of these ob-
the maintenance of RBD+ IgG antibodies (day 180; Spearman              servations is that following recovery, neutralizing antibodies
R = 0.53, p < 0.0001) and neutralization antibody titers (day          may persist, albeit at low levels, and may act as the first line of
180; Spearman R = 0.48, p < 0.0001). We also observed that             defense against future encounters of SARS-CoV-2 and possibly
the magnitude of S1-specific CD4+ T cells at day 30 correlated         related human coronaviruses.
with durable IgG antibodies against spike (day 180; Spearman              Another interesting finding of this investigation is the remark-
R = 0.56, p < 0.0001), NTD (Spearman R = 0.62, p < 0.0001),            ably stable antibody responses among the pre-pandemic and
and RBD (Spearman R = 0.47, p = 0.0002) (Figure 7E). These find-       COVID-19 patients to the common human coronaviruses that
ings are consistent with early SARS-CoV-2 memory B cells and           are acquired in children and adults. These data are most consis-
CD4+ T cells supporting the generation of durable antibody             tent with the generation of long-lived plasma cells and refute the
responses.                                                             current notion that these antibody responses to human corona-
                                                                       viruses are short lived. Moreover, the COVID-19 patients
DISCUSSION                                                             mounted increased IgG antibody responses to SARS-CoV-1, a
                                                                       related pathogen that none likely had experienced previous
Establishing immune memory is essential in the defense against         exposure to. This finding is consistent with the booster response
SARS-CoV-2 infection. To end the COVID-19 pandemic, it is crit-        of SARS-CoV-1 neutralizing antibodies that we recently
ical to know how long immunity against SARS-CoV-2 will persist         observed following SARS-CoV-2 mRNA vaccination.3,24 Taken
after infection and whether it will be sufficient to prevent new in-   together, these results may have implications for a broader strat-
fections and severe disease in years to come. Identifying, in-         egy for vaccines targeting multiple betacoronaviruses.
depth, the adaptive immune components leading to recovery                 The durable antibody responses in the COVID-19 recovery
and modeling the trends of each response was enabled by the            period are further substantiated by the ongoing rise in both the
longitudinal sampling of a large number of COVID-19 patients.          spike and RBD memory B cell responses after over 3–5 months
Here, we show that most convalescent COVID-19 patients                 before entering a plateau phase over 6–8 months. Persistence of
mount durable antibodies, B cells, and T cells specific for            RBD memory B cells has been noted.25-27 We presume this may
SARS-CoV-2 up to 250 days, and the kinetics of these responses         be explained by sustained production of memory B cells in
provide an early indication for a favorable course ahead to            germinal centers of lymph nodes draining the respiratory tract
achieve long-lived immunity. Because the cohort will be followed       in the early months, followed by the memory B cell redistribution
for 2–3 more years, we can build on these results to define the        into the circulation as the germinal centers begin to recede.
progression to long-lived immunity against this novel human co-        Thus, the induction and maintenance of memory B cells and,
ronavirus, which can guide rational responses when future out-         over time, long-lived plasma cells, will continue to furnish higher
breaks occur.                                                          affinity antibodies if re-exposures occur.

                                                                                                                                  Page 27
                                                                                      Cell Reports Medicine 2, 100354, July 20, 2021 11
                                                                                                                               EXHIBIT E
          ll
     OPEN ACCESS                                                                                                                         Article

   In contrast to spike memory B cell kinetics, SARS-CoV-2-spe-        after. Because our longitudinal study will extend beyond 2 years,
cific CD4+ and CD8+ memory T cells each peak early, within the         we can corroborate our models with subsequent experimental
first month, but then slowly decline over the next 6–7 months. Cen-    data on the persistence of immune memory. Our study popula-
tral memory Th1-type CD4+ T cells dominate throughout the early        tion was primarily outpatients with mild-to-moderate COVID-19
infection and recovery period. However, the CD8+ T cells exhibit a     and thus we were unable to evaluate immune memory in those
predominant effector memory phenotype early that transitions to        with the extreme presentations, both asymptomatic and severe
those effector memory cells re-expressing CD45RA, maintaining          COVID-19. However, mild-moderate illness accounts for >80%
expression of antiviral cytokines and effector functions that have     of COVID-19 cases30, highlighting the relevance of our findings
been shown to provide protective immunity against other viral          over time.
pathogens. We also provide clear evidence that the CD4+
T cells mount a broader antigen-specific response across the           STAR+METHODS
structural and accessory gene products, whereas the CD8+
T cells are predominantly nucleocapsid specific and spike-spe-         Detailed methods are provided in the online version of this paper
cific responses are substantially lower in frequency.                  and include the following:
   Our study demonstrates the considerable immune heteroge-
neity in the generation of potentially protective response against         d   KEY RESOURCES TABLE
SARS-CoV-2, and by focusing on the dynamics and mainte-                    d   RESOURCE AVAILABILITY
nance of B and T cell memory responses, we were able to iden-                  B Lead contact

tify features of these early cellular responses that can forecast              B Materials availability

the durability of a potentially effective antibody response. The               B Data and code availability

ability to mount higher frequencies of RBD-specific memory                 d   EXPERIMENTAL MODEL AND SUBJECT DETAILS
IgG+ B cells early in infection was the best indicator for a durable           B Study populations

RBD-specific IgG antibody and neutralizing antibody response.              d   METHOD DETAILS
In addition, higher frequency CD4+ T cells were associated                     B PBMC processing

with stronger spike IgG and neutralizing antibody responses.                   B Antibody binding assay

However, the induction and peak response of SARS-CoV-2-spe-                    B Viruses and cell lines

cific CD8+ T cells occurs independently to these antibody re-                  B Focus reduction neutralization test

sponses. Interestingly, while it has been widely reported that                 B Spike and RBD memory B cell flow cytometry assays

age correlates with COVID-19 disease severity, we found that                   B Intracellular cytokine staining (ICS) assay

age and disease severity were independent co-variates associ-              d   QUANTIFICATION AND STATISTICAL ANALYSIS
ated with the magnitude of both SARS-CoV-2-specific CD4+                       B Binding and neutralizing antibody responses

T cell and humoral SARS-CoV-2 immunity, but not with the                       B B cell responses

magnitude of CD8+ T cell responses. In the case of T cells,                    B T cell responses

whether the T cell differences are related to the frequencies or
                                                                       SUPPLEMENTAL INFORMATION
specificities of pre-existing coronavirus CD4+ and CD8+ T cell
immunity will require additional future analysis.                      Supplemental information can be found online at https://doi.org/10.1016/j.
   The COVID-19 pandemic remains a global public health threat         xcrm.2021.100354.
after 1 year of overwhelming disruption and loss. Overcoming
the challenges to end the pandemic is accentuated by the recog-        ACKNOWLEDGMENTS
nition that SARS-CoV-2 can undergo rapid antigenic variation
that may lower vaccine effectiveness in preventing new cases           First, we thank the participants for volunteering their time and effort to partic-
                                                                       ipate in this study. We thank Children’s Healthcare of Atlanta, the Georgia
and progression to severe disease.24,28,29 Our findings show
                                                                       Research Alliance, and the Donaldson Trust for their support. The Emory Chil-
that most COVID-19 patients induce a wide-ranging immune de-           dren’s Center-Vaccine Research Clinic also thanks Laila Hussaini, Ashley Tip-
fense against SARS-CoV-2 infection, encompassing antibodies            pett, Amy Muchinsky, and Sydney Biccum for their assistance with this study.
and memory B cells recognizing both the RBD and other regions          At the Hope Clinic of Emory Vaccine Center, we thank Rebecca Fineman, Du-
of the spike, broadly-specific and polyfunctional CD4+ T cells,        mingu Nipuni Gomes, Ellie Butler, and Michelle Wiles for their assistance with
and polyfunctional CD8+ T cells. The immune response to natu-          the study. At the Fred Hutchinson Cancer Research Center, we thank Roland
                                                                       Strong for providing recombinant SARS-CoV-2 hexapro spike (S6P) and Leo
ral infection is likely to provide some degree of protective immu-
                                                                       Stamatatos for providing RBD protein. We also thank Rebecca Putnam,
nity even against SARS-CoV-2 variants because the CD4+ and             Todd Haight, Kim Louis, Ro Yoon, Carol Marty, Daryl Morris, Xiaoling Song,
CD8+ T cell epitopes will likely be conserved. Thus, vaccine in-       Mark Majeres, Joe Abbott, Omolara Akingba, Josh Donahue, Tu Anh Nguyen,
duction of CD8+ T cells to more conserved antigens such as             Katharine Schwedhelm, Carly Sprague, and Terri Stewart for their vital assis-
the nucleocapsid, rather than just to SARS-CoV-2 spike anti-           tance with this study. The graphical abstract was created with BioRender.com.
gens, may add benefit to more rapid containment of infection              The research reported in this publication was supported in part by COVID
as SARS-CoV-2 variants overtake the prevailing strains.                supplements from the National Institute of Allergy and Infectious Diseases
                                                                       and the Office of the Director of the National Institutes of Health under
                                                                       award numbers UM1AI068618-14S1 and UM1AI069481-14S1 (M.J.M.);
Limitations of the study                                               UM1A057266-S1, U19AI057266-17S1, 1U54CA260563, and U19AI090023
Our study evaluates COVID-19 patients only up to 8 months and          (R. Ahmed); ORIP/OD P51OD011132 (M.S.S.); and T32AI074492 (L.E.N.).
requires models to estimate immune response half-lives there-          This work was also supported by grants from the Oliver S. and Jennie R.



12 Cell Reports Medicine 2, 100354, July 20, 2021
                                                                                                                                            Page 28
                                                                                                                                               EXHIBIT E
                                                                                                                                                       ll
Article                                                                                                                                          OPEN ACCESS


Donaldson Charitable Trust (R. Ahmed); Paul G. Allen Family Foundation               9. Slifka, M.K., Antia, R., Whitmire, J.K., and Ahmed, R. (1998). Humoral im-
Award #12931 (M.J.M.); Seattle COVID-19 Cohort Study (Fred Hutchinson                   munity due to long-lived plasma cells. Immunity 8, 363–372.
Cancer Research Center, M.J.M.); the Joel D. Meyers Endowed Chair                   10. Hammarlund, E., Lewis, M.W., Hansen, S.G., Strelow, L.I., Nelson, J.A.,
(M.J.M.); An Emory EVPHA Synergy Fund award (M.S.S. and J.W.); COVID-                   Sexton, G.J., Hanifin, J.M., and Slifka, M.K. (2003). Duration of antiviral im-
Catalyst-I3 Funds from the Woodruff Health Sciences Center (M.S.S.); the                munity after smallpox vaccination. Nat. Med. 9, 1131–1137.
Center for Childhood Infections and Vaccines (M.S.S. and J.W.); Children’s
                                                                                    11. Manz, R.A., Thiel, A., and Radbruch, A. (1997). Lifetime of plasma cells in
Healthcare of Atlanta (M.S.S. and J.W.); a Woodruff Health Sciences Center
                                                                                        the bone marrow. Nature 388, 133–134.
2020 COVID-19 CURE Award (M.S.S.); and the Vital Projects/Proteus funds.
The content is solely the responsibility of the authors and does not necessarily    12. Amanna, I.J., Carlson, N.E., and Slifka, M.K. (2007). Duration of humoral
represent the official views of the funders.                                            immunity to common viral and vaccine antigens. N. Engl. J. Med. 357,
                                                                                        1903–1915.

AUTHOR CONTRIBUTIONS                                                                13. Davis, C.W., Jackson, K.J.L., McCausland, M.M., Darce, J., Chang, C.,
                                                                                        Linderman, S.L., Chennareddy, C., Gerkin, R., Brown, S.J., Wrammert,
M.J.M and R. Ahmed conceived the study. M.J.M., S.E., J.C., E.J.A., A.K.M,              J., et al. (2020). Influenza vaccine-induced human bone marrow plasma
N.R., and J.O.K. established the cohort and recruited the participants. S.L.L.,         cells decline within a year after vaccination. Science 370, 237–241.
M.P.L., C.W.D., M.P.G., S.G., K.A.S., G.M., C.N., V.V.E., L.L., and D.S.S. con-     14. Ellis, P., Somogyvári, F., Virok, D.P., Noseda, M., and McLean, G.R.
ducted serological assays and related analyses. H.A., V.I.Z., B.P., and Z.M. con-       (2021). Decoding Covid-19 with the SARS-CoV-2 Genome. Curr. Genet.
ducted formal statistical analyses and modeling. K.W.C., R.W., and L.E.N.               Med. Rep. Jan 9, 1–12.
planned, performed, and analyzed antigen-specific B cell flow cytometry.            15. Akondy, R.S., Fitch, M., Edupuganti, S., Yang, S., Kissick, H.T., Li, K.W.,
S.C.D., K.W.C., and S.F. conceived, supervised, performed, and analyzed                 Youngblood, B.A., Abdelsamed, H.A., McGuire, D.J., Cohen, K.W., et al.
T cell experiments. V.E.E, K.F., and L.L. performed FRNT assays. K.W.C.,                (2017). Origin and differentiation of human memory CD8 T cells after vacci-
S.L.L., and Z.M. drafted the original manuscript; M.J.M., M.S.S., and R. Ahmed          nation. Nature 552, 362–367.
edited the manuscript. All authors read and approved the manuscript. M.J.M.,
                                                                                    16. Veit, O., Domingo, C., Niedrig, M., Staehelin, C., Sonderegger, B., Héquet,
R.A, J.W., and M.S.S. secured funds and supervised the project.
                                                                                        D., Stoeckle, M., Calmy, A., Schiffer, V., Bernasconi, E., et al.; Swiss HIV
                                                                                        Cohort Study (2018). Long-term Immune Response to Yellow Fever Vacci-
DECLARATION OF INTERESTS                                                                nation in Human Immunodeficiency Virus (HIV)-Infected Individuals De-
                                                                                        pends on HIV RNA Suppression Status: Implications for Vaccination
The authors declare no competing interests.                                             Schedule. Clin. Infect. Dis. 66, 1099–1108.
                                                                                    17. Walls, A.C., Park, Y.J., Tortorici, M.A., Wall, A., McGuire, A.T., and Veesler,
Received: April 17, 2021                                                                D. (2020). Structure, Function, and Antigenicity of the SARS-CoV-2 Spike
Revised: May 27, 2021                                                                   Glycoprotein. Cell 181, 281–292.
Accepted: June 24, 2021
                                                                                    18. Ju, B., Zhang, Q., Ge, J., Wang, R., Sun, J., Ge, X., Yu, J., Shan, S., Zhou,
Published: July 20, 2021
                                                                                        B., Song, S., et al. (2020). Human neutralizing antibodies elicited by SARS-
                                                                                        CoV-2 infection. Nature 584, 115–119.
REFERENCES
                                                                                    19. Seydoux, E., Homad, L.J., MacCamy, A.J., Parks, K.R., Hurlburt, N.K.,
                                                                                        Jennewein, M.F., Akins, N.R., Stuart, A.B., Wan, Y.H., Feng, J., et al.
 1. Sette, A., and Crotty, S. (2021). Adaptive immunity to SARS-CoV-2 and
                                                                                        (2020). Analysis of a SARS-CoV-2-Infected Individual Reveals Develop-
    COVID-19. Cell 184, 861–880.
                                                                                        ment of Potent Neutralizing Antibodies with Limited Somatic Mutation. Im-
 2. Stephens, D.S., and McElrath, M.J. (2020). COVID-19 and the Path to Im-             munity 53, 98–105.
    munity. JAMA 324, 1279–1281.
                                                                                    20. Zost, S.J., Gilchuk, P., Case, J.B., Binshtein, E., Chen, R.E., Nkolola, J.P.,
 3. Doria-Rose, N., Suthar, M.S., Makowski, M., O’Connell, S., McDermott,               Schäfer, A., Reidy, J.X., Trivette, A., Nargi, R.S., et al. (2020). Potently
    A.B., Flach, B., Ledgerwood, J.E., Mascola, J.R., Graham, B.S., Lin,                neutralizing and protective human antibodies against SARS-CoV-2. Na-
    B.C., et al.; mRNA-1273 Study Group (2021). Antibody Persistence                    ture 584, 443–449.
    through 6 Months after the Second Dose of mRNA-1273 Vaccine for                 21. Zarnitsyna, V.I., Akondy, R.S., Ahmed, H., McGuire, D.J., Zarnitsyn, V.G.,
    Covid-19. N. Engl. J. Med. 384, 2259–2261.                                          Moore, M., Johnson, P.L.F., Ahmed, R., Li, K., Hellerstein, M., and Antia, R.
 4. Anderson, E.J., Rouphael, N.G., Widge, A.T., Jackson, L.A., Roberts, P.C.,          (2021). Dynamics and turnover of memory CD8 T cell responses following
    Makhene, M., Chappell, J.D., Denison, M.R., Stevens, L.J., Pruijssers,              yellow fever vaccination. bioRxiv. https://doi.org/10.1101/2021.01.23.
    A.J., et al.; mRNA-1273 Study Group (2020). Safety and Immunogenicity               427919.
    of SARS-CoV-2 mRNA-1273 Vaccine in Older Adults. N. Engl. J. Med.               22. Wheatley, A.K., Juno, J.A., Wang, J.J., Selva, K.J., Reynaldi, A., Tan, H.X.,
    383, 2427–2438.                                                                     Lee, W.S., Wragg, K.M., Kelly, H.G., Esterbauer, R., et al. (2021). Evolution
 5. Sadoff, J., Le Gars, M., Shukarev, G., Heerwegh, D., Truyers, C., de Groot,         of immune responses to SARS-CoV-2 in mild-moderate COVID-19. Nat.
    A.M., Stoop, J., Tete, S., Van Damme, W., Leroux-Roels, I., et al. (2021).          Commun. 12, 1162.
    Interim Results of a Phase 1-2a Trial of Ad26.COV2.S Covid-19 Vaccine.          23. Turner, J.S., Kim, W., Kalaidina, E., Goss, C.W., Rauseo, A.M., Schmitz,
    N. Engl. J. Med. 384, 1824–1835.                                                    A.J., Hansen, L., Haile, A., Klebert, M.K., Pusic, I., et al. (2021). SARS-
 6. Callow, K.A., Parry, H.F., Sergeant, M., and Tyrrell, D.A. (1990). The time         CoV-2 infection induces long-lived bone marrow plasma cells in humans.
    course of the immune response to experimental coronavirus infection of              Nature. https://doi.org/10.1038/s41586-021-03647-4.
    man. Epidemiol. Infect. 105, 435–446.                                           24. Stamatatos, L., Czartoski, J., Wan, Y.H., Homad, L.J., Rubin, V., Glantz,
 7. Edridge, A.W.D., Kaczorowska, J., Hoste, A.C.R., Bakker, M., Klein, M.,             H., Neradilek, M., Seydoux, E., Jennewein, M.F., MacCamy, A.J., et al.
    Loens, K., Jebbink, M.F., Matser, A., Kinsella, C.M., Rueda, P., et al.             (2021). mRNA vaccination boosts cross-variant neutralizing antibodies eli-
    (2020). Seasonal coronavirus protective immunity is short-lasting. Nat.             cited by SARS-CoV-2 infection. Science, eabg9175.
    Med. 26, 1691–1693.                                                             25. Gaebler, C., Wang, Z., Lorenzi, J.C.C., Muecksch, F., Finkin, S., To-
 8. Lavine, J.S., Bjornstad, O.N., and Antia, R. (2021). Immunological charac-          kuyama, M., Cho, A., Jankovic, M., Schaefer-Babajew, D., Oliveira, T.Y.,
    teristics govern the transition of COVID-19 to endemicity. Science 371,             et al. (2021). Evolution of antibody immunity to SARS-CoV-2. Nature
    741–745.                                                                            591, 639–644.



                                                                                                       Cell Reports Medicine 2, 100354, July 20, 2021 13
                                                                                                                                                            Page 29
                                                                                                                                              EXHIBIT E
             ll
      OPEN ACCESS                                                                                                                                       Article
26. Dan, J.M., Mateus, J., Kato, Y., Hastie, K.M., Yu, E.D., Faliti, C.E., Grifoni,       Assay for Measuring SARS-CoV-2 Neutralizing Antibodies. Curr. Protoc.
    A., Ramirez, S.I., Haupt, S., Frazier, A., et al. (2021). Immunological mem-          Immunol. 131, e116.
    ory to SARS-CoV-2 assessed for up to 8 months after infection. Science            35. Suthar, M.S., Zimmerman, M.G., Kauffman, R.C., Mantus, G., Linderman,
    371, eabf4063.                                                                        S.L., Hudson, W.H., Vanderheiden, A., Nyhoff, L., Davis, C.W., Adekunle,
27. Rodda, L.B., Netland, J., Shehata, L., Pruner, K.B., Morawski, P.A., Thou-            O., et al. (2020). Rapid Generation of Neutralizing Antibody Responses in
    venel, C.D., Takehara, K.K., Eggenberger, J., Hemann, E.A., Waterman,                 COVID-19 Patients. Cell Rep Med 1, 100040.
    H.R., et al. (2021). Functional SARS-CoV-2-Specific Immune Memory Per-
                                                                                      36. Katzelnick, L.C., Coello Escoto, A., McElvany, B.D., Chávez, C., Salje, H.,
    sists after Mild COVID-19. Cell 184, 169–183.
                                                                                          Luo, W., Rodriguez-Barraquer, I., Jarman, R., Durbin, A.P., Diehl, S.A.,
28. Mascola, J.R., Graham, B.S., and Fauci, A.S. (2021). SARS-CoV-2 Viral                 et al. (2018). Viridot: An automated virus plaque (immunofocus) counter
    Variants-Tackling a Moving Target. JAMA 325, 1261–1262.                               for the measurement of serological neutralizing responses with application
29. Edara, V.V., Norwood, C., Floyd, K., Lai, L., Davis-Gardner, M.E., Hudson,            to dengue virus. PLoS Negl. Trop. Dis. 12, e0006862.
    W.H., Mantus, G., Nyhoff, L.E., Adelman, M.W., Fineman, R., et al. (2021).
                                                                                      37. Hsieh, C.L., Goldsmith, J.A., Schaub, J.M., DiVenere, A.M., Kuo, H.C.,
    Infection- and vaccine-induced antibody binding and neutralization of the
                                                                                          Javanmardi, K., Le, K.C., Wrapp, D., Lee, A.G., Liu, Y., et al. (2020). Struc-
    B.1.351 SARS-CoV-2 variant. Cell Host Microbe 29, 516–521.
                                                                                          ture-based design of prefusion-stabilized SARS-CoV-2 spikes. Science
30. Wu, Z., and McGoogan, J.M. (2020). Characteristics of and Important Les-              369, 1501–1505.
    sons From the Coronavirus Disease 2019 (COVID-19) Outbreak in China:
                                                                                      38. Dintwe, O., Rohith, S., Schwedhelm, K.V., McElrath, M.J., Andersen-Nis-
    Summary of a Report of 72 314 Cases From the Chinese Center for Dis-
                                                                                          sen, E., and De Rosa, S.C. (2019). OMIP-056: Evaluation of Human Con-
    ease Control and Prevention. JAMA 323, 1239–1242.
                                                                                          ventional T Cells, Donor-Unrestricted T Cells, and NK Cells Including
31. Ellebedy, A.H., Jackson, K.J., Kissick, H.T., Nakaya, H.I., Davis, C.W.,              Memory Phenotype by Intracellular Cytokine Staining. Cytometry A 95,
    Roskin, K.M., McElroy, A.K., Oshansky, C.M., Elbein, R., Thomas, S.,                  722–725.
    et al. (2016). Defining antigen-specific plasmablast and memory B cell
                                                                                      39. Horton, H., Thomas, E.P., Stucky, J.A., Frank, I., Moodie, Z., Huang, Y.,
    subsets in human blood after viral infection or vaccination. Nat. Immunol.
                                                                                          Chiu, Y.L., McElrath, M.J., and De Rosa, S.C. (2007). Optimization and
    17, 1226–1234.
                                                                                          validation of an 8-color intracellular cytokine staining (ICS) assay to quan-
32. Cross-Network PBMC SOP Working Group (2018). Cross-Network PBMC
                                                                                          tify antigen-specific T cells induced by vaccination. J. Immunol. Methods
    Processing SOP v6.0 (HIV/AIDS Network Coordination (HANC)), https://
                                                                                          323, 39–54.
    doi.org/. https://doi.org/10.1016/j.jim.2014.03.024. https://www.hanc.info/
    labs/Documents/PBMC%20Documents/HANC-LAB-P0001_v6.                                40. Finak, G., McDavid, A., Chattopadhyay, P., Dominguez, M., De Rosa, S.,
    0_2018-04-26_PBMC_SOP.pdf.                                                            Roederer, M., and Gottardo, R. (2014). Mixture models for single-cell as-
                                                                                          says with applications to vaccine studies. Biostatistics 15, 87–101.
33. Xie, X., Muruato, A., Lokugamage, K.G., Narayanan, K., Zhang, X., Zou, J.,
    Liu, J., Schindewolf, C., Bopp, N.E., Aguilar, P.V., et al. (2020). An Infec-     41. Bakdash, J.Z., and Marusich, L.R. (2017). Repeated Measures Correla-
    tious cDNA Clone of SARS-CoV-2. Cell Host Microbe 27, 841–848.                        tion. Front. Psychol. 8, 456.
34. Vanderheiden, A., Edara, V.V., Floyd, K., Kauffman, R.C., Mantus, G., An-         42. Newton, M.A., Noueiry, A., Sarkar, D., and Ahlquist, P. (2004). Detecting
    derson, E., Rouphael, N., Edupuganti, S., Shi, P.Y., Menachery, V.D., et al.          differential gene expression with a semiparametric hierarchical mixture
    (2020). Development of a Rapid Focus Reduction Neutralization Test                    method. Biostatistics 5, 155–176.




14 Cell Reports Medicine 2, 100354, July 20, 2021
                                                                                                                                                           Page 30
                                                                                        EXHIBIT E
                                                                                              ll
Article                                                                                  OPEN ACCESS


STAR+METHODS

KEY RESOURCES TABLE



REAGENT or RESOURCE                    SOURCE                     IDENTIFIER
Antibodies
Mouse Anti-Human CD3/BV510             BD Biosciences             564713; RRID:AB_2738909
Mouse Anti-Human CD14/BV510            BD Biosciences             563079; RRID:AB_2737993
Mouse Anti-Human CD56/BV510            BD Biosciences             563041; RRID:AB_2732786
Mouse Anti-Human CD19/BUV395           BD Biosciences             563549; RRID:AB_2738272
Mouse Anti-Human CD20/BUV737           BD Biosciences             612849; RRID:AB_2870169
Mouse Anti-Human CD21/PE-Cy7           BD Biosciences             561374; RRID:AB_10681717
Mouse Anti-Human CD27/BV605            BD Biosciences             302830; RRID: AB_2561450
Mouse Anti-Human CD38/BB700            BioLegend                  566445; RRID:AB_2744375
Mouse Anti-Human IgA/VioBlue           Miltenyi Biotec            130-114-005; RRID:AB_2733958
Mouse Anti-Human IgD/BV650             BD Biosciences             740594; RRID:AB_2740295
Mouse Anti-Human IgG/BV786             BD Biosciences             564230; RRID:AB_2738684
Mouse Anti-Human IgM/PE-Dazzle 594     BioLegend                  314530; RRID:AB_2566483
Streptavidin (PE)                      Invitrogen                 S21388; RRID:AB_2892541
Streptavidin (AF488)                   Invitrogen                 S32354; RRID:AB_2315383
Streptavidin (AF647)                   Invitrogen                 S32357; RRID:AB_2892542
Live/Dead Fixable Aqua Stain           Invitrogen                 L34957
Fixable Viability Dye/eFluor 450       Invitrogen                 65-0863
Mouse Anti-Human CD14/BUV661           BD Biosciences             741684; RRID:AB_2868407
Mouse Anti-Human CD19/BUV563           BD Biosciences             612916; RRID:AB_2870201
Mouse Anti-Human CD16/BV570            BioLegend                  302036; RRID:AB_2632790
Mouse Anti-Human CD56/BV750            BioLegend                  362556; RRID:AB_2801001
Mouse Anti-Human CD3/APC-Fire750       BioLegend                  300470; RRID:AB_2629689
Mouse Anti-Human CD4/BV480             BD Biosciences             566104; RRID:AB_2739506
Mouse Anti-Human CD8/BUV805            BD Biosciences             612889; RRID:AB_2833078
Mouse Anti-Human CD197(CCR7)/BV605     BioLegend                  353224; RRID:AB_2561753
Mouse Anti-Human CD45RA/BUV496         BD Biosciences             750258; RRID:AB_2874456
Mouse Anti-Human CD25/BV650            BD Biosciences             563719; RRID: AB2744337
Rat Anti-Human FOXP3/PE-Cy5.5          Invitrogen                 35-4776-42; RRID:AB_11218682
Mouse Anti-Human CD32/PE-Dazzle        BioLegend                  303218; RRID:AB_2716072
Mouse Anti-Human CD65/BV711            BioLegend                  305042; RRID:AB_2800778
Mouse Anti-Human CD183/PE-Cy5          BD Biosciences             551128; RRID:AB_394061
Mouse Anti-Human CD196 (CCR6)/BV786    BD Biosciences             563704; RRID:AB_2738381
Rat Anti-Human CD294 (CRTH2)/PE        BioLegend                  350106; RRID:AB_10900060
Mouse Anti-Human IFN-g/V450            BD Biosciences             560371; RRID:AB_1645594
Rat Anti-Human IL-2/APC                BioLegend                  500310; RRID:AB_315097
Mouse Anti-Human TNF/BUV395            BD Biosciences             563996; RRID:AB_2738533
Mouse Anti-Human IL-17A/PE-Cy7         BioLegend                  512315; RRID:AB_2295923
Rat Anti-Human IL-4/BB700              BD Biosciences             Custom
Rat Anti-Human/Anti-Mouse IL-5/BB630   BD Biosciences             Custom
Rat Anti-Human IL-13/BV421             BD Biosciences             Custom
Mouse Anti-Human CD154 (BUV737)        BD Biosciences             748983; RRID:AB_2873383
Mouse Anti-Human Granzyme B/AF700      BD Biosciences             560213; RRID:AB_1645453
Mouse Anti-Human Perforin/FITC         BD Biosciences             353310; RRID:AB_2571967
Mouse Anti-Human Ki-67/BB660           BD Biosciences             Custom
                                                                                (Continued on next page)


                                                                                                   Page 31
                                                         Cell Reports Medicine 2, 100354, July 20, 2021 e1
                                                                                                                    EXHIBIT E
           ll
        OPEN ACCESS                                                                                                         Article

Continued
REAGENT or RESOURCE                             SOURCE                                        IDENTIFIER
Bacterial and virus strains
icSARS-CoV-2-mNG                                Xie et a.                                     N/A
Chemicals, peptides, and recombinant proteins
SARS-CoV-2 Spike peptides                       Biosynthesis                                  Custom
SARS-CoV-2 E, M, N and ORF peptides             Genscript                                     Custom
SARS-CoV-2 Spike protein (S6P)                  Fred Hutchinson Cancer Research Center        Custom
SARS-CoV-2 RBD protein                          Fred Hutchinson Cancer Research Center        Custom
Methylcellulose                                 Sigma-Aldrich                                 M0512-250G
TrueBlue Peroxidase Substrate                   KPL                                           5510-0050
Critical commercial assays
V-PLEX COVID-19 Coronavirus Panel 2             Meso Scale Discovery                          K15369U
(IgG) Kit
V-PLEX COVID-19 Coronavirus Panel 2             Meso Scale Discovery                          K15371U
(IgA) Kit
V-PLEX COVID-19 Coronavirus Panel 2             Meso Scale Discovery                          K15370U
(IgM) Kit
Experimental models: Cell lines
VeroE6 C1008 cells                              ATCC                                          Cat# CRL-1586; RRID:CVCL_0574
Software and algorithms
FlowJo                                          BD Biosciences                                V9.9.4
R                                               R Foundation for Statistical Computing        V3.6.1
GraphPad Prism                                  GraphPad                                      V7, 8 and 9
Viridot                                         Katzelnick et al.                             https://github.com/leahkatzelnick/Viridot
Monolix                                         Lixoft                                        MonolixSuite2019R1
Other
ELISPOT reader                                  Immunospot                                    CTL ImmunoSpot S6 Universal Analyzer


RESOURCE AVAILABILITY

Lead contact
Further information and requests for resources and reagents should be directed to and will be fulfilled by the lead contact, M. Juliana
McElrath (jmcelrat@fredhutch.org).

Materials availability
This study did not generate new unique reagents.

Data and code availability
The underlying data for this paper will be shared by the lead contact upon request without restriction.

EXPERIMENTAL MODEL AND SUBJECT DETAILS

Study populations
Two longitudinal COVID-19 cohort studies at Fred Hutchinson Cancer Research Center (Seattle, Washington) and Emory University
(Atlanta, Georgia) began after receiving institutional review board approvals (IRB 10440, IRB 00001080 and IRB00022371). Adults 318
years were enrolled who met eligibility criteria for SARS-CoV-2 infection and provided informed consent. Study participants provided
medical history of co-morbidities, presentation of SARS-CoV-2 infection onset and disease course, and peripheral blood at initial and
follow up visits for analysis of serum antibody and cellular immune responses. Additional longitudinal archived sera and PBMC from
pre-pandemic study populations from Emory and Seattle served as controls for the immune assays.
   The Atlanta study population included adult volunteers over the age of 18 who were diagnosed with COVID-19 by a commercially
available SARS CoV-2 PCR assay, rapid antigen test, or clinical syndrome only (later confirmed with serology) due to limited SARS-
CoV-2 testing during the early period of the pandemic. Ambulatory participants were recruited through local advertisements,



e2 Cell Reports Medicine 2, 100354, July 20, 2021
                                                                                                                               Page 32
                                                                                                                       EXHIBIT E
                                                                                                                             ll
Article                                                                                                                 OPEN ACCESS


internet-based avenues (such as social media, listserves), COVID-19 testing sites, and primary care clinics. Hospitalized patients
were identified through SARS-CoV-2 testing. Informed consent was obtained from all participants prior to conduct of study proced-
ures. Initial acute peripheral blood samples were collected from hospitalized patients at the time of enrollment. Convalescent sam-
ples from hospitalized patients were collected when the patients were able to return for a visit to the clinical research site at the next
study visit. Serial peripheral blood samples were collected starting at about 30 days after the onset of COVID-19 symptoms and/or
after PCR positivity for SARS-CoV-2. Thereafter, samples were collected at 3, 6, and 9 months. The study is ongoing with expected
completion of sample collection from participants in February 2023. Participants were excluded if they were immunocompromised,
HIV positive, had active hepatitis B or C virus infection, used immunosuppressive drugs for 2 weeks or more in the preceding
3 months, received blood products or immune globulin 42 days prior to enrollment, received convalescent COVID-19 plasma, or
were pregnant or breast feeding. We report on 110 participants to date, of which 73% were diagnosed by SARS-CoV-2 PCR, the
remaining were diagnosed by rapid antigen test or serology. Demographic features of the participants are as follows: median age
was 48; 45% were male; the majority (80%) were white, 11% Black/African American, 6% Asian, and 8% were Hispanic/Latinx
ethnicity. The most frequent co-morbid conditions were hypertension, obesity, heart disease and diabetes mellitus. The most
frequent COVID-19 symptoms were myalgia/fatigue, fever, cough, headache, loss of smell and taste (Table S1). Hospitalized patients
were older, with a median age of 56; a higher percentage were Black/African American (27%); and 100% had fever.
   Longitudinal pre-pandemic sera samples from Emory were collected from individuals participating in a yellow fever vaccine study
from 2014-2016 or an influenza vaccine study from 2015-201815,31. Data were included for analysis of binding antibody responses
and are presented as days post-irrelevant (yellow fever) vaccination. The study was approved by the Emory University IRB and do-
nors were enrolled after providing written informed consent.
   The Seattle COVID-19 Cohort study participants were recruited from the Seattle metropolitan area by social media advertisements,
partnership with the local emergency medical service and by word of mouth. Study participants were screened and enrolled by the
Seattle Vaccine Trials Unit staff. Eligibility criteria included adults at risk for SARS-CoV-2 infection or those diagnosed with COVID-19
by a commercially available SARS-CoV-2 PCR assay or blood antibody test and willing to have at least four blood draws collected
over one year. Exclusion criteria included pregnancy and inability to donate blood.
   Informed electronic consent was obtained from all Seattle participants during a screening phone call with study clinical staff. Inter-
ested participants were screened, consented and medical history and COVID-19 illness onset date and symptoms collected. Par-
ticipants undiagnosed with COVID-19 had a nasopharyngeal (NP) swab collected and tested for SARS-CoV-2 via an FDA-approved
PCR test and blood was collected for SARS-CoV-2 antibody (Abbott) and study assays. Those with either a positive PCR or antibody
test were asked to return for future blood draws. Those who tested negative were asked to return as controls for the positive cohort
and in case they tested positive in the future. Participants with a positive test prior to study enrollment or those diagnosed in study
were asked to provide blood donation at approximately 7 days, 2 weeks, 1, 2, 3, 4, 6, 9- and 12-months post symptom onset. After
completing one year of study, participants will be given the option of continuing the longitudinal study for up to two or more years. At
each study visit, participant symptoms and medical history is updated. Those with COVID-19 symptoms after enrollment in all groups
are offered a nasopharyngeal swab PCR SARS-CoV-2 test.
   As of October 2020, 805 individuals have contacted the Seattle COVID-19 cohort study and 425 have enrolled. This includes 281
negative and 144 SARS-CoV-2 positive participants. Reasons for not enrolling include lack of interest, not meeting the eligibility
criteria, inability to travel to blood draw location and inability to collect study blood. No participants have terminated from the study.
Study enrollment and follow-up remains ongoing. Samples from SARS-CoV-2 negative subjects were included in B and T cell assays
as ‘contemporaneous’ negative controls.
   Peripheral blood mononuclear cells (PBMC) were obtained from HIV-1 seronegative donors who were recruited at the Seattle Vac-
cine Trials Unit before 2019 as part of the study ‘‘Establishing Immunologic Assays for Determining HIV-1 Prevention and Control.’’ All
participants signed informed consent, and the Fred Hutchinson Cancer Research Center IRB (Seattle, WA, USA) institutional human
subjects review committee approved the protocol prior to study initiation. Pre-pandemic samples from this cohort were used as
assay controls in B and T cell assays.

METHOD DETAILS

PBMC processing
PBMC for cellular assays were isolated by density centrifugation and cryopreserved from ACD-anticoagulated whole blood within
eight h of venipuncture, as described previously 32. Sera were also processed and cryopreserved within 4 h after collection.

Antibody binding assay
Antibody binding titers were measured using a multiplex plate coated with the SARS-CoV-2 spike, SARS-CoV-2 spike receptor bind-
ing domain, SARS-CoV-2 spike N-terminal domain, SARS-CoV-2 nucleocapsid, SARS-CoV-1 spike, 229E spike, NL63 spike, HKU1
spike, and OC43 spike proteins (Mesoscale Discovery). Plates were blocked with 150ml/well with 5% bovine serum albumin in phos-
phate buffered saline (PBS) and shaken at 700 RPM at room temperature for at least 30 min. Plates were washed 3 times with 150ml/
well 0.05% Tween-20 in PBS. Serum and plasma samples were added to the plate at dilutions between 1:500 and 1:50,000 and
shaken at 700 RPM at room temperature for 2 h. Following a wash, plates were incubated with 50ul/well of Sulfo-Tag anti-human

                                                                                                                                  Page 33
                                                                                      Cell Reports Medicine 2, 100354, July 20, 2021 e3
                                                                                                                 EXHIBIT E
          ll
     OPEN ACCESS                                                                                                         Article

IgG, IgA, or IgM detection antibody and shaken at 700RPM at room temperature for 1 h. After a subsequent wash, 150ml/well of MSD
GOLD read buffer was added to the plate and plates were immediately read on the MSD instrument to measure light intensity. Anti-
body levels are reported as arbitrary units/mL (AU/mL) based on normalization to a standard curve.

Viruses and cell lines
VeroE6 cells were obtained from ATCC (clone E6, ATCC, #CRL-1586) and cultured in complete DMEM medium consisting of 1 3
DMEM (VWR, #45000-304), 10% FBS, 25mM HEPES Buffer (Corning Cellgro), 2mM L-glutamine, 1mM sodium pyruvate, 1 3
Non-essential Amino Acids, and 1 3 antibiotics. The infectious clone SARS-CoV-2 (icSARS-CoV-2-mNG), derived from the 2019-
nCoV/USA_WA1/2020 strain, was propagated in VeroE6 cells and sequenced 33,34.

Focus reduction neutralization test
Neutralization assays with SARS-CoV-2 virus were performed as previously described 33-35. Plasma/serum were serially diluted
(three-fold) in serum-free Dulbecco’s modified Eagle’s medium (DMEM) in duplicate wells and incubated with 100–200 FFU infec-
tious clone derived SARS-CoV-2-mNG virus at 37 C for 1 h 33. The antibody-virus mixture was added to VeroE6 cell (C1008,
ATCC, #CRL-1586) monolayers seeded in 96-well blackout plates and incubated at 37 C for 1 h. Post-incubation, the inoculum
was removed and replaced with pre-warmed complete DMEM containing 0.85% methylcellulose. Plates were incubated at 37 C
for 24 h. After 24 h, methylcellulose overlay was removed, cells were washed twice with PBS and fixed with 2% paraformaldehyde
in PBS for 30 min at room temperature. Following fixation, plates were washed twice with PBS and foci were visualized on a fluores-
cence ELISPOT reader (CTL ImmunoSpot S6 Universal Analyzer) and enumerated using Viridot 36. The neutralization titers were
calculated as follows: 1 - (ratio of the mean number of foci in the presence of sera and foci at the highest dilution of respective
sera sample). Each specimen was tested in two independent assays performed at different times. The FRNT-mNG50 titers were inter-
polated using a 4-parameter nonlinear regression in GraphPad Prism 8.4.3. Samples with an FRNT-mNG50 value that was below the
limit of detection were plotted at 20.

Spike and RBD memory B cell flow cytometry assays
Fluorescent SARS-CoV-2-specific S6P37 (provided by Roland Strong, Fred Hutchinson Cancer Research Center, Seattle, WA) and
RBD (provided by Leonidas Stamatatos, Fred Hutchinson Cancer Research Center, Seattle, WA) probes were made by combining
biotinylated protein with fluorescently labeled streptavidin (SA). The S6P probes were made at a ratio of 1:1 molar ratio of trimer to
SA. Two S6P probes, one labeled with AlexaFluor488 (Invitrogen), one labeled with AlexaFluor647 (Invitrogen), were used in this
panel in order to increase specificity of the detection of SARS-CoV-2-specific B cells. The RBD probe was prepared at a 4:1 molar
ratio of RBD monomers to SA, labeled with R-phycoerythrin (Invitrogen). Cryopreserved PBMCs from SARS-CoV-2-convalescent
participants and a pre-pandemic SARS-CoV-2-naive donor were thawed at 37 C and stained for SARS-CoV-2-specific memory B
cells as described previously19 with a panel of fluorescently-labeled antibodies (see Key Resource Table). Cells were stained first
with the viability stain (Invitrogen) in PBS for 15 min at 4 C. Cells were then washed with 2% FBS/PBS and stained with a cocktail of
the three probes for 30 min at 4 C. The probe cocktail was washed off with 2% FBS/PBS and the samples were stained with the
remaining antibody panel and incubated for 25 min at 4 C. The cells were washed two times and resuspended in 1% paraformal-
dehyde/1 3 PBS for collection on a LSR II or FACSymphony flow cytometer (BD Biosciences). Data was analyzed in Flow Jo
version 9.9.4.

Intracellular cytokine staining (ICS) assay
Flow cytometry was used to examine SARS-CoV-2-specific CD4+ and CD8+ T cell responses using a validated ICS assay. The
assay was similar to a published report 5,38,39 and the details of the staining panel are included in the Key Resource Table. Peptide
pools covering the structural proteins of SARS-CoV-2 were used for the six-h stimulation. Peptides matching the SARS-CoV-2
spike sequence (316 peptides, plus 4 peptides covering the G614 variant) were synthesized as 15 amino acids long with 11 amino
acids overlap and pooled in 2 pools (S1 and S2) for testing (BioSynthesis). All other peptides were 13 amino acids overlapping by
11 amino acids and were synthesized by GenScript. The peptides covering the envelope (E), membrane (M) and nucleocapsid (N)
were initially combined into one peptide pool, but the majority of the assays were performed using a separate pool for N and one
that combined only E and M. Several of the open reading frame (ORF) peptides were combined into two pools: ORF 3a and 6, and
ORF 7a, 7b and 8. All peptide pools were used at a final concentration of 1 mg/mL for each peptide. As a negative control, cells
were not stimulated, only the peptide diluent (DMSO) was included. As a positive control, cells were stimulated with a polyclonal
stimulant, staphylococcal enterotoxin B (SEB). Cells expressing IFN-g and/or IL-2 and/or CD154 was the primary immunogenicity
endpoint for CD4+ T cells and cells expressing IFN-g was the primary immunogenicity endpoint for CD8+ T cells. The overall
response to SARS-CoV-2 was defined as the sum of the background-subtracted responses to each of the individual pools. A sam-
ple was considered positive for CD4+ or CD8+ T cell responses to SARS-CoV-2 if any of the CD4+ or CD8+ T cell responses to the
individual peptide pool stimulations was positive. Positivity was determined using MIMOSA 40. The total number of CD4+ T cells
must have exceeded 10,000 and the total number of CD8+ T cells must have exceeded 5,000 for the assay data to be included in
the analysis.



e4 Cell Reports Medicine 2, 100354, July 20, 2021
                                                                                                                            Page 34
                                                                                                                                   EXHIBIT E
                                                                                                                                         ll
Article                                                                                                                             OPEN ACCESS


QUANTIFICATION AND STATISTICAL ANALYSIS

Binding and neutralizing antibody responses
Mixed effects exponential and power law models were used to analyze waning of antibody (day 42 to day 263 post symptom onset).
For binding antibody analyses, antibody (Ab) was natural log transformed, yielding linear equations of the form ln(Ab) = a+b*(day-42)
and ln(Ab) = a+b*ln(day/42) for the exponential and power law models, respectively, and fit using the lmer function (lme4 package) in
R. Models included population level fixed effects and individual level random effects for intercept and slope and covariance between
the random effects. Simplified models – with random effects only for intercept – were also fit. Neutralization antibody data were
analyzed in Monolix (Lixoft). For analysis in Monolix, the exponential and power law models were formulated as ordinary differential
equations, dAb/dt = k*Ab and dAb/dt = k*Ab/t, respectively, with antibody at day 42 lognormally distributed and lognormal multipli-
cative error. Neutralization titers < 20 were treated as left censored. For comparison of models, difference in Akaike information cri-
terion (DAIC) > 4 was considered statistically significant. Models (in R and Monolix) were fit using maximum likelihood. To account for
repeated-measures, correlations between antibody binding levels and neutralization titers were calculated using a repeated-mea-
sures correlation (rmcorr package) in R 41.

B cell responses
We considered linear mixed effects models for B cell response, Y ij , as a function of tij , the jth time since symptom onset for the ith
individual, with random effects for intercept and slope and tij > 30 days for all i; j:
                                                             log e Y ij = b0i + b1i tij + εij
where b0i = b0 + bi and b1i = b1 + ci with ðbi ; ci Þ iid N2 ð0; SÞ, with
                                                                "                               #
                                                                  s2b            Covðb; cÞ
                                                           S=
                                                                  Covðb; cÞ      s2c

  and s2b and s2c are the between-person variation in the intercept and slope of log B cell responses respectively, Cov(b, c) is the
covariance between the intercept and slope, and εij iid Nð0;s2 Þ. The random effects, bi and ci , are each assumed to be independent
for different individuals and the within-individual errors εij are assumed to be independent for different i, j and to be independent of the
random effects. The function lme from the R package nlme was used to fit the models.

T cell responses
Longitudinal analyses of CD4+ and CD8+ T cell responses were performed for individuals with a positive response for at least one
time point 30 days after symptom onset. The MIMOSA (Mixture Models for Single-Cell Assays) 40 model incorporated cell count and
cell proportion information to define a positive CD4+/CD8+ T cell response by ICS by comparing peptide pools stimulated cells and
unstimulated negative controls. This method assumed a common distribution for cytokine positive CD4+/CD8+ T cells in stimulated
and unstimulated samples in non-responders, resulting in paired differences that were zero on average. In contrast, for responders,
the distribution of the proportion of cytokine positive cells for stimulated samples was assumed to be greater than for unstimulated
samples, resulting in paired differences that were greater than zero on average. The MIMOSA method modeled this structure through
a Bayesian hierarchical mixture model framework. One component (or distribution) of the model represented the responders, and the
other component modeled the non-responders. The parameters defining these distributions, as well as the probabilities that each
ICS response was either a responder or non-responder, were estimated from the observed data. This sharing of information across
SARS-CoV-2 responders and non-responders increased the sensitivity and specificity to make positivity calls 42. Responses with
probability of response > 0.999 were considered positive responders.
   We considered nonlinear mixed effects models for T cell response, Y ij , as a function of tij , the jth time since symptom onset for the ith
individual, with random effects for intercept and slope and tij > 30 days for all i; j:
                                                          log e Y ij = b0i  expðb1i Þtij + εij
where b0i = b0 + bi and expðb1i Þ = expðb1 + ci Þ with ðbi ; ci Þ iid N2 ð0; SÞ, with
                                                                       "          #
                                                                         s2b 0
                                                                    S=
                                                                         0 s2c

  and s2b and s2c are the between-person variation in the intercept and slope of log T cell responses respectively, and εij iid
logNormalð0;s2 Þ. The random effects, bi and ci , are each assumed to be independent for different individuals and the within-indi-
vidual errors εij are assumed to be independent for different i, j and to be independent of the random effects. The function nlme from
the R package nlme was used to fit the models.
  Diagnostic plots of residuals were examined to assess validity of the model assumptions.
  Age at enrollment, gender, and disease severity (WHO score > 4) were included as covariates in the mixed effects models to assess
their association with each immune response.


                                                                                                                                              Page 35
                                                                                                    Cell Reports Medicine 2, 100354, July 20, 2021 e5
                                                                                                                   EXHIBIT E
          ll
     OPEN ACCESS                                                                                                           Article

   Individual-level estimates at days 30 (T and B cell responses), day 42 (binding and neutralizing antibody responses) and day 180 (all
responses) were obtained from the mixed effects models described above. Spearman rank correlations, Wald-based two-sided 95%
confidence intervals and p values were reported.
   Generalized estimating equations (GEE), with an independence working covariance matrix, were used to confirm the results of the
covariate assessments for B and T cell responses from the mixed effects models. Two-tailed P values based on the robust standard
error estimates for the covariate coefficients were consistent with the corresponding two-tailed P values for the covariate associa-
tions from the mixed effects models.
   All tests were two-sided and P values < 0.05 were considered statistically significant unless otherwise noted. Details of specific
statistical analyses can be found in the Results section and in the Figure legends.




e6 Cell Reports Medicine 2, 100354, July 20, 2021
                                                                                                                              Page 36
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E




   Figure 3. Simon-Makuch plot showing the cumulative incidence of COVID-19 among subjects

   previously infected and not previously infected with COVID-19, who did and did not receive the

   vaccine. Curves for the unvaccinated are based on data for those who did not receive the vaccine during

   the duration of the study, and for those waiting to receive the vaccine. Day zero was Dec 16, 2020, the

   day vaccination was started in our institution. Error bars represent 95% confidence intervals. Seven

   subjects who had been vaccinated earlier as participants in clinical trials were considered vaccinated

   throughout the duration of the study. Twelve subjects who received their first dose in the first week of the

   vaccination campaign managed to get their second dose three weeks later, and were thus considered

   vaccinated earlier than 42 days since the start of the vaccination campaign.



                                                                                                                                     19

                                                                                                                                   Page 37
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                                EXHIBIT E


   Necessity of COVID-19 vaccination in previously infected individuals

   Nabin K. Shrestha,1 Patrick C. Burke,2 Amy S. Nowacki,3 Paul Terpeluk,4 Steven M. Gordon1



   From the Departments of 1Infectious Diseases, 2Infection Prevention, 3Quantitative Health Sciences, and
   4
       Occupational Health, Cleveland Clinic, Cleveland, Ohio.



   Keywords: SARS-CoV-2; COVID-19; Incidence; Vaccines; Immunity;

   Running Title: COVID-19 vaccination if already infected



   Corresponding author:

   Nabin K. Shrestha, MD, MPH

   9500 Euclid Avenue / G-21

   Cleveland, OH 44195

   Phone: 216-636-1873 / Fax: 216-445-9446 / Email: shrestn@ccf.org



   Summary: Cumulative incidence of COVID-19 was examined among 52238 employees in an American

   healthcare system. COVID-19 did not occur in anyone over the five months of the study among 2579

   individuals previously infected with COVID-19, including 1359 who did not take the vaccine.




                                                                                                                                                 1
        NOTE: This preprint reports new research that has not been certified by peer review and should not be used to guide clinical practice.
                                                                                                                                            Page 38
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


   ABSTRACT


   Background.          The purpose of this study was to evaluate the necessity of COVID-19 vaccination in

   persons previously infected with SARS-CoV-2.

   Methods.             Employees of the Cleveland Clinic Health System working in Ohio on Dec 16, 2020, the

   day COVID-19 vaccination was started, were included. Any subject who tested positive for SARS-CoV-2

   at least 42 days earlier was considered previously infected. One was considered vaccinated 14 days after

   receipt of the second dose of a SARS-CoV-2 mRNA vaccine. The cumulative incidence of SARS-CoV-2

   infection over the next five months, among previously infected subjects who received the vaccine, was

   compared with those of previously infected subjects who remained unvaccinated, previously uninfected

   subjects who received the vaccine, and previously uninfected subjects who remained unvaccinated.

   Results.             Among the 52238 included employees, 1359 (53%) of 2579 previously infected subjects

   remained unvaccinated, compared with 20804 (42%) of 49659 not previously infected. The cumulative

   incidence of SARS-CoV-2 infection remained almost zero among previously infected unvaccinated

   subjects, previously infected subjects who were vaccinated, and previously uninfected subjects who were

   vaccinated, compared with a steady increase in cumulative incidence among previously uninfected

   subjects who remained unvaccinated. Not one of the 1359 previously infected subjects who remained

   unvaccinated had a SARS-CoV-2 infection over the duration of the study. In a Cox proportional hazards

   regression model, after adjusting for the phase of the epidemic, vaccination was associated with a

   significantly lower risk of SARS-CoV-2 infection among those not previously infected (HR 0.031, 95%

   CI 0.015 to 0.061) but not among those previously infected (HR 0.313, 95% CI 0 to Infinity).

   Conclusions.         Individuals who have had SARS-CoV-2 infection are unlikely to benefit from COVID-19

   vaccination, and vaccines can be safely prioritized to those who have not been infected before.




                                                                                                                                      2

                                                                                                                                   Page 39
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


   INTRODUCTION


             The two FDA-approved (BNT162b2 mRNA [Pfizer-BioNTech] and mRNA-1273 [Moderna])

   mRNA vaccines have been shown to be very efficacious in protecting against Severe Acute Respiratory

   Syndrome (SARS) – associated Coronavirus-2 (SARS-CoV-2) infection [1,2]. The effectiveness of the

   Pfizer-BioNTech vaccine in a real-world setting has also been shown to be comparable to the efficacy

   demonstrated in clinical trials [3,4]. Given these, there has been an understandable desire to vaccinate as

   many people as possible.

             The ability to vaccinate a large part of the population is limited by the supply of vaccine. As of

   March 21, 2021, 78% of 447 million doses of the coronavirus disease 2019 (COVID-19) vaccines that

   had been deployed had gone to only ten countries [5]. The COVAX initiative was borne out of the

   recognition that equitable distribution of vaccines worldwide was essential for effective control of the

   COVID-19 pandemic. However, the reality is that there is great disparity in the availability of vaccines

   across countries. Countries with limited supplies of vaccine have to prioritize how their supply of

   vaccines will be allocated within their populations. Criteria used for such prioritization have included

   profession, age, and comorbid conditions. Data that inform prioritization criteria with help maximize the

   benefits of whatever vaccine is available.

             Observational studies have found very low rates of reinfection among individuals with prior

   SARS-CoV-2 infection [6–8]. This brings up the question about whether it is necessary to vaccinate

   previously infected individuals. These studies notwithstanding, there remains a theoretical possibility that

   the vaccine may still provide some benefit in previously infected persons. A prior large observational

   study concluded that immunity from natural infection cannot be relied on to provide adequate protection

   and advocated for vaccination of previously infected individuals [9]. The CDC website recommends that

   persons previously infected with SARS-CoV-2 still get the vaccine [10]. Despite these recommendations,

   credible reports of previously infected persons getting COVID-19 are rare. The rationale often provided

   for getting the COVID-19 vaccine is that it is safer to get vaccinated than to get the disease. This is


                                                                                                                                      3

                                                                                                                                   Page 40
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


   certainly true, but it is not an explanation for why people who have already had the disease need to be

   vaccinated. A strong case for vaccinating previously infected persons can be made if it can be shown that

   previously infected persons who are vaccinated have a lower incidence of COVID-19 than previously

   infected persons who did not receive the vaccine.

             The purpose of this study was to attempt to do just that, and thereby evaluate the necessity of the

   COVID-19 vaccine in persons who were previously infected with SARS-CoV-2.




                                                                                                                                      4

                                                                                                                                   Page 41
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


   METHODS


   Study design

             This was a retrospective cohort study conducted at the Cleveland Clinic Health System in Ohio,

   USA. The study was approved by the Cleveland Clinic Institutional Review Board. A waiver of informed

   consent and waiver of HIPAA authorization were approved to allow access to personal health information

   by the research team, with the understanding that sharing or releasing identifiable data to anyone other

   than the study team was not permitted without additional IRB approval.




   Setting

             PCR testing for SARS-CoV-2 at Cleveland Clinic began on March 12, 2020, and a streamlined

   process dedicated to the testing of health care personnel (HCP) was begun shortly thereafter. All

   employees with a positive SARS-CoV-2 test were interviewed by Occupational Health, with date of onset

   of symptoms of COVID-19 being one of the questions asked. Vaccination for COVID-19 began at

   Cleveland Clinic on December 16, 2020. When initially started it was the Pfizer-BioNTech vaccine that

   was administered, until the Moderna vaccine became available, from which time employees received one

   or the other. All employees were scheduled to receive their second vaccine dose 28 days after the first

   one, regardless of which vaccine was given. The employee cohort was chosen for this study because of

   documentation of their COVID-19 vaccination and of any SARS-CoV-2 infection in the Occupational

   Health database.




   Participants

             All employees of the Cleveland Clinic Health System, working in Ohio, on Dec 16, 2020, were

   screened for inclusion in the study. Those who were in employment on December 16, 2020, were

   included.

                                                                                                                                      5

                                                                                                                                   Page 42
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E




   Variables

             SARS-CoV-2 infection was defined as a positive nucleic acid amplification test. The date of

   infection was taken to be the date of onset of symptoms when available, and the date of specimen

   collection when not. A person was considered vaccinated 14 days after receipt of the second dose of the

   vaccine (which would have been 42 days after receipt of the first dose of the vaccine for most subjects).

   For the sake of consistency in the duration assumed for development of natural and vaccine immunity,

   any person who tested positive for SARS-CoV-2 at least 42 days before the vaccine rollout date, was

   considered previously infected. Other covariates collected were age, job location, job type (patient-facing

   or non-patient facing), and job category. The job location variable could be one of the following:

   Cleveland Clinic Main Campus, regional hospital (within Ohio), ambulatory center, administrative center,

   or remote location. The job category was one of the following: professional staff, residents/fellows,

   advance practice practitioners, nursing, pharmacy, clinical support, research, administration, and

   administration support.




   Outcome

             The study outcome was time to SARS-CoV-2 infection, the latter defined as a positive nucleic

   acid amplification test for SARS-CoV-2 on or after December 16, 2020. Time to SARS-CoV-2 infection

   was calculated as number of days from December 16, 2020 (vaccine rollout date) to SARS-CoV-2

   infection. For those with a prior SARS-CoV-2 infection positive tests within 90 days of the first positive

   test were considered part of the initial episode of illness. Employees that had not developed a SARS-

   CoV-2 infection were censored at the end of the study follow-up period (May 15, 2021). Those who

   received the Johnson & Johnson vaccine (81 subjects) without having had a SARS-CoV-2 infection were

   censored on the day of receipt of the vaccine, and those whose employment was terminated during the

   study period before they had SARS-CoV-2 infection (2245 subjects) were censored on the date of

                                                                                                                                      6

                                                                                                                                   Page 43
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


   termination of employment. The health system never had a requirement for asymptomatic employee test

   screening. Most of the positive tests, therefore, would have been tests done to evaluate suspicious

   symptoms. A small proportion would have been tests done as part of pre-operative or pre-procedural

   screening.




   Statistical analysis

             A Simon-Makuch hazard plot [11] was created to compare the cumulative incidence of SARS-

   CoV-2 infection among previously infected subjects who were vaccinated, with those of previously

   infected subjects who remained unvaccinated, previously uninfected subjects who were vaccinated, and

   previously uninfected subjects who remained unvaccinated. Previous infection was treated as a time-

   independent covariate (SARS-CoV-2 infection at least 42 days before Dec 16, 2020), and vaccination (14

   days after receipt of the second dose of the vaccine) was treated as a time-dependent covariate (Figure 1).

   Curves for the unvaccinated were based on data for those who did not receive the vaccine over the

   duration of the study, and for those who did until the date they were considered vaccinated, from which

   point onwards their data were recorded into the corresponding vaccinated set. A Cox proportional hazards

   regression model was fitted with time to SARS-CoV-2 infection as the outcome variable against

   vaccination (as a time-dependent covariate whose value changed on the date a subject was considered

   vaccinated)[12]. Previous infection (as a time-independent covariate) and an interaction term for previous

   infection and vaccination were included as covariates. The phase of the epidemic was adjusted for by

   including the slope of the epidemic curve as a time-dependent covariate whose value changed

   continuously with the slope of the epidemic curve. The analysis was performed by NKS and ASN using

   the survival package and R version 4.0.5 [12–14].




                                                                                                                                      7

                                                                                                                                   Page 44
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


   RESULTS


             Of 52238 employees included in the study, 2579 (5%) were previously infected with SARS-CoV-

   2.




   Baseline characteristics

             Those previously infected with SARS-CoV-2 were significantly younger (mean ± SD age; 39 ±

   13 vs. 42 ± 13, p<0.001), and included a significantly higher proportion with patient-facing jobs (65% vs.

   51%, p<0.001). Table 1 shows the characteristics of subjects grouped by whether or not they were

   previously infected. A significantly lower proportion of those previously infected (47%, 1220 subjects)

   were vaccinated by the end of the study compared to 58% (28855) of those not previously infected

   (p<0.001). Of those vaccinated, 63% received the Moderna vaccine. Twelve percent of subjects with

   previous SARS-CoV-2 infection did not have a symptom onset date, suggesting they may possibly have

   been identified on pre-operative or pre-procedural screening, and may not have had symptomatic

   infection. When vaccination was begun, the epidemic in Ohio was at the peak of its third wave (Figure 2).




   Cumulative incidence of COVID-19

             Figure 3 is a Simon-Makuch plot showing that SARS-CoV-2 infections occurred almost

   exclusively in subjects who were not previously infected with SARS-CoV-2 and who remained

   unvaccinated. The cumulative incidence of SARS-CoV-2 infection among previously infected

   unvaccinated subjects did not differ from that of previously infected subjects who were vaccinated, and

   that of previously uninfected subjects who were vaccinated. For all three of these groups, the cumulative

   incidence of SARS-CoV-2 infection was much lower than that of subjects who were not previously

   infected and who remained unvaccinated. Of the 2154 SARS-CoV-2 infections during the study period,

   2139 (99.3%) occurred among those not previously infected who remained unvaccinated or were waiting


                                                                                                                                      8

                                                                                                                                   Page 45
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


   to get vaccinated, and15 (0.7%) occurred among those not previously infected who were vaccinated. Not

   one of the 2579 previously infected subjects had a SARS-CoV-2 infection, including 1359 who remained

   unvaccinated throughout the duration of the study.




   Association of vaccination with occurrence of COVID-19

             In a Cox proportional hazards regression model, after adjusting for the phase of the epidemic,

   vaccination was associated with a significantly lower risk of SARS-CoV-2 infection among those not

   previously infected (HR 0.031, 95% CI 0.015 – 0.061) but not among those previously infected (HR

   0.313, 95% CI 0 – Infinity). The absence of events among those who were previously infected, whether

   they received the vaccine or not, precluded accurate or precise estimates for the latter effect size.




   Duration of protection

             This study was not specifically designed to determine the duration of protection afforded by

   natural infection, but for the previously infected subjects the median duration since prior infection was

   143 days (IQR 76 – 179 days), and no one had SARS-CoV-2 infection over the following five months,

   suggesting that SARS-CoV-2 infection may provide protection against reinfection for 10 months or

   longer.




                                                                                                                                      9

                                                                                                                                   Page 46
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


   DISCUSSION


             This study shows that subjects previously infected with SARS-CoV-2 are unlikely to get COVID-

   19 reinfection whether or not they receive the vaccine. This finding calls into question the necessity to

   vaccinate those who have already had SARS-CoV-2 infection.

             It is reasonable to expect that immunity acquired by natural infection provides effective

   protection against future infection with SARS-CoV-2. Observational studies have indeed found very low

   rates of reinfection over the following months among survivors of COVID-19 [6–8]. Reports of true

   reinfections are extremely rare in the absence of emergence of new variants. When such reinfections

   occur, it would be purely speculative to suggest that a vaccine might have prevented them. Duration of

   protective immunity from natural infection is not known. However, the same also can be said about

   duration of protective immunity from vaccination. Uncertainty about the duration of protective immunity

   afforded by natural infection is not by itself a valid argument for vaccinating previously infected

   individuals. This study provides direct evidence that vaccination with the best available vaccines does not

   provide additional protection in previously infected individuals.

             A prior study concluded that natural infection cannot be relied on to protect against COVID-19

   [9]. That study was based on comparison of PCR-positivity rates during a second COVID-19 surge in

   Denmark between those who tested positive and negative during the first COVID-19 surge, and indirectly

   calculated that prior infection provided 80.5% protection against repeat infection, and that protection

   against those older than 65 years was only 47.1%. The study did not compare vaccinated and

   unvaccinated people, and it is therefore an assumption to consider that a vaccine would have provided

   better protection in that particular population. Furthermore, there was a gap of only seven weeks between

   the end of the first surge and the beginning of the second in that study. It is now well-known that a small

   number of people can continue to have positive PCR test results for several weeks to a few months after

   infection, one study finding that 5.3% remained positive at 90 days [15]. It is possible that some of the

   positives picked up in the early part of the second surge were not necessarily new infections but residual


                                                                                                                                     10

                                                                                                                                   Page 47
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


   virus from the tail end of the first surge. Since the actual number of infections was small, a few such

   misclassifications could change the rates substantially. Our study examined rates of SARS-CoV-2

   infection in vaccinated and unvaccinated individuals and showed that those previously infected who did

   not receive the vaccine did not have higher rates of SARS-CoV-2 infection than those previously infected

   who did, thereby providing direct evidence that vaccination does not add protection to those who were

   previously infected.

             There are several strengths to our study. Its large sample size and follow-up of up to 5 months

   provide us with an ample degree of confidence in its findings. A major strength of our study is that we

   adjusted the analyses for the phase of the epidemic at all time points. The risk of acquisition of infection

   is strongly influenced by the phase of the epidemic at any given time, and it is important to adjust for this

   for accurate risk analyses. Given that was this a study among employees of a health system, and that the

   health system had policies and procedures in recognition of the critical importance of keeping track of the

   pandemic among its employees, we had an accurate accounting of who had COVID-19, when they were

   diagnosed with COVID-19, who received a COVID-19 vaccine, and when they received it.

             The study has its limitations. Because we did not have a policy of asymptomatic employee

   screening, previously infected subjects who remained asymptomatic might have been misclassified as

   previously uninfected. Given this limitation, one should be cautious about drawing conclusions about the

   protective effect of prior asymptomatic SARS-CoV-2 infection. It should be noted though, that 12% of

   the subjects classified as previously infected did not have a symptom onset date recorded, suggesting that

   at least some of those classified as previously infected might have been asymptomatic infections. It is

   reassuring that none of these possibly asymptomatically infected individuals developed COVID-19 during

   the duration of the study. The study follow-up duration was short, being only five months, but this was

   longer than published mRNA vaccine efficacy studies [1,2], and longer than the follow-up duration of the

   largest published vaccine effectiveness studies to date [3,4]. Median freedom from reinfection (time from

   initial infection until end of follow-up) in this study, for those previously infected, of almost 10 months, is

   consistent with findings in an earlier study that immunoglobulin G (IgG) to the spike protein remained

                                                                                                                                     11

                                                                                                                                   Page 48
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


   stable over more than six months after an episode of infection [16]. Our study included no children and

   few elderly subjects, and the majority would not have been immunosuppressed. Data governance policies

   in our institution precluded us from obtaining detailed clinical information on employees. While one

   cannot generalize this study’s findings to assume that prior infection would provide adequate immunity in

   these groups, there is also no reason to expect a vaccine to provide additional protection in these same

   groups. Lastly, it is necessary to emphasize that these findings are based on the prevailing assortment of

   virus variants in the community during the study. It is not known how well these results will hold if or

   when some of the newer variants of concern become prominent. However, if prior infection does not

   afford protection against some of the newer variants of concern, there is little reason to suppose that the

   currently available vaccines would either. Vaccine breakthrough infections with variants have indeed

   been reported [17].

             Our study’s findings have important implications. Worldwide, COVID-19 vaccines are still in

   short supply. As of March 9, 2021, dozens of countries had not been able to administer a single dose of

   the vaccine [18]. As of May 17, 2021, only 17 countries had been able to reach ten percent or more of

   their populations with at least the first dose of vaccine [19]. Given such a scarcity of the vaccine, and the

   knowledge that vaccine does not provide additional protection to those previously infected, it would make

   most sense to limit vaccine administration to those who have not previously had the infection. In addition

   to profession, age, and comorbid conditions, previous infection should be an important consideration in

   deciding whom to prioritize to receive the vaccine. A practical and useful message would be to consider

   symptomatic COVID-19 to be as good as having received a vaccine, and that people who have had

   COVID-19 confirmed by a reliable laboratory test do not need the vaccine.

             In conclusion, individuals who have laboratory-confirmed symptomatic SARS-CoV-2 infection

   are unlikely to benefit from COVID-19 vaccination, and vaccines can be safely prioritized to those who

   have not been infected before.




                                                                                                                                     12

                                                                                                                                   Page 49
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


   TRANSPARENCY DECLARATION


   Conflict of Interest

   Selection of “no competing interests” reflects that all authors have completed the ICMJE uniform

   disclosure form at www.icmje.org/coi_disclosure.pdf and declare: no support from any organization for

   the submitted work; no financial relationships with any organizations that might have an interest in the

   submitted work in the previous three years; no other relationships or activities that could appear to have

   influenced the submitted work.




   Funding

   None received.




   Author contributions

   NKS: Conceptualization, Methodology, Validation, Investigation, Data curation, Software, Formal

   analysis, Visualization, Writing- Original draft preparation, Writing- Reviewing and Editing, Supervision,

   Project administration.

   ASN: Methodology, Formal analysis, Visualization, Validation, Writing- Reviewing and Editing.

   PCB: Resources, Investigation, Validation, Writing- Reviewing and Editing.

   PT: Resources, Writing- Reviewing and Editing.

   SMG: Project administration, Resources, Writing- Reviewing and Editing.




                                                                                                                                     13

                                                                                                                                   Page 50
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


   REFERENCES


   1.        Polack FP, Thomas SJ, Kitchin N, et al. Safety and Efficacy of the BNT162b2 mRNA Covid-19

             Vaccine. N Engl J Med 2020;383:2603–15.

   2.        Baden LR, El Sahly HM, Essink B, et al. Efficacy and Safety of the mRNA-1273 SARS-CoV-2

             Vaccine. N Engl J Med 2021;384:403–16.

   3.        Dagan N, Barda N, Kepten E, et al. BNT162b2 mRNA Covid-19 Vaccine in a Nationwide Mass

             Vaccination Setting. N Engl J Med 2021;384:1412–23.

   4.        Haas EJ, Angulo FJ, McLaughlin JM, et al. Impact and effectiveness of mRNA BNT162b2

             vaccine against SARS-CoV-2 infections and COVID-19 cases, hospitalisations, and deaths

             following a nationwide vaccination campaign in Israel: an observational study using national

             surveillance data. Lancet 2021;397:1819–29.

   5.        Beyrer C, Allotey P, Amon JJ, et al. Human rights and fair access to COVID-19 vaccines: the

             International AIDS Society–Lancet Commission on Health and Human Rights. Lancet

             2021;397:1524–7.

   6.        Sheehan MM, Reddy AJ, Rothberg MB. Reinfection Rates Among Patients Who Previously

             Tested Positive for Coronavirus Disease 2019: A Retrospective Cohort Study. Clin Infect Dis

             2021. Available from: https://doi.org/10.1093/cid/ciab234. Accessed May 5, 2021.

   7.        Pilz S, Chakeri A, Ioannidis JP, et al. SARS-CoV-2 re-infection risk in Austria. Eur J Clin Invest

             2021;51:e13520.

   8.        Lumley SF, O’Donnell D, Stoesser NE, et al. Antibody Status and Incidence of SARS-CoV-2

             Infection in Health Care Workers. N Engl J Med 2021;384:533–40.

   9.        Hansen CH, Michlmayr D, Gubbels SM, Mølbak K, Ethelberg S. Assessment of protection

             against reinfection with SARS-CoV-2 among 4 million PCR-tested individuals in Denmark in

             2020: a population-level observational study. Lancet 2021;397:1204–12.

   10.       Centers for Disease Control and Prevention. Frequently Asked Questions about COVID-19


                                                                                                                                     14

                                                                                                                                   Page 51
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


             Vaccination. 2021;Available from: https://www.cdc.gov/coronavirus/2019-

             ncov/vaccines/faq.html. Accessed April 26, 2021.

   11.       Simon R, Makuch RW. A non-parametric graphical representation of the relationship between

             survival and the occurrence of an event: Application to responder versus non-responder bias. Stat

             Med 1984;3:35–44.

   12.       Therneau TM, Crowson C, Atkinson E. Using Time Dependent Covariates and Time Dependent

             Coefficients in the Cox Model. Available from: https://cran.r-

             project.org/web/packages/survival/vignettes/timedep.pdf. Accessed May 8, 2021.

   13.       Therneau TM, Grambsh, PM. Modeling Survival Data: Extending the Cox Model. New York,

             NY: Springer International Publishing; 2000.

   14.       R Core Team. R: A Language and Environment for Statistical Computing. Vienna, Austria: R

             Foundation for Statisical Computing; 2021.

   15.       Vibholm LK, Nielsen SSF, Pahus MH, et al. SARS-CoV-2 persistence is associated with antigen-

             specific CD8 T-cell responses. EBioMedicine 2021;64:103230.

   16.       Dan JM, Mateus J, Kato Y, et al. Immunological memory to SARS-CoV-2 assessed for up to 8

             months after infection. Science 2021;371:eabf4063.https://doi.org/10.1126/science.abf4063.

   17.       Hacisuleyman E, Hale C, Saito Y, et al. Vaccine Breakthrough Infections with SARS-CoV-2

             Variants. N Engl J Med 2021; https://doi.org/10.1056/NEJMoa2105000.

   18.       The Lancet. Access to COVID-19 vaccines: looking beyond COVAX. Lancet 2021;397:941.

   19.       Mathieu E, Ritchie H, Ortiz-Ospina E, et al. A global database of COVID-19 vaccinations. Nat

             Hum Behav 2021;https://doi.org/10.1038/s41562-021-01122-8.




                                                                                                                                     15

                                                                                                                                   Page 52
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E


   TABLES


   Table 1. Study Subject Characteristics


   Characteristic                                        Previously Infected      Not Previously Infected               P Value

                                                              (N = 2579)                 (N = 49659)

   Age, y, mean ± SD                                            39±13                       42±13                       <0.001

   Patient-facing job                                         1676 (65)                   25504 (51)                    <0.001

   Job location                                                                                                         <0.001

        Cleveland Clinic Main Campus                          1011 (39)                   19595 (40)

        Regional hospitals                                    1096 (43)                   16433 (33)

        Ambulatory centers                                     313 (12)                   7767 (16)

        Administrative centers                                 138 (5)                     4424 (9)

        Remote location                                        21 (<1)                     1440 (3)

   Job category                                                                                                         <0.001

       Professional staff                                       89 (4)                     3775 (8)

       Residents and fellows                                    72 (3)                     1669 (3)

       Advanced practice practitioners                         154 (6)                     2806 (6)

       Nursing                                                1142 (44)                   13623 (27)

       Pharmacy                                                 44 (2)                     1274 (3)

       Research                                                328 (13)                   6776 (14)

       Clinical support                                        111 (4)                     3500 (7)

       Administration                                          614 (24)                   15050(30)

       Administration support                                   25 (1)                     1186 (2)

   Data are presented as no. (%) unless otherwise indicated




                                                                                                                                     16

                                                                                                                                   Page 53
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E



   FIGURES




   Figure 1. Explanation of “previously infected” analyzed as a time-independent covariate and

   “vaccinated” treated as a time-dependent covariate.




                                                                                                                                     17

                                                                                                                                   Page 54
medRxiv preprint doi: https://doi.org/10.1101/2021.06.01.21258176; this version posted June 19, 2021. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
                                     It is made available under a CC-BY-NC-ND 4.0 International license .
                                                                                                                        EXHIBIT E




   Figure 2. COVID-19 epidemic curve before and after vaccine rollout. Points on the scatter plot

   represent the proportion of all COVID-19 PCR tests done at Cleveland Clinic that were positive on any

   given day. The colored line represents a fitted polynomial curve.




                                                                                                                                     18

                                                                                                                                   Page 55
EXHIBIT F
CNN.com - Transcripts                                                           http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                            EXHIBIT F
                   Home                                                                                    Live TV



                                                     Transcript Providers

                                                                              CNN Interview with CDC Director
                                                                              Dr. Rochelle Walensky, during which
                                                                              Dr. Walensky indicates that the vaccines
                                                                              no longer prevent transmission of COVID
                                                                              and should not be relied upon to do so.

           Return to Transcripts main page
                                                                              Discussion on this point can be found on
                                                                              Page 6 of this Transcript Exhibit.
           THE SITUATION ROOM

           CDC Says 100,000-Plus New COVID Cases Recorded Wednesday;
           Former DOJ Official Who Aided Trump Attempted Coup Facing
           New Scrutiny from House Investigation; New York State Cuomo
           Impeachment Probe Nears Completion; Interview with Arkansas
           Governor Asa Hutchinson on Regrets Over Signing Mask
           Mandate Ban. Aired 6-7p ET


           Aired August 5, 2021 - 18:00 ET

           THIS IS A RUSH TRANSCRIPT. THIS COPY MAY NOT BE IN ITS FINAL FORM AND MAY BE
           UPDATED.



           [18:00:05]


           WOLF BLITZER, CNN HOST: The CDC revealed today that information on deaths and hospitalization is
           incomplete. It's still unclear whether the new strain, the delta strain poses a greater threat to fully vaccinated
           Americans.


           Just moments from now, I'll interview the CDC director, Dr. Rochelle Walensky. She is standing by live.


           But, first, let's go to our Senior White House Correspondent Phil Mattingly for the late, breaking developments.
           Phil, how is the Biden administration responding to this devastating new wave of COVID?


           PHIL MATTINGLY, CNN SENIOR WHITE HOUSE CORRESPONDENT: Wolf, for all of the different
           elements the federal government is trying to bring to bear to deal with this surge in cases, White House officials
           are unequivocal. There is one that matters more than any other, getting shots into arms. And they had seen some
                                                                                                                      Page 1
1 of 27                                                                                                               9/12/2021, 7:30 PM
CNN.com - Transcripts                                                           http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                            EXHIBIT F
           progress, particularly in some of the lowest vaccinated states. But it is one of those states and the state's
                   Home                                                                                    Live TV
           governor that's creating out just a health policy problem but a political problem.


           (BEGIN VIDEOTAPE)


           MATTINGLY (voice over): Tonight, the White House ramping up its vaccination push as the U.S. passes
           100,000 cases in a single day.


           JEFF ZIENTS, WHITE HOUSE COVID-19 RESPONSE COORDINATOR: In seven states alone, Florida,
           Texas, Missouri, Arkansas, Louisiana, Alabama, Mississippi, states with some of the lowest vaccination rates,
           account for about half of new cases and hospitalizations in the past week, despite making up less than a quarter
           of the U.S. population.


           MATTINGLY: A level that at one point seemed it would never be reached again. Yet with the delta variant surge
           gripping nearly the entire nation, a reality that's driven a return to a near singular daily focus, ramping up
           vaccinations.


           DR. VIVEK MURTHY, U.S. SURGEON GENERAL: Today, I want to emphasize one fact that remains true,
           and that is the vaccines are working against the delta variant. MATTINGLY: Numbers that continue to tick
           upward with more 864,000 vaccinations on Wednesday, more than 560,000 first-time shots, the highest daily
           total in more than a month.


           ZIENTS: Clearly, Americans are seeing the impact of being unvaccinated and unprotected, and they respond by
           doing their part, rolling up their sleeve and getting vaccinated.


           MATTINGLY: But officials now acknowledging just how much remains unknown about the variant driving
           more than 90 percent of U.S. cases.


           DR. ROCHELLE WALENSKY, CDC DIRECTOR: So, those data were data that were from analysis in several
           states from January through June and didn't reflect the data that we have now from the delta variant.


           MATTINGLY: Revealing the actual data regarding hospitalizations and death for the vaccinated since delta
           surge hasn't been confirmed.



                                                                                                                      Page 2
2 of 27                                                                                                               9/12/2021, 7:30 PM
CNN.com - Transcripts                                                          http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                           EXHIBIT F
           WALENSKY: We are actively working to update those in the context of the delta variant.
                Home                                                                              Live TV


           I do want to reiterate though that based on the data we're seeing, we don't have fully updated numbers
           universally as we look at our hospitalizations and as we look at our deaths, they are overwhelmingly
           unvaccinated people.


           MATTINGLY: But with more than 90 million eligible Americans still unvaccinated, renewed focus on other
           mitigation efforts specially masking and vaccine mandates has devolved once again into a pitched political
           battle.


           GOV. RON DESANTIS (R-FL): What is his big solution? What is he so upset about Florida? His solution is he
           wants to have the government force kindergarteners to wear masks in school. I don't want to hear a blip about
           COVID from you.


           MATTINGLY: The days' long back and forth between the White House and Florida Governor Ron DeSantis still
           in effect.


           JEN PSAKI, WHITE HOUSE PRESS SECRETARY: 25 percent of hospitalizations in the country are in
           Florida.


           MATTINGLY: White House pointing to delta's surge in the state, making clear it has no plans to back down.


           PSAKI: We're here to state the facts. Frankly, our view is that this is too serious, deadly serious, to be doing
           partisan name-calling. That's what we're not doing here.


           (END VIDEOTAPE)


           MATTINGLY (on camera): And, Wolf, the war of words between Florida Governor Ron DeSantis and the
           White House gas extended to the cabinet level as well. Education Department Secretary Cardona, today, saying
           in the briefing room, basically chastising Florida and Texas about mask mandates saying bluntly, don't be the
           reasons our kids can't go back to school. They have suffered enough. Wolf?


           BLITZER: All right, Phil Mattingly, over at the White House. Thank you very much.



                                                                                                                     Page 3
3 of 27                                                                                                              9/12/2021, 7:30 PM
CNN.com - Transcripts                                                         http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                         EXHIBIT F
           Let's discuss this and more with the director for the Centers for Disease Control and Prevention, Dr. Rochelle
                    Home                                                                               Live TV
           Walensky. Dr. Walensky, thank you so much for joining us. We're grateful to you for helping our viewers
           appreciate what's going on.


           You announced today that the CDC reported more than 103,000 new coronavirus cases just yesterday. What, six
           weeks ago, they were averaging about 11,000 or 12,000 cases a day, now more than 100,000 cases a day. What
           is the outlook right now? What are the next few weeks and months going to hold, because as you know, Dr.
           Walensky, a lot of nervous people out there, not just the unvaccinated but the vaccinated as well?


           WALENSKY: Good evening, Wolf.


           [18:05:00]


           You know, what we're seeing in our projections demonstrates two different extremes. If we work together, unify
           as a country, vaccinate everyone who is interested in unvaccinated and put our masks on to prevent disease, we
           could really control this in a matter of weeks. However, our models show that if we don't do so, we could be up
           to several hundred thousand cases a day. It's similar to our surge in early January.


           BLITZER: When do you think that would happen? Right now, let's say, 100,000 cases a day, as I said, six weeks
           ago, 11,000 cases a day, when will it be 200,000 or 300,000?


           WALENSKY: I'm certainly hoping we don't have to see that. We don't want to see that. And so I'm really --- I'm
           opting for the let's unify as a country, put our masks on to prevent transmission of disease and get vaccinated in
           the interim. What I would say is, you know, we can see these kinds of exponential rises we're seeing now in a
           matter of weeks, but that's not where I'm heading?


           BLITZER: What about deaths? You said today we saw 614 new deaths reported to the CDC just on Tuesday of
           this week. A few weeks ago, there were 100, 200, now more than 600. What does it look like as far as deaths are
           concerned, deaths of Americans in the coming weeks and months?


           WALENSKY: This is a critically important point one. When we have seen this number of cases before, we have
           seen far more deaths. And what that means is that our vaccines are working to prevent deaths. So, they're
           working to prevent hospitalizations and they're working to prevent deaths among those who are vaccinated. So
           the best way to stop those deaths from happening is to get vaccinated.

                                                                                                                   Page 4
4 of 27                                                                                                            9/12/2021, 7:30 PM
CNN.com - Transcripts                                                          http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                           EXHIBIT F
                 Home                                                                                Live TV
           BLITZER: Are we nearing the peak of cases, Dr. Walensky, in the south in places like Florida, for example?
           Will we start to see case counts drop again anytime soon? WALENSKY: We have not seen that yet. We're still
           seeing exponential rises in Florida, in many -- in Louisiana and many of the southern states that are seeing these
           surges. And so, no, we're not quite there yet. And I certainly hope that now we're taking these matters seriously.
           I'm grateful to the governor of Louisiana who put forward masking and mask mandates and I want to encourage
           others, either leaders or to have the American public, pull together and wear their mask to prevent infecting
           others.


           BLITZER: What are your models saying, Dr. Walensky, about the northeast, for example, where vaccination
           levels are clearly higher? Should those states expect to see surges due to this awful delta variant as well?


           WALENSKY: We know how to protect ourselves. Many of those places are vaccinated in the areas that have
           pockets of people who are unvaccinated. Again, we would encourage this will happen at the community level.
           So we would encourage vaccination across those areas so that we don't have pockets of surges around areas that
           might have been undervaccinated in the northeast region.


           BLITZER: There are some things I would like to clear up while I have you, Dr. Walensky. In terms of
           communication, you clearly have data that's informing your decisions or you wouldn't be making these
           decisions. But a lot of experts are asking, why aren't you sharing that data right away or at least releasing it more
           quickly?


           WALENSKY: Last Tuesday, we made the decision to advice masking America among those who are fully
           vaccinated, and that was decision based on data that we had seen just several days before and corroborated
           within hours or a couple of days before. We made those recommendations based on data.


           We had -- the data were released on Friday, just three days later. And if we had waited to release the data, we
           would have had, you know, people who would unknowingly potentially bring virus to their loved ones, to their
           immunosuppressed loved ones. We felt it a moral imperative to inform the American public as soon as we knew
           and publish the data as soon as we could within three days of our guidance.


           BLITZER: Yes. So that's really important to get that information out there. Do you think the CDC and others,
           for example, got the messaging wrong when it comes to breakthrough cases, people who are fully vaccinated
           but get COVID? Experts have insisted that breakthrough cases are rare, almost dismissing fears. But wouldn't it

                                                                                                                    Page 5
5 of 27                                                                                                              9/12/2021, 7:30 PM
CNN.com - Transcripts                                                         http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                         EXHIBIT F
           have been better to give a more nuanced explanation about what to expect?
                  Home                                                                                  Live TV


           WALENSKY: I think we all have to recognize that with 164 million people who are vaccinated, we should
           expect tens of thousands, perhaps, of breakthrough infections. But the most important thing, it is not the number
           of the breakthrough infections but what happens here.


           Those breakthrough infections have mild illness. They are staying out of the hospital. They are not dying. And I
           think that that's the most important thing to understand. We have a massive number of people who are
           vaccinated and those breakthrough infections tend to be mild and not severe.


           BLITZER: But what about all the fully vaccinated people who get the breakthrough infection? Can they pass it
           on? Could they pass it on to their children? Could they pass the virus on to older people, especially more
           vulnerable people with underlying health conditions?


           WALENSKY: And that's exactly the point that we made in our guidance.


           [18:10:00]


           So, yes, they can with the delta variant. And that was the reason that we changed our guidance last Tuesday. Our
           vaccines are working exceptionally well. They continue to work well with delta with regard to severe illness and
           death. They prevent it.


           But what they can't do anymore is prevent transmission. So if you are going home to somebody who has not
           been vaccinated to somebody who can't get vaccinated, somebody who might be immunosuppressed or a little
           bit frail, somebody who has co-morbidities that put them at high risk, I would suggest you wear a mask in
           public indoor settings.


           BLITZER: Especially if there is a breakthrough case and you get COVID, you're fully vaccinated but you are
           totally asymptomatic, you can still pass on the virus to someone else. Is that right?


           WALENSKY: That's exactly right. And that's where our masking recommendation came from.


           BLITZER: It's so important these mask.



                                                                                                                  Page 6
6 of 27                                                                                                           9/12/2021, 7:30 PM
CNN.com - Transcripts                                                          http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                           EXHIBIT F
           We're learning the FDA could lay out a national strategy, Dr. Walensky, for COVID-19 booster shots in early
                   Home                                                                                Live TV
           September, just in a few weeks. What will the strategy look like? Who will be eligible for these boosters first, all
           of us who got two shots we might need after five or six months a third shot?


           WALENSKY: We're looking at those data carefully. Those data include looking at clinical cohorts, our clinical
           trials, cohorts from across the country, our essential workers, long term-care facilities, health care workers who
           were vaccinated early. And we're working closely with the FDA following those data and we'll come up with a
           plan soon in September.


           BLITZER: And do you think that before that will happen, the emergency use authorization for these vaccines
           will be changed to complete and full authorization?


           WALENSKY: That lies squarely with the FDA. But I know that they're working very hard in order to get that
           full approval because I recognize that -- we all recognize that some people are waiting for that approval to get
           vaccinated.


           BLITZER: So, what we're seeing in Israel, Germany and the United Kingdom right now, people are already
           starting or about to start getting these third booster shots. We could brace for that, we should anticipate that
           happening in the next few weeks here in the United States. Is that right?


           WALENSKY: We're having conversations with those countries and we're looking at the same data that they are
           looking at and we are making our independent decisions looking at the data they have, collaborating with the
           data we have and we'll make those decisions in collaboration with the FDA.


           BLITZER: All right. Well, I'm anxious to get my third shot if that's going to help. I'm sure a lot of people are
           anxious to get their third shot as well.


           Why has the messaging from the CDC, Dr. Walensky, and other health experts for that matter on boosters at
           least, so far, been unclear? First, we were told we wouldn't need boosters. Then we were told information was
           coming. Other experts have said there is no evidence to support needing a booster. It's all been rather confusing.


           WALENSKY: We are following the science. There is immunologic data. Some people are following the
           immunologic data and are reporting on the immunologic data. There is effectiveness data from those cohort
           studies across the nation, tens of thousands of people. We have not yet seen a signal that we require boosters

                                                                                                                     Page 7
7 of 27                                                                                                              9/12/2021, 7:30 PM
CNN.com - Transcripts                                                           http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                            EXHIBIT F
           from those studies.
                   Home                                                                                    Live TV


           So, we're looking at many different areas and everybody is assessing the science. As that science evolves, we
           will report that science to the American people.


           BLITZER: 12 million Americans got the Johnson & Johnson single dose vaccine. If they get a booster, will it be
           Johnson & Johnson or Moderna or Pfizer?


           WALENSKY: Those data are going to live with the FDA right now. They are looking at the data on what we're
           calling crossover studies, whether what you got the first time, you would get the same thing or a different
           vaccine. Those data are with the FDA right now.


           BLITZER: So that hasn't been determined yet.


           You have often said, Dr. Walensky, that what, 99 percent of the coronavirus deaths, 95 percent of the
           hospitalizations are among the unvaccinated. But when you were asked today by our Chief White House
           Correspondent Kaitlan Collins, you said those numbers were from January through June, June, and didn't reflect
           the data we have now from the delta variant, which I'm told by experts is entirely different than the older
           variants, very highly transmissible, much more deadly. Do you have updated data that includes the delta variant?


           WALENSKY: We're working closely with the states and in touch with them in terms of their reporting. There
           was a terrific Kaiser Family Foundation analysis that was done, including 25 states that suggested that those
           data still hold, that over 99 percent of hospitalizations, over 99.9 percent of deaths still are in unvaccinated
           people in these hospitals. BLITZER: So, when do you think we could expect to see the new data on
           breakthrough hospitalizations and deaths? We're talking about fully vaccinated Americans in light of the delta
           variant. And does it closely reflect the statistics you have been citing that almost entirely all the hospitalizations
           and deaths are among unvaccinated?


           WALENSKY: All of the data that I have seen to date have demonstrated that the severe disease, hospitalizations
           and deaths associated with COVID-19, even with the delta variant have suggested over 99 percent, the vast
           majority of people are unvaccinated, which is why it is so very important to get the people vaccinated.


           [18:15:15]



                                                                                                                      Page 8
8 of 27                                                                                                               9/12/2021, 7:30 PM
CNN.com - Transcripts                                                          http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                           EXHIBIT F
           BLITZER: But if you are still evaluating the new data, why is President Biden, for example, still citing statistics
                   Home                                                                              Live TV
           that don't necessarily take into account this awful delta variant?


           WALENSKY: You know, as the data come in, as we update the data, not all of our inpatients, for example, have
           a genomic sequence associated with their test, so we're continually updating the data. It's a very fluid situation.


           BLITZER: How does the communication strategy evolve? Because there is a real serious problem out there, at
           least right now, and hopefully it will go away, of confusion. A lot of us are confused by what we're hearing,
           different things all the time.


           WALENSKY: The American public wants certainty. I want certainty. I think we all want certainty. We want to
           understand the path forward. And I completely understand that. My job is to evaluate the science. The science
           every single day, hundreds of papers are being posted that evaluate the immunogenicity of our vaccines, how
           they are working, the epidemiology of the delta variant both here and around the world. My job is to update that
           science and to communicate that to the American people.


           BLITZER: I know Dr. Fauci said that about 93 million Americans right now are still unvaccinated. Do we know
           of that 93 million how many actually had COVID and have some antibodies built in? Do they need those who
           already had COVID, do they need to get these two shots?


           WALENSKY: Importantly, yes, they do. So we know that the breadth and depth of your immune response is far
           expanded when you get the vaccine and that it is important to get vaccinated even if you had COVID. You may
           have had a different variant. We know now that your rates of getting COVID again are higher if you have not
           been vaccinated.


           BLITZER: And so do we know how many of the 93 million actually had COVID?


           WALENSKY: We have data, zero prevalence data across the nation, but I don't know that we can match the
           people who have been unvaccinated with the zero prevalence data.


           BLITZER: With 96.1 percent of the U.S. population in areas which are described as high or substantial
           transmission that are subject to updated masking guidelines indoors, are changes coming to the
           recommendations from the CDC on masking outdoors as well?



                                                                                                                    Page 9
9 of 27                                                                                                              9/12/2021, 7:30 PM
CNN.com - Transcripts                                                         http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                          EXHIBIT F
           WALENSKY: Right now, we are not anticipating any changes to our guidance outdoors. Our guidance outdoors
                    Home                                                                               Live TV
           is if you are in crowded settings and you are unvaccinated, please do wear a mask. If you are vaccinated and you
           are going to see immunocompromised people in crowded settings, consider wearing a mask. And we don't
           anticipate those changes any time soon.


           BLITZER: So even if you are in a baseball game or an outdoor concert, will you should still be wearing a mask
           if there is a big crowd around you? Is that what I'm hearing?


           WALENSKY: If you are in a big crowd and you are unvaccinated, absolutely. And if you are vaccinated, we're
           leaving that to personal discretion.


           BLITZER: Dr. Fauci also says that even worse, an even worse -- this is awful to hear this -- an even worse
           coronavirus variant could be coming beyond delta. Is there a specific variant you're watching right now with
           concern?


           WALENSKY: We're watching numerous variants as they emerge. I don't have one that is more concerning right
           now in addition to delta. What I can say though is that the more we have viral replication, the more we have
           transmission, the more we are at risk of a new and emerging variant, and that is why it is so very critical to get
           vaccinated not just for yourself, for your own personal health, to protect you from severe disease and death but
           to protect you from transmission to others as well as to protect all of us from seeing a more aggressive emerging
           variant.


           BLITZER: I'm so worried about a new variant that's even worse than delta. And the question is, Dr. Walensky,
           will our current vaccines hold up against the next, the next variant?


           WALENSKY: That's, of course, the concern. And we will have to see what this virus brings. What I can say is
           that the virus generally mutates and those mutations hold because it is advantageous to the virus. So our job now
           is to squash the virus and to do so by decreasing chains of transmission through vaccination and masking in the
           interim.


           BLITZER: Among the vaccinated right now, the fully vaccinated and, you know, that's a huge part of the
           country, are there populations within the fully vaccinated, Dr. Walensky, who are a more vulnerable right now?


           WALENSKY: Among the fully vaccinated, certainly those who are most immunosuppressed, we know that their

                                                                                                                  Page 10
10 of 27                                                                                                            9/12/2021, 7:30 PM
CNN.com - Transcripts                                                        http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                           EXHIBIT F
           populations, people had solid organ transplants, people undergoing chemotherapy, people on immune
                   Home                                                                             Live TV
           modulating agents.


           [18:20:04]


           We know that those people, despite having been fully vaccinated, they received two doses, may not have
           complete protection.


           BLITZER: Is there any update on when kids, children under 12, will be able to get vaccinated?


           WALENSKY: So those data are, of course, going to be with the FDA. I haven't seen them and I'm looking
           forward to when we will see them hopefully in the next, you know, several months, in the fall. You know,
           hopefully in the fall before the end of the calendar year.


           BLITZER: And I have heard that we're talking about kids 5 to 11 who will be next in line to start getting
           vaccinated. Is that right?


           WALENSKY: Indeed. And in the meantime, please know that the best way to protect your unvaccinated
           children is to surround them with vaccinated people.


           BLITZER: And to wear masks even if you are vaccinated potentially, right?


           WALENSKY: In public indoor settings so that you can shed it when you come home.


           BLITZER: As children across the nation are returning and preparing to return to school right now, is an increase
           in cases around the country, Dr. Walensky, inevitable?


           WALENSKY: I think it's really clear that we know how to keep our children safe. We know how to keep our
           schools safe. Disease comes into the schools from high rates in the community. We know how to keep our
           community safe. Our children deserve to have full-time in person safe learning with prevention measures in
           place, and that includes masking for everyone in schools.


           BLITZER: Are you getting any early data from places like Georgia, for example, where schools are back in
           session right now, are you getting any new information already coming in, or is it too early?

                                                                                                                Page 11
11 of 27                                                                                                         9/12/2021, 7:30 PM
CNN.com - Transcripts                                                        http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                        EXHIBIT F
                Home                                                                            Live TV
           WALENSKY: What I can tell you is that we have been following this through the summer both in camps and
           summer schools and where places did not enforce mitigation strategies, masking, those are the summer schools
           that had a challenge and had to close down.


           BLITZER: What is your reaction to the Florida governor's decision to prevent schools throughout the state of
           Florida from mandating masks, warning they would be denied state funding if they were to do so?


           WALENSKY: I'm a physician. I want our children to be safe. I want them to be safe wherever they live. The
           best way to keep them safe is to surround them by vaccinated people and to have them where masks in school. I
           want our kids back to school and I want them back safely, and I want them to be able to safely stay there.


           BLITZER: Me too. I think everybody watching wants the kids to be safe in the most effective way.


           When did the president, Dr. Walensky, first approach you guys over at the CDC about finding ways to extend
           what's called the eviction moratorium following the U.S. Supreme Court decision in June? There are a lot of
           nervous people out there who are fearful that they're going to be kicked out of their homes and become
           homeless.


           WALENSKY: As we have seen the case counts go up and knowing that this eviction moratorium end date was
           going to impose hundreds of thousands of people were going to have to find congregate settings to live in, we
           decided to update a new -- well, actually provide a new tailored eviction moratorium so that our places where
           there was the most disease would not be an increased public health risk by having all of these families and
           people need to find shelter in congregate settings.


           BLITZER: So, there are millions of Americans who have not even gotten one shot right now. What is your
           message to them? Are there any of those millions who shouldn't be getting a vaccine right now? What's the
           downside of potentially getting a vaccine?


           WALENSKY: My message to those people is to get the information you need. Get it from a trusted source, get it
           from somebody who understands the science behind it because I do think that if you talk to the people who
           understand the science, who are trusted to you, you will not need to be convinced to get the vaccine. You will be
           asking for it.



                                                                                                                Page 12
12 of 27                                                                                                          9/12/2021, 7:30 PM
CNN.com - Transcripts                                                          http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                            EXHIBIT F
           BLITZER: I have asked you a lot of questions, Dr. Walensky. You have been very generous with your time. Is
                   Home                                                                             Live TV
           there anything I didn't ask you, any points you want to make beyond what we have already discussed?


           WALENSKY: No, only that we are here for you, we are here for the health of the public, we are asking people
           to get the information that they need to get vaccinated. This is a difficult, hard, frustrating time. We share that
           frustration, and we are updating the science and will convey it to you as soon as we have it.


           BLITZER: And should we be bracing for the situation to get worse before it gets better?


           WALENSKY: I think we should be bracing for a unified nation that can come together and realize that the
           common foe is COVID-19.


           BLITZER: It certainly is. And we're so appreciative, Dr. Walensky, for all you-- for all of what you and your
           teams are doing. We are grateful to you. Thank you so much for joining us.


           WALENSKY: Thanks for having me.


           BLITZER: Just ahead, we're learning more about a key U.S. Justice Department official who actually aided
           former President Trump's attempt to try to stage a coup during his final days in office.


           [18:25:05]


           Stay with us. You're in The Situation Room.


           (COMMERCIAL BREAK) BLITZER: Last hour, President Biden and Vice President Harris honored the brave
           men and women who put their lives on the line to defend the U.S. Capitol on January 6th. The president held a
           ceremony in the White House Rose Garden where he signed an act awarding the officers a congressional gold
           medal.


           This as multiple sources are now telling CNN that the January 6th select committee in the House of
           Representatives is moving to consolidate all congressional investigations into the insurrection.


           Our Justice Correspondent Jessica Schneider is joining us right now with more.



                                                                                                                    Page 13
13 of 27                                                                                                              9/12/2021, 7:30 PM
CNN.com - Transcripts                                                          http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                           EXHIBIT F
           [18:30:00]
                   Home                                                                                   Live TV


           Jessica, what can you tell us?


           JESSICA SCHNEIDER, CNN JUSTICE CORRESPONDENT: You know, Wolf, it isn't uncommon for a select
           committee to really consolidate all of the work of these committees, so there is not a turf battle, if you will. But
           what this does mean is that the interviews of the former Acting Attorney General Jeffrey Rosen and his Deputy
           Richard Donoghue, they will now be delayed. They were expected to happen this week.


           And, of course, Rosen and Donoghue, they are expected to eventually give crucial insight into how a Trump ally
           within the Justice Department, Jeffrey Clark, pushed other top DOJ officials to back those false claims of
           election fraud.


           (BEGIN VIDEOTAPE)


           JEFFREY CLARK, FORMER ASSISTANT ATTORNEY GENERAL: Good morning. I'm Jeff Clark. I'm the
           head of the Civil Division.


           SCHNEIDER: Jeffrey Clark was in charge of a Department at DOJ that would have had no role investigating
           voter proud. But in the weeks after the election, Clark seemed to cozy up to Trump by parroting the president's
           false claims of fraud.


           DONALD TRUMP, FORMER U.S. PRESIDENT: That was a rigged election.


           SCHNEIDER: And pushing the Justice Department to step in.


           REP. GERRY CONNOLLY (D-VA): Jeffrey Clark, you're a subordinate at DOJ, reportedly told you that your
           days as acting attorney general were numbered and that DOJ was going to stop Congress from certifying the
           election results, is that true?


           JEFFREY ROSEN, FORMER ACTING U.S. ATTORNEY GENERAL: Congressman, the items you are talking
           about, I have seen media accounts.


           SCHNEIDER: Jeffrey Rosen has never publically confirmed the intense pressure campaign coming from Clark

                                                                                                                    Page 14
14 of 27                                                                                                             9/12/2021, 7:30 PM
CNN.com - Transcripts                                                             http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                               EXHIBIT F
           to get the DOJ to help overturn the election for Trump. But new documents and details uncovered in connection
                    Home                                                                            Live TV
           with an in-depth probe from the House Oversight Committee shows just how far Clark went. A draft letter dated
           December 28, 2020 details how Clark planned to write Georgia officials to falsely say DOJ had found voting
           irregularities that impacted the election outcome in several states. He wanted Rosen and Rosen's deputy, Richard
           Donoghue, to sign on, but they flat-out refused with Donoghue responding by email, there is no chance that I
           would sign this letter or anything remotely like this. From where I stand, this is not even within the realm the
           possibility.


           DAVID LAUFMAN, FORMER DOJ CHIEF OF COUNTERINTELLIGENCE: It signifies how perilously close
           we came to the Department of Justice being weaponized.


           SCHNEIDER: Clark's draft letter was dated December 28th, one day after Trump called Rosen and Donoghue,
           telling them, just say the election was corrupt and leave the rest to me and the Republican Congressmen,
           according to hand written notes of the exchange. Days later, Trump was on the phone with Georgia's secretary
           of state pleading.


           TRUMP: All I want to do is this. I just want to find 11,780 votes, which is one more than we have.


           REP. ADAM SCHIFF (D-CA): I certainly hope that the U.S. Justice Department, as well as Georgia officials,
           are studying the president's conduct because it seems to cross the line into illegality.


           SCHNEIDER: There is no known federal investigation of Trump or Clark, but former Assistant U.S. Attorney
           Elie Honig laid out the possible crimes both could hypothetically be charged with.


           ELIE HONIG, CNN SENIOR LEGAL ANALYST: It is a federal crime to deprive a state of a fair election. It is
           a federal crime to solicit false counting of ballots, false certification of an election. It is a federal crime to
           conspire against the United States.


           (END VIDEOTAPE)


           SCHNEIDER (on camera): But for now, any criminal charges are extremely unlikely with Congress taking the
           lead on this investigation of this issue.


           And as for Jeffrey Clark, there is no indication he's facing any backlash in the legal community since he was just

                                                                                                                       Page 15
15 of 27                                                                                                                 9/12/2021, 7:30 PM
CNN.com - Transcripts                                                           http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                            EXHIBIT F
           hired last month to be chief of litigation for a conservative law firm.
                    Home                                                                                   Live TV


           But, Wolf, we reached out to his representative. He is declining to comment on any of this.


           And as for the investigation here, the Senate Judiciary Committee chairman, Dick Durbin, he says that he does
           want Jeffrey Clark to testify before his committee. No word on when.


           BLITZER: Yes. I suspect he will be at least subpoenaed if he doesn't voluntarily want to show up. All right,
           Jessica, thank you very much.


           Let's discuss this with our Chief Political Correspondent Dana Bash, our Chief Legal Analyst Jeffrey Toobin
           and our Senior Legal Analyst, Laura Coates.


           Jeffrey, as a former Federal Prosecutor yourself, how outrageous was this behavior by Jeffrey Clark to
           essentially attempt a coup from inside the U.S. Justice Department?


           JEFFREY TOOBIN, CNN CHIEF LEGAL ANALYST: You know, it is really bad but it is not nearly as bad as
           what his boss, his ultimate boss, Donald Trump, did. I think Jeffrey Clark was simply acting out the abuse of
           power that the president was engaged in.


           You know, what's gone on here with the president is so much like what he did when he told the president of
           Ukraine that he should come up with dirt on President Biden or lose government money. I'm not sure it's a
           crime. I don't think any of this, frankly, is criminal in nature. But it would have been impeachable if the
           president stayed in office and I think it's an abuse of presidential power, which is, in many respects, more
           important than a crime.


           BLITZER: Well, Laura Coates, what do you think?


           LAURA COATES, CNN SENIOR LEGAL ANALYST: Well, I think it's outrageous that somebody who would
           not even oversee elections or voting as the head of the civil division, I was in the civil rights division in the
           voting section at one point in my career.


           [18:35:08]



                                                                                                                     Page 16
16 of 27                                                                                                              9/12/2021, 7:30 PM
CNN.com - Transcripts                                                          http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                           EXHIBIT F
           And the idea that it would originate from Jeffrey Clark in a way that actually was adopted by a number of
                    Home                                                                                Live TV
           jurisdictions who wanted to promote this big lie and this thought that otherwise fair and free election was
           anything but that.


           The good news here is that his superiors decided that they were not going to do that, that they refused to do so,
           that they weren't going to be essentially those who are going to be the vehicles of misinformation in this respect.


           But what's very troubling here is that the goal was to plant the seeds that ultimately were germinated by people,
           that ultimately still for people who either when they're looking at the attack on the citadel of our democracy on
           January 6th or to this day still very much believe that this election was stolen, he was effective in that respect to
           try to perpetuate it.


           And that, you know, it is always this gap, as Jeffrey talked about, between what is criminal and what ought to be
           illegal. Surely it is unethical. He knew better. We know that in a court of law they would never have promoted
           these theories because there was no basis. And don't take my word for it. Take the former attorney general,
           William Barr, who himself said he saw no evidence of widespread voter fraud or otherwise.


           BLITZER: Yes. That's exactly right.


           You know, Dana, we saw the effort, the violent effort to try to overturn the election unfold during the January
           6th insurrection but there was a quiet effort going on behind the scenes inside the Justice Department.


           DANA BASH, CNN CHIEF POLITICAL CORRESPONDENT: Yes. And, I mean look, they were very much
           connected, as Laura was just saying, that what was going on inside the Justice Department was, no doubt, at the
           behest of the president of the United States.


           What happened on January 6th was because of what the president of the United States and those around him
           were perpetuating, a lie that they were perpetuating up until and including that day, that rally on January 6th. So
           they are very much connected. They are just different avenues that people who were doing the now former
           president's bidding were going down.


           And, you know, what is interesting about what Jessica was reporting about, the fact that Congress as the select
           committee and the fact that they're going to try to interview these individuals that we have been reporting on,
           that that might be why DOJ, the Biden Justice Department, will hold off on even considering whether there is

                                                                                                                    Page 17
17 of 27                                                                                                             9/12/2021, 7:30 PM
CNN.com - Transcripts                                                            http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                               EXHIBIT F
           criminal charges to be had here. But they're definitely different things.
                   Home                                                                                      Live TV


           I mean, what Congress has to do is get information for the historical record. They don't have the ability to
           criminally prosecute. That is DOJ. It might just kick the can down the road a little bit. But it doesn't -- I don't
           think, unless their legal colleagues think so that they're mutually exclusive.


           BLITZER: Well, let me bring Jeffrey back into this conversation. Jeffrey as you know, a lot of Democrats
           they're looking to the Attorney General Merrick Garland to investigate this, restore integrity over the
           Department of Justice. Does he need to take a more aggressive approach here?


           TOOBIN: Well, I certainly think there is no problem with an investigation. But, you know, one -- everything we
           are outraged by is not a crime. And I think, you know, it is very important if you believe in civil liberties to limit
           criminal violations, limit the prosecution of criminal violations to actual, provable violations of federal law.


           I'm not sure that Jeffrey Clark's letter -- in fact, I would be surprised if that is a violation of any criminal law. It
           is outrageous. It should be condemned. But I think we need to keep a clear line between what's criminal and
           what's merely outrageous. And the Justice Department, at least so far, seems very determined to do that.


           BLITZER: Laura?


           COATES: And, you know, on that thought, if I could, you know, one way to find out if there is truly criminal
           behavior and violations of our federal law is through discovery, in interviews. And what the DOJ, the Justice
           Department has done essentially through Merrick Garland, excuse me, has been to say, we're not even going to
           assert the executive privilege that would effectively muzzle those people who would have the information, who
           could lead that determination. They decided they're not going to assert executive privilege, which normally has
           been a roadblock that says, you might want transparency, but we don't have to give it to you. It could include not
           only Jeffrey Rosen and other people involved in this chain of communication. But including there was a U.S.
           attorney in the state of Georgia who abruptly resigned. Is there a correlation to this big lie that was promoted by
           this person as well? Then you have an even bigger story.


           So we are really at a premature level now to decide that it is not criminal and the investigation should unfold to
           figure out if it, in fact, is. But either way, the DOJ is not putting up a roadblock that was up in full effect just a
           few months ago.



                                                                                                                       Page 18
18 of 27                                                                                                                 9/12/2021, 7:30 PM
CNN.com - Transcripts                                                          http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                           EXHIBIT F
           TOOBIN: Merrick Garland has said he's not going to assert attorney client privilege, but President Trump has
                   Home                                                                                  Live TV
           already said he is going to try to stop his former subordinates from testifying. I don't know if he can do that, but
           he can get these people to go to court.


           [18:40:02]


           And if they go to court, it could delay their testimony for months, and that may be as good as stopping it
           altogether.


           BLITZER: All right. Jeffrey, thank you. Laura and Dana, thanks to you guys as well.


           Coming up, the New York governor, Andrew Cuomo, is yet to resign. But as pressure mounts, is a resignation
           near? Stay with us. You're in The Situation Room.


           (COMMERCIAL BREAK)


           BLITZER: The New York State impeachment investigation into Governor Andrew Cuomo appears to be
           nearing a conclusion. Let's get some more from CNN's Erica Hill. Erica, how quickly could Governor Cuomo
           be impeached?


           [18:45:00]


           ERICA HILL, CNN NATIONAL CORRESPONDENT: The short answer is pretty quickly. So, as you point out,
           a letter was sent today to Governor Cuomo's attorneys, noting that the Judiciary Committee's impeachment
           investigations are nearing completion and inviting the governor's attorneys to submit any additional evidence
           that they would like.


           Now, we know that the deadline for submitting that additional evidence is next Friday, August 13th, 5:00 p.m.
           So articles obviously won't be introduced before that.


           I can tell you that we earned earlier this week from an assembly speaker who said that everything that developed
           on Tuesday in that AG's report meant they were going to move expeditiously to conclude this investigation as
           soon as possible. Now, both the governor's attorney and his director of communications responding to that letter
           said this morning, they both side they would cooperate. We're grateful for the opportunity, essentially, to

                                                                                                                   Page 19
19 of 27                                                                                                             9/12/2021, 7:30 PM
CNN.com - Transcripts                                                           http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                            EXHIBIT F
           contribute more information. I should point out his attorney took the opportunity to criticize the
                   Home                                                                                  Live TV


           AG's report accusing the investigators acting as prosecutor, judge and jury rather than independent fact finders.


           WOLF BLITZER, CNN HOST: Is there any indication, Erica, that Governor Cuomo will resign? Because this
           certainly seems like, at least for now, that he's digging in.


           HILL: Yeah, I think you hit the nail in the head. I think he is digging in. We see that in a response from his
           attorneys. We know there have been a number of public calls for him to resign. A lot of people telling him he
           should not go through this impeachment process.


           We learned a little bit about what some of those conversations may have been like behind the scenes. Jay
           Jacobs, the head of the state's Democratic Party, sharing the governor's response to his conversation with him
           when he urged the governor to resign.


           Take a listen.


           (BEGIN VIDEO CLIP)


           JAY JACOBS, NEW YORK DEMOCRATIC COMMITTEE CHAIR: He didn't characterize, you know, his
           views on resignation. He was more directed to how he was going to defend himself. I think he feels that he
           wants his moment to tell the public his side of the story.


           (END VIDEO CLIP)


           HILL: Jay Jacobs saying that taped statement the governor put out on Tuesday after the AG's report was
           released likely didn't land the way he thought it would and perhaps his team. But interesting to note there that
           the governor in the phone call with Jay Jacobs was more focused on his defense, on telling what he referred to
           as his side of the story. I think we got a little sense of that in that taped statement and even in some of the
           statements we saw today.


           BLITZER: All right. Erica, thank you very much.


           Let's get some analysis from the Washington correspondent for "The New York Times", Maggie Haberman.

                                                                                                                     Page 20
20 of 27                                                                                                              9/12/2021, 7:30 PM
CNN.com - Transcripts                                                            http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                              EXHIBIT F
           She's also a CNN political analyst.
                    Home                                                                                     Live TV


           Maggie, is it resign or face impeachment at this point, or does Governor Cuomo think he has other options to
           cling to power? Because any support he thinks he might have seems to be crumbling.


           MAGGIE HABERMAN, CNN POLITICAL ANALYST: Wolf, if there was an impeachment vote today,
           Governor Cuomo would be impeached and pushed out through a Senate trial that I cannot imagine he would
           want to go through. It's not today. So, I think he is gong to try to roll the dice and hang on as long as he can, and
           hope that he can change some lawmakers' minds. That seems very unlikely just based on the statements that we
           have seen, and just based on the crumbling of support, nearly universal that has taken place among his key
           supports, black leaders, union leaders, a number of state assembly officials, among Democrats and every
           Republican would vote in favor of impeachment.


           So, it is hard to see how buying time is going to help him. It is not surprising that's what he's doing unlike, Wolf,
           in 2002 when he dropped out of the race for governor a couple of days before the Democratic primary, that he
           was going to lose. He still had a future, and so that was his calculation in doing that.


           He does not have a political future now. He is a much older man. There are not many options. That report is
           seen as very damning.


           And so, I think he will ride this out as soon as possible. The prospect of being impeached I think is devastating
           to him. I think as it gets closer, if the facts don't change, if he can't corral any lawmakers to his side, then I think
           it is more than likely that he'll resign.


           BLITZER: Nixon decided that he would resign rather than get impeached and convicted.


           HABERMAN: Right.


           BLITZER: The letter says the New York state assembly will consider potential articles of impeachment. How
           quickly could the dominos fall once that happens?


           HABERMAN: It really depends, Wolf. It could happen fairly quickly. There could be a vote within several days
           of that happening. There's a push by Republicans to try to have various probes that are going on into the New
           York governor. It takes place in this impeachment probe at the same time, or at least be part of the same

                                                                                                                       Page 21
21 of 27                                                                                                                9/12/2021, 7:30 PM
CNN.com - Transcripts                                                           http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                            EXHIBIT F
           impeachment vote. That's all going to get ironed out.
                  Home                                                                                     Live TV


           But it could happen very quickly. Remember, there is no hard and fast rule in New York state's laws about how
           this impeachment process would go. They get to sort of make it up as they go along. Again, I don't think that
           Andrew Cuomo will stick it out for a trial. I think when there is a vote nearing is when you will see a potential
           breaking report.


           BLITZER: According to the report released this week, Governor Cuomo never bothered to complete his own
           sexual harassment training program, while at the same time he was harassing women, touting himself as a leader
           on this issue.


           [18:50:10]


           Does that speak to how he operates?


           HABERMAN: What I think it speaks to is a culture in that office. Again, I do want to say, you'd have to read the
           report. I think he says he doesn't remember whether that's true. It speaks to the fact that there is an important
           aspect of I think it's gotten overlooked a lot.


           It isn't that he's accused of harassing multiple women, 11 women working in his office. It's that he created a
           workplace culture of toxicity after passing laws against such a thing. So, it wasn't just that he was harassing, is
           that he was violating his own laws, to your point.


           I don't know it speaks to how he operates necessarily. I think it speaks to the fact that he was more than willing
           to act as if -- actually he was more than willing to put into place laws that essentially, according to this report, he
           was not willing to follow along with, and refer other people. The idea that you would have a subordinate fill out
           and complete training that you have subjected other people to in their workplace speaks volumes about, you
           know, sort of how he views power.


           Now, again, he has denied all this. I am really curious to see what their denials are, because they keep stressing
           emphatically that they're going to have them. What we saw is frankly, we're not much of a defense at all. So,
           we'll see where this goes.


           BLITZER: We certainly will.

                                                                                                                     Page 22
22 of 27                                                                                                              9/12/2021, 7:30 PM
CNN.com - Transcripts                                                          http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                            EXHIBIT F
                  Home                                                                                     Live TV
           Maggie Haberman, thank you very much.


           Just ahead, the Arkansas Governor Asa Hutchinson is standing by. He will join us live. We will discuss the
           worst of the coronavirus surge and the role mask can play in fighting it.


           We'll be right back.


           (COMMERCIAL BREAK)


           [18:55:53]


           BLITZER: The coronavirus pandemic is surging all across the United States with the CDC now reporting more
           than 100,000 cases in a single day and the situation is especially dire in places with low vaccination rates. For
           that and more, I want to bring in the governor of Arkansas, Asa Hutchinson.


           Governor, thank you so much for joining us.


           As you know, the coronavirus transmission is soaring in your state right now. You say you regret signing a bill
           earlier this year that banned mass requirements in schools. So, why did you think putting a ban in place was a
           good idea? What are you doing now to correct that mistake?


           GOV. ASA HUTCHINSON (R-AR): Well, at the time that we put that law into place, that banned mask
           mandates but also vaccine passports, our cases were very, very low. It looked like we were at the end of this
           pandemic. I felt comfortable at the time signing it.


           And obviously, this virus threw us another curve. The delta variant came in. Our cases have gone up. And now
           we're looking at going back to school, and our focus is on the vaccines. But there is still a gap there, because
           under 12 cannot be vaccinated. We need some method and flexibility from local school districts to protect them.
           So I called the general assembly back into session and the governor to


           address this gap and ask them to give flexibility to local school districts, so if they decided to cover those that
           are under 12 that can't be vaccinated with face coverings, to protect them, then that's their prerogative. That is a
           local decision-making.

                                                                                                                     Page 23
23 of 27                                                                                                              9/12/2021, 7:30 PM
CNN.com - Transcripts                                                           http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                             EXHIBIT F
                   Home                                                                               Live TV
           The legislatures been meeting for a couple days. They have not reached approval of this. They'll come back
           tomorrow and it's also in the courts being reviewed as to whether that law is constitutional.


           So we'll see how this develops tomorrow. But that's the reason I called them back into session.


           BLITZER: Well, it's a good reason, because this delta variant, as you know, is highly, highly transmissible.
           Much worse than the original virus.


           What's your message, Governor, to some of your fellow Republican governors who are fueling misinformation
           about simply wearing a mask, including the Florida Governor Ron DeSantis, who has gone so far as to threaten
           to pull funding from local school districts that actually would institute mask mandates?


           HUTCHINSON: Well, Wolf, I'm not getting into what's happening in Florida. That's the beauty of our system,
           that every state and governor manages it with their legislature and it reflects the culture of their state.


           So, I just got a look at what we are doing here in Arkansas and this made common sense to me. One, promoting
           vaccines, we've got to get those out. That's the first level. Secondly, there is the gap again.


           And my judgment is that's a conservative view that local school districts out to be able to make decisions,
           themselves. Some of the rural ones will say, no, we don't need that. Other urban school districts, they want to
           have more protection. They might adopt that protective measure and they ought to have the right to do that. It's
           very simple. That's the approach.


           BLITZER: But if they want to go ahead and mandate masks, you wouldn't pull state funding to those school
           districts, would you?


           HUTCHINSON: Well, no. I mean, again, I believe they ought to have that prerogative particularly whenever
           they're under 12.


           But that's -- that's local control. Whenever you are looking at -- I think the debate we're getting off track here,
           the debate right now is on masks and it shouldn't be. It ought to be on the work of getting vaccines out. That's
           the number one --



                                                                                                                     Page 24
24 of 27                                                                                                                 9/12/2021, 7:30 PM
CNN.com - Transcripts                                                          http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                          EXHIBIT F
           BLITZER: Right.
                 Home                                                                                    Live TV


           HUTCHINSON: -- priority that I have. But we got that gap we got to cover.


           BLITZER: And you want everyone in Arkansas to get vaccinated, right? HUTCHINSON: Well, absolutely. I've
           gone to I believe it's 12 cities. I


           will be going to two more cities next week having conversations for those that doubt, have questions, honesty.
           We're not shaming anybody, providing good information.


           BLITZER: That's so, so important. It could save a lot of live.


           Governor Asa Hutchinson from Arkansas, thanks so much for joining us always. You are always welcome to
           THE SITUATION ROOM.


           And to our viewers, thanks for watching.


           "ERIN BURNETT OUFRONT" starts right now.




                                                                            Search CNN...                              




                                                                                                                   Page 25
25 of 27                                                                                                            9/12/2021, 7:30 PM
CNN.com - Transcripts                                            http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                             EXHIBIT F
                    Home                                                                    Live TV

            US                     World                                          Business
            Crime + Justice        Africa                                         Markets
                                                      The Biden Presidency
            Energy + Environment   Americas                                       Tech
                                                      Facts First
            Extreme Weather        Asia                                           Media
                                                      US Elections
            Space + Science        Australia                                      Success
                                   China                                          Perspectives
                                   Europe                                         Video
                                   Middle East
                                   India
                                   UK


            Opinion                                                               Tech
            Political Op-Eds                                                      Innovate
                                   Life, But Better   Stars
            Social Commentary                                                     Gadget
                                   Fitness            Screen
                                                                                  Foreseeable Future
                                   Food               Binge
                                                                                  Mission: Ahead
                                   Sleep              Culture
                                                                                  Upstarts
                                   Mindfulness        Media
                                                                                  Business Evolved
                                   Relationships
                                                                                  Work Transformed
                                                                                  Innovative Cities


                                                                                  Video
                                                                                  Live TV
            Arts                   Destinations       Pro Football
                                                                                  Digital Studios
            Design                 Food & Drink       College Football
                                                                                  CNN Films
            Fashion                Stay               Basketball
                                                                                  HLN
            Architecture           News               Baseball
                                                                                  TV Schedule
            Luxury                 Videos             Soccer
                                                                                  TV Shows A-Z
            Video                                     Olympics
                                                                                  CNNVR




                                                                                                      Page 26
26 of 27                                                                                               9/12/2021, 7:30 PM
CNN.com - Transcripts                                                   http://www.cnn.com/TRANSCRIPTS/2108/05/sitroom.02.html

                                                                                                   EXHIBIT F
            Coupons
               Home                  More…                                                        Live TV
            CNN Underscored          Photos
            -Explore                 Longform
            -Wellness                Investigations
            -Gadgets                 CNN proﬁles
            -Lifestyle               CNN Leadership
            CNN Store                CNN Newsletters
                                     Work for CNN




             U.S. Edition +
            © 2021 Cable News Network. A Warner Media Company. All Rights Reserved.
            CNN Sans ™ & © 2016 Cable News Network.

            Terms of Use | Privacy Policy | Accessibility & CC | AdChoices | About us | CNN Studio Tours |
            CNN Store | Newsletters | Transcripts | License Footage | CNN Newsource




                                                                                                            Page 27
27 of 27                                                                                                     9/12/2021, 7:30 PM
